      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 1 of 109




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ANDREW DEAN SNELLING,

               Plaintiff,

vs.                                                                      No. CIV 19-0686 JB/GJF

TRIBAL VAPORS; SMOKE FREE
TECHNOLOGIES, INC. d/b/a
VAPORBEAST.COM and SHENZHEN
MXJO TECHNOLOGY CO., LTD.,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Plaintiff’s Motion for Entry of Default as

to Defendants Tribal Vapors, Smoke Free Technologies, Inc. d/b/a Vaporbeast.com, and Shenzhen

MXJO Technology Co., Ltd., filed March 30, 2020 (Doc. 8)(“Default Motion”). The primary

issues are: (i) whether the Court has personal jurisdiction over Defendants Tribal Vapors, Smoke

Free Technologies, Inc. d/b/a Vaporbeast.com (“Smoke Free”), and Shenzhen MXJO Technology

Co., Ltd. (“Shenzhen MXJO”), which the Court must determine before entering judgment by

default against a party who has not appeared in the case; (ii) if the Court has jurisdiction over the

Defendants, whether the Court should enter default judgment as to the Defendants’ liability under

rule 55(b) of the Federal Rules of Civil Procedure, because the Defendants have “failed to plead

or otherwise defend,” pursuant to rule 55(a), in response to the Plaintiff Andrew Dean Snelling’s

properly served Complaint and Demand for Jury Trial, filed July 26, 2019 (Doc. 1)(“Complaint”);

(iii) whether the Court should enter default judgment as to Snelling’s requested $933,508.04

damages amount, because the damages are for a “sum certain or a sum that can be made certain

by computation,” Fed. R. Civ. P. 55(b)(1); and (iv) whether the Court should set a date for a jury
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 2 of 109




trial, because, Snelling requested a jury trial in his Complaint ¶ 199, at 54, and, under rule 38(d),

the parties have not dually consented to a withdrawal of Snelling’s jury trial request. The Court

concludes that: (i) it has general jurisdiction over Tribal Vapors, because Snelling has established

that Tribal Vapors’ contacts with New Mexico are so continuous and systematic that it is

essentially at home in New Mexico; (ii) it does not have general jurisdiction or specific jurisdiction

over Smoke Free or Shenzhen MXJO, however, because Snelling does not establish that Smoke

Free’s or Shenzhen MXJO’s contacts with New Mexico are so continuous and systematic that they

are essentially at home in New Mexico, nor does Snelling establish that Smoke Free or Shenzhen

MXJO have sufficient minimum contacts with New Mexico to comport with the federal Due

Process Clause’s requirements; (iii) because the Court only has personal jurisdiction over Tribal

Vapors, it can only enter default judgment against Tribal Vapors; (iv) it will enter default

judgment, pursuant to rule 55(b), as to Tribal Vapors’ liability, because (a) Snelling properly

served his summons and Complaint on Tribal Vapors pursuant to rule 4(m); (b) Tribal Vapors has

“failed to plead or otherwise defend” in response to Snelling’s Complaint under rule 55(a); and (c)

Snelling properly obtained the an entry of default from the Clerk of the Court of the United States

District Court of the United States District of New Mexico under rule 55(a), see Clerk’s Entry of

Default at 1, filed April 17, 2020 (Doc. 15)(“Default Entry”); (v) the Court will not, however, enter

default judgment as to Snelling’s requested $933,508.04 damages amount, because: (a) Snelling’s

requested general damages and special damages related to his injuries cannot “be made certain by

computation,” Fed. R. Civ. P. 55(b)(1), but, rather, “remain[] to be established by proof,” Flaks v.

Koegel, 504 F.2d 702, 707 (2d Cir. 1974); and (b) Snelling’s requested costs and disbursements

that he incurred pursuant to the litigation, are costs that are awarded after judgment is entered, see

D.N.M.LR-Civ. 54.1, or attorney’s fees that “may not be awarded without a hearing to determine




                                                -2-
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 3 of 109




the amount,” Hunt v. Inter-Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir. 1985); (vi) it will set

a date for a jury trial to determine Snelling’s damages, because Snelling: (a) requested a jury trial

in his Complaint, see Complaint ¶ 199, at 54; (b) properly served that Complaint on Tribal Vapors,

see Fed. R. Civ. P. 4(m); and (c) the parties have not dually consented to a withdrawal of Snelling’s

jury trial request, see Fed. R. Civ. P. 38(d). Accordingly, the Court enters default judgment only

to Tribal Vapors’ liability, but will set a date for a jury trial on Snelling’s requested damages.

                                      FINDINGS OF FACT

       The Court takes its facts from Snelling’s Complaint. See Complaint ¶¶ 1-197, at 1-53. In

reviewing a default judgment, the Court takes “‘the well-pleaded factual allegations’ in the

complaint ‘as true.’” DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007)(quoting

Cripps v. Life Ins. Co. of North America, 980 F.2d 1261, 1267 (9th Cir. 1992) and citing Fed. R.

Civ. P. 55(a); Benny v. Pipes, 799 F.2d 489, 495 (9th Cir. 1986)). “However, a ‘defendant is not

held to admit facts that are not well-pleaded or to admit conclusions of law.’” DIRECTV, Inc. v.

Hoa Huynh, 503 F.3d at 854 (quoting Nishimatsu Constr. Co. v. Houston Nat'l Bank, 515 F.2d

1200, 1206 (5th Cir. 1975)). “[D]istrict courts have discretion to decline to award default judgment

when there are serious doubts as to the merits of the plaintiff’s substantive claim.” Sutton v.

Heartland Payment Sys., LLC, No. CIV 18-0723 PJK/KK, 2019 WL 5268597, at *1 (D.N.M. Oct.

17, 2019)(Kelly, J.)(citing Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986)).

       1.      The Parties.

       1.      Snelling brings a negligence and product liability action against Tribal Vapors,

Smoke Free, and Shenzhen MXJO, seeking recovery for his “substantial personal injuries and

damages,” which he suffered after “purchas[ing] and usi[ing] two MXJO IMR 18650 lithium ion

batter[ies]” (“lithium ion batteries”). Complaint ¶ 1, at 1.




                                                 -3-
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 4 of 109




       2.      Snelling is a citizen and resident of Park Rapids, Minnesota. See Complaint ¶ 2, at

1.

       3.      Tribal Vapors is a New Mexico company, with its principal place of business in

Alamogordo, New Mexico, See Complaint ¶ 4, at 1.

       4.      Smoke Free is a Delaware corporation, with its principal place of business in

Carlsbad, California. See Complaint ¶ 6, at 2.

       5.      Shenzhen MXJO is a corporation organized under the laws of the People’s Republic

of China, with its principal business address in Xixiang Sub-District, Bao’an District, Shenzhen,

People’s Republic of China. See Complaint ¶ 8, at 3.

       2.      The Lithium Ion Batteries.

       6.      The lithium ion batteries that Snelling used were “marketed sold, and distributed

by Defendants Tribal Vapors, Smoke Free Technologies, Inc. d/b/a Vaporbeast.com by and

through their officers, employees and agents.” Complaint ¶ 1, at 1.

       7.      The lithium ion batteries “were designed, manufactured, marketed, distributed and

sold by Defendant Shenzhen MXJO Technology Co., Ltd.” Complaint ¶ 1, at 1-2.

       3.      E-Cigarette Manufacture and Distribution.

       8.      “Manufacturers, distributors, and sellers of electronic cigarettes, or “e-cigarettes,”

as they are more commonly known, claim to provide a tobacco-free and smoke-free alternative to

traditional cigarettes.” Complaint ¶ 14, at 4.

       9.      “E-cigarettes offer doses of nicotine via a vaporized solution.” Complaint ¶ 14, at

4.

       10.     “All e-cigarettes are designed and function in a similar way.” Complaint ¶ 15, at

5.



                                                 -4-
       Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 5 of 109




       11.      E-cigarettes consists of three primary components: (i) “a tank or cartridge that is

filled with a liquid (known as ‘juice’ or ‘e-liquid’),” which generally “contains a concentration of

nicotine”; (ii); “an ‘atomizer’ or ‘cartomizer,’ which heats and converts the contents of the liquid-

filled cartridge to a vapor that the user then inhales (hence the term, ‘vaping’)” and (iii) “a battery,

which provides power for the atomizer.” Complaint ¶ 15, at 5 (no citation for quotation).

       12.     The ingredients of juice or e-liquid “vary from brand to brand”; E-Juice, however,

“typically contains 95% propylene glycol and glycerin.” Complaint ¶ 15, at 5 n.2

       13.     “Hundreds of different types and brands of E-Juice exist, and come in flavors such

as cherry, cheesecake, and cinnamon.” Complaint ¶ 15, at 5 n.2.

       14.      “The wire is wrapped around the wicking material (usually cotton) in a coil

formation; the two ends of the coil are then connected to the casing in a way that permits contact

with the battery.” Complaint ¶ 15, at 5.

       15.     “When e-liquid is added to the e-cigarette’s tank, the wicking material absorbs it.

When the user activates the e-cigarette’s battery, the coil heats, vaporizing the e-liquid within the

wicking material.” Complaint ¶ 15, at 5.

       16.      “Heating coils feature a specific resistance, which is measured in ohms.”

Complaint ¶ 16, at 6.

       17.     “Specific resistance is the measure of the potential electrical resistance of a

conductive material. It is determined experimentally using the equation ρ = RA/l, where R is the

measured resistance of some length of the material, A is its cross-sectional area (which must be

uniform), and l is its length.” Complaint ¶ 16, at 6 n. 3.

       18.     “Ohms are the standard international unit of electrical resistance, expressing the

resistance in a circuit transmitting a current of one ampere when subjected to a potential difference




                                                 -5-
        Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 6 of 109




of one volt.” Complaint ¶ 16, at 6 n.4.

        19.    “In order for an e-cigarette to work effectively (and safely) the battery voltage must

be carefully balanced with the heating coil resistance. Complaint ¶ 16, at 6.

        20.    “If the battery voltage is too high and the resistance is too low, the heating coil can

overheat and damage the battery, allowing for ‘thermal runaway’ to occur, whereby the internal

battery temperature can cause a fire or explosion, and which is often the result of ‘poor design, use

of low quality materials . . . [and] manufacturing flaws and defects. . . .’” Complaint ¶ 16, at 6

(quoting Ben DJ. Burn Care Res. 2009 Nov-Dec; 30(6): 1048)(“Burn Car Res. 2009”).

        21.    “Thermal runaway refers to a chemical reaction in which a repeating cycle of

excessive heat causes more heat until an explosion occurs.” Complaint ¶ 16, at 6 n.5 (citing U.S.

Fire Administration, “Electronic Cigarette Fires and Explosions in the United States 2009 - 2016,”

updated July 2017).

        22.    “According to the [United States Fire Administration (“USFA”)], one of the main

causes of thermal runaway is the battery overheating.” Complaint ¶ 16, at 6 n.5 (citing United

States. Fire Administration, Electronic Cigarette Fires and Explosions in the United States 2009 -

2016 (updated July 2017).

        4.     E-Cigarette Battery Technology.

        23.    “Some e-cigarette batteries are rechargeable, and others are disposable.”

Complaint ¶ 17, at 6.

        24.    “Some e-cigarettes are closed systems, in which prefilled tanks are used; others are

also open systems that allow the user to manually refill the tank with e-liquid.” Complaint ¶ 17,

at 6.

        25.    “E-cigarettes come in pen form (these are usually plastic and are modeled after a




                                                -6-
       Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 7 of 109




traditional cigarette) and in a form known as a ‘mod.’” Complaint ¶ 17, at 6.

        26.    “Mods are metal devices that are heavier than pen e-cigarettes and carry a much

higher capacity for juice and creation of vapor.” Complaint ¶ 17, at 6.

        27.    “There are many different types of mods, some of which require the use and

replacement of atomizer coils like those described above.” Complaint ¶ 17, at 6.

        28.    “E-cigarette batteries, like the Subject Batteries, typically consist of layers of

metallic anode and cathode material separated by a porous film or ‘wrapping’ which holds liquid

electrolytes.” Complaint ¶ 18, at 7.

        29.    A cathode is “a device in the terminal where the energy current flows out, as where

the anode is where the energy current flows in.” Complaint ¶ 18, at 7 n.7.

        30.    Battery wrapping is “often made of plastic or other porous film and serves to keep

the liquid electrolytes within the battery from coming into direct contact with outside sources.”

Complaint ¶ 18, at 7 n.8.

        31.    “The electrolytes used in these batteries are either flammable or combustible

liquids.” Complaint ¶ 18, at 7.

        5.     E-Cigarettes’ American Marketplace Entry and Public Reception.

        32.    “While e-cigarettes were first patented in 2003, they first entered the market

exclusively in China in 2004 and did not first appear in the United States until 2007.” Complaint

¶ 19, at 7.

        33.    “Since that time, U.S. sales of electronic cigarettes have risen dramatically -- from

approximately $20 million in 2008 to $2.5 billion in 2014.” Complaint ¶ 19, at 7.

        34.    “According to some media sources, industry experts predict the e- cigarette industry

will reach $32.11 billion by 2021.” Complaint ¶ 19, at 7.




                                               -7-
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 8 of 109




       35.     “Lithium ion batteries, commonly used in e-cigarettes, pose a risk of fire and

explosion.” Complaint ¶ 20, at 7.

       36.     “Lithium-ion batteries have been referred to as the ‘mini bomb in your pocket’ due

to its known ability to spontaneously ignite.” Complaint at n.9 (quoting Ben D., Ma B., Liu L, et

al., Unusual Burns with Combined Injuries Caused by Mobile Phone Explosion: Watch Out for

the “mini Bomb!”, Burn Care Res. 2009 at 1048).

       37.     “A medical case report of a man in New Jersey, whose e-cigarette exploded in his

pocket causing him severe burns, noted, ‘the potential for serious burn injuries related to device

malfunction is of concern.’” Complaint ¶ 20, at 7 (quoting Spontaneous Electronic Cigarette

Explosion: A Case Report, American Journal of Medical Case Reports, 2015, Vol. 3, No. 4, 93-

94, 94).

       38.     “Some tout e-cigarettes as a safer alternative to traditional cigarettes because e-

cigarettes do not contain tobacco, do not actually burn or create smoke, and do not pose the same

risks of second-hand smoke inhalation.” Complaint ¶ 21, at 7.

       39.     “However, these supposedly ‘safer’ alternatives to traditional cigarettes are still the

subject of debate, as they still often provide nicotine, which is a neurotoxin and extremely

addictive.” Complaint ¶ 20, at 7 (no citation for quotation).

       40.     “Further, the actual and long-term effects of the chemicals in e-liquid and vapor are

unknown, as the technology is still relatively new.” Complaint ¶ 21, at 7.

       6.      America’s E-Cigarette Regulation.

       41.     “Only a few federal regulations have been promulgated or proposed regarding e-

cigarette sales and use.” Complaint ¶ 22, at 8.

       42.     “Many of these products are shipped from China and placed into the stream of




                                                  -8-
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 9 of 109




commerce without any knowledge as to what is in them, how they were made, or whether they are

safe for consumers.” Complaint ¶ 22, at 8.

       43.     “In 2009, the United States Food and Drug Administration (FDA) first attempted

to regulate e-cigarettes under the Food, Drug, and Cosmetic Act (FDCA).” Complaint ¶ 23, at 8.

       44.     “E-cigarette manufacturers then successfully sued the FDA, claiming e-cigarettes

should not be considered medical devices subject to the provisions of FDCA.” Complaint ¶ 23, at

8.

       45.     “Because of this ruling and lack of regulatory oversight, e-cigarette sales

skyrocketed.” Complaint ¶ 23, at 8.

       46.     “On April 25, 2014, the FDA released a proposed regulation that would extend the

statutory definition of "tobacco product" to include e-cigarettes.” Complaint ¶ 24, at 8 (quoting

United States Fire Administration, Electronic Cigarette Fires and Explosions, October 2014, at 2).

       47.      “While the FDA regulates traditional cigarettes, cigarette tobacco, roll-your-own

tobacco, and smokeless tobacco under its tobacco control authority, e-cigarettes are not yet defined

as a tobacco product.” Complaint ¶ 24, at 8.

       48.     “An October 2014 report notes the proposed FDA regulations do not include any

consideration of the battery or electronic components of the devices, as the FDA is only addressing

the health effects of vapor inhalation.” Complaint ¶ 25, at 8.

       49.     “Further, the U.S. Fire Administration noted the World Health Organization

recently proposed member states adopt stringent controls on e-cigarettes, but did not include any

language addressing the electronics themselves.” Complaint ¶ 25, at 8.

       50.     “The U.S. Consumer Product Safety Commission has advised e-cigarettes do not

fall under its jurisdiction.” Complaint ¶ 25, at 8.




                                                -9-
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 10 of 109




       51.     “As noted in October 2014, and as was the case when Plaintiff purchased his e-

cigarette and its batteries, ‘no regulation, code or law applies to the safety of the electronics or

batteries in e-cigarettes. While many consumer products are required to be tested by a nationally

recognized test laboratory . . . there are no requirements that e-cigarettes be subjected to the product

safety testing.’” Complaint ¶ 25, at 8-9 (quoting United States Fire Administration at 2).

       52.     “On August 8, 2016, a new FDA rule took effect expanding regulation to e-

cigarettes.” Complaint ¶ 26, at 9.

       53.     “According to the FDA, ‘[t]his final rule has two purposes: (1) To deem all products

that meet the definition of “tobacco product” under the law, except accessories of a newly deemed

tobacco product, and subject them to the tobacco control authorities in chapter IX of the FD&C

Act and FDA's implementing regulations; and (2) to establish specific restrictions that are

appropriate for the protection of the public health for the newly deemed tobacco products.’”

Complaint ¶ 26, at 9 (quoting United States Fire Administration at 2).

       7.      E-Cigarettes Connected to Fires and Explosions in the United States.

       54.     “E-cigarettes and e-cigarette batteries have caused numerous fires and explosions

injuring consumers.” Complaint ¶ 27, at 9.

       55.     “Federal, state, and local efforts have recently been aimed at protecting public

health via regulations on sale and use of e-cigarettes, but not on the safety hazards posed by the

products themselves.” Complaint ¶ 27, at 9.

       56.     “There is mounting evidence the explosions and fires caused by e-cigarettes and

lithium ion batteries are increasing in occurrence.” Complaint ¶ 28, at 9.

       57.     “The U.S. Department of Transportation (‘DOT’) issued a rule banning e-cigarettes

from checked bags on airplanes because they have been known to catch fire.” Complaint ¶ 28, at




                                                 - 10 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 11 of 109




9.

        58.    “The DOT has also determined e-cigarettes may not be used during flight.”

Complaint ¶ 28, at 9.

        59.    “The explosion of e-cigarettes and lithium ion batteries are not novel occurrences;

a California man recently lost his eye as a result of an e-cigarette exploding near him.” Complaint

¶ 28, at 9.

        60.    “A southern California woman was set on fire after an e-cigarette exploded while

she was a passenger in a car.” Complaint ¶ 28, at 9.

        61.    “An Atlanta woman's couch and rug caught on fire after an e-cigarette exploded,

almost burning her house down.” Complaint ¶ 28, at 9.

        62.    “Complaints of injury caused by e-cigarettes continue to rise as the devices'

popularity increases.” Complaint ¶ 28, at 9.

        63.    “These products continue to be placed into the stream of commerce in an untested

and unsafe condition, and will continue to cause injuries unless and until those responsible are held

accountable.” Complaint ¶ 28, at 10.

        8.     Snelling’s Purchase of Defendants’ Lithium Ion Batteries and E-Cigarettes.

        64.    “Defendant MXJO sells MXJO IMR 18650 lithium ion batteries such as the Subject

Batteries worldwide, including in New Mexico,” and “[i]t has been common practice for users and

consumers to utilize lithium ion batteries to power their e-cigarette devices since the inception of

e-cigarettes in 2003.” Complaint ¶¶ 30-31, at 10.

        65.    “Defendant MXJO, its agents, servants and employees, participated in the design,

formulation, production, manufacture, construction, assembly, marketing, distribution, delivery,

and sale of the MXJO IMR 18650 lithium ion batteries, including the Subject Batteries,” while



                                               - 11 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 12 of 109




Defendants Tribal Vapors and VaporBeast,” and their “agents, servants and employees,

“participated in marketing, distribution and/or sale of MXJO IMR 18650 lithium ion batteries,

including the Subject Batteries.” Complaint ¶¶ 33-34, at 10.

        66.    “Prior to the date of the incident which forms the basis of this action, Defendant

Tribal Vapors purchased the Subject Batteries designed, manufactured and distributed by

Defendant MXJO from Defendant VaporBeast.” Complaint ¶ 35, at 10.

        67.    Snelling “purchased the Subject Batteries designed, manufactured and distributed

by Defendant MXJO from Defendant Tribal Vapors.” Complaint ¶ 36, at 10.

        9.     The Lithium Ion Batteries Burn Incident.

        68.    “On or about July 29, 2016,” after engaging in his “usual morning routine in getting

ready for work at Holloman Airforce Base,” but before “walking out the door . . . [Snelling] placed

the two subject MXJO IMR 18650 mAh 3000 lithium ion batteries in the front-left pocket of his

pants.” Complaint ¶ 37, at 11.

        69.    Snelling then arrived at Hollman Airforce Base, located six miles west of

Alamogordo, New Mexico, where he worked for several hours. See Complaint ¶ 38, at 11.

        70.    While Snelling was “at his desk reading an email,” he heard a “‘hissing’ sound

coming from his pants pocket.” Complaint ¶ 39, at 11 (no citation for quotation).

        71.    “[I]mmediately,” Snelling “felt an intense pain over his left lower extremity

followed up [by] a sudden ‘flash’ as the Subject Batteries exploded in his pocket.” Complaint ¶

39, at 11.

        72.    Thereafter, Snelling “tipped backward in his desk chair,” causing him to “land[]

hard on the ground on his back.” Complaint ¶ 40, at 11.

        73.    While on his back, Snelling “immediately began to hit his pants pocket to snuff out

the flames,” and when attempting to snuff out the flames, “he was able to coerce the burning-hot


                                              - 12 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 13 of 109




batteries out of his pocket; burning his hands in the process.” Complaint ¶ 41, at 11.

       74.     During the snuffing out process, however, Snelling’s flesh was scorched. See

Complaint ¶¶ 41-42, at 11.

       75.     Accordingly, “[a]fter peering down at the scorched flesh on his left lower extremity

and his hands,” Snelling “immediately rushed to the bathroom and began running cold water over

his hands and onto his leg.” Complaint ¶ 42, at 11.

       76.     Shortly thereafter, paramedics arrived, placing Snelling in a stretcher and then

transporting him to Gerald Champion Regional Medical Center in Alamogordo, New Mexico, for

Snelling “to receive emergency medical treatment.” Complaint ¶ 43, at 11.

       77.     Nonetheless, because of “the severity” of Snelling’s burn injuries, he was

subsequently “medevacked to University Medical Center in Lubbock, Texas for further treatment.”

Complaint ¶ 43, at 11.

       78.     Snelling states that, before the burning incident, he did not have “facts or

information sufficient to apprise him, actually or constructively, of the dangers posed by the

defective condition of the Subject Batteries.” Complaint ¶ 44, at 11.

       79.     Snelling similarly alleges that, before the burning incident, he did not have “facts

or information which not only apprised him of the defective condition of the Subject Batteries but

also imparted knowledge and appreciation of the dangers posed thereby, then proceed[ed] to make

use of the Subject Batteries in an unreasonable or unforeseeable manner.” Complaint ¶ 45 at 11-

12.

       80.     Ultimately, because of the lithium ion batteries burning incident, Snelling “has

suffered and will continue to suffer “the effects of permanent scarring due to the injuries sustained

in the Incident, as well as severe physical pain and mental anguish as a result of the injuries




                                               - 13 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 14 of 109




sustained in the Incident.” Complaint ¶ 46, at 12.

       81.     In addition, Snelling “has incurred substantial medical bills totaling more than

$130,000.00.” Complaint ¶ 47, at 12.

                               PROCEDURAL BACKGROUND

       The Court outlines the procedural background in six sections. First, the Court discusses

Snelling’s Complaint. See Complaint ¶¶ 1-199, at 1-56. Second, the Court discusses Snelling’s

Default Motion. See Default Motion at 1-3. Third, the Court discusses the Affidavit of Andrew

Dean Snelling in Support of Motion for Entry of Default as to Defendants Tribal Vapors, Smoke

Free Technologies, Inc. d/b/a Vaporbeast.com, and Shenzhen MXJO Technology Co., Ltd. at 1-

80, executed on March 28, 2020, filed March 30, 2020 (Doc. 10)(“Snelling Aff.”). Fourth, the

Court discusses the instruction it gave to Snelling, upon realizing that Snelling was improperly

skipping a step under rule 55’s two-step process for a default judgment. See Fed. R. Civ. P. 55.

Fifth, the Court discusses Snelling’s Praecipe Pursuant to Fed. R. Civ. Pro.55(a), filed April 15,

2020 (Doc. 14)(“Praecipe”). Sixth, the Court discusses the Clerk’s Entry of Default, filed April

17, 2020 (Doc. 15)(“Default Entry”).

       1.      The Complaint.

       On July 26, 2019, Snelling filed his Complaint. See Complaint at 1. Snelling brings nine

causes of action based on the “substantial personal injuries and damages” that he allegedly suffered

because of the explosion of the two ion lithium batteries. See Complaint ¶¶ 51-192, at 13-52.

Snelling alleges that Tribal Vapors and Smoke Free Technologies “marketed, sold, and

distributed” the ion lithium batteries to him, Complaint ¶ 1, at 1, which, in turn, were “designed,

manufactured, marketed, distributed and sold” by Shenzhen MXJO, Complaint ¶ 1, at 1. Snelling’s

causes of action include: (i) a strict products liability claim against Tribal Vapors, see Complaint

¶¶ 51-66, at 15-17; (ii) a strict products liability claim against Shenzhen MXJO, see Complaint ¶¶


                                               - 14 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 15 of 109




67-82; at 17-21; (iii) a strict products liability claim against Smoke Free, see Complaint ¶¶ 83-98,

at 21-26; (iv) a negligence claim against Tribal Vapors, see Complaint ¶¶ 99-112, at 27-30; (v) a

negligence claim against Shenzhen MXJO, see Complaint ¶¶ 113-126, at 31-34; (vi) a negligence

claim against Smoke Free, see Complaint ¶¶ 127-140, at 35-38; (vii) a breach of implied warranties

claim against Tribal Vapors, see Complaint ¶¶ 141-157, at 38-43; (viii) a breach of implied

warranties claim against MXJO, see Complaint ¶¶ 158-175, at 43-48; and (ix) a breach of implied

warranties claim against Smoke Free, see Complaint ¶¶ 175-192, at 48-52. Based on Snelling’s

causes of action against Tribal Vapors, Smoke Free, and Shenzhen MXJO, and because Snelling

alleges that the Defendants “each violated a duty to refrain from willful and wanton acts, omissions

and/or misconduct which would foreseeably expose Plaintiff to an unreasonable risk of harm and

cause injury,” Complaint ¶ 194, at 52, Snelling requests punitive damages, see Complaint ¶¶ 193-

197, at 52-53. Snelling alleges that an award of punitive damages “is necessary and appropriate

to punish Defendants for their willful, wanton and/or intentional misconduct and/or reckless

disregard for the health, safety and well-being of Plaintiff and others and to deter said Defendants

and others similarly situated from engaging in like misconduct in the future.” Complaint ¶ 197, at

53. Finally, in Snelling’s Prayer for Relief, he requests:

       (i)     Judgment against Defendant MXJO, Defendant Tribal Vapors and
               Defendant VaporBeast, jointly and severally;

       (ii)    For such sums as actual and other compensatory damages, including pain
               and suffering and permanent impairment, in an amount as a jury may
               determine and in excess of the minimum jurisdictional limit of this
               Honorable Court;

       (iii)   For exemplary and punitive damages against Defendant MXJO, Defendant
               Tribal Vapors and Defendant VaporBeast, in an amount as a jury may
               determine to halt such conduct;

       (iv)    For the costs of this suit, including attorney’s fees; and




                                               - 15 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 16 of 109




       (v)     For such other and further relief to which they may be entitled, that this
               Honorable Court deems just and proper.

Complaint Prayer for Relief ¶ 198, at 53-54. Snelling also requests a “trial by jury.” Complaint

Jury Demand ¶ 199, at 54.

       2.      The Motion for Default Judgement.

       Eight months after filing the Complaint, on March 30, 2020, Snelling filed the Default

Motion as to Tribal Vapors, Smoke Free, and Shenzhen MXJO. See Default Motion at 1. In

support of his Default Motion, Snelling explains that he filed suit against Tribal Vapors, Smoke

Free, and Shenzhen MXJO on July 26, 2019. See Default Motion at 1 (citing Affidavit of Adam

J. Kress, Esq. In Support of Plaintiff’s Response to the Court’s Order to Show Cause ¶ 2, at 1,

executed on March 27, 2020, filed March 30, 2020 (Doc. 9)(“Kress Aff.”)). Relatedly, Snelling

contends that, pursuant to rule 12(a)(1)(a) of the Federal Rules of Civil Procedure, he served the

summons and Complaint on Tribal Vapors “on August 8 2019, which made its Answer due on or

before August 29, 2019 pursuant to Fed. R. Civ. P. 12(A)(1)(a).” Default Motion ¶ 2, at 1 (citing

Kress Aff ¶ 3, at 1; and Affidavit of Carolina Mera, Servicer, as to Service on Tribal Vapors,

executed on August 8, 2019, filed March 30, 2020 (Doc. 9-A)(“Mera Aff.”). Snelling also notes

that he served the Summons and Complaint on Smoke Free on August 1, 2019, “which made its

Answer due on or before August 22, 2019 pursuant to Fed. R. Civ. P. 12(A)(1)(a).” Default Motion

at 3 (citing Kress Aff ¶ 4, at 2; and Kevin S. Dunn, Servicer, as to Service on Smoke Free, filed

March 30, 2020 (Doc. 9-B)(“Dunn Aff”). Finally, “[o]n or about Wednesday, July 31, 2019,

Plaintiff’s counsel retained the Shreefer Law Firm LLC (‘Shreefer Firm’) an international

litigation support firm, to serve process on Defendant MXJO through The Convention on the

Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters (‘Hague




                                              - 16 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 17 of 109




Service Convention’).”1 Default Motion ¶ 4, at 3 (citing Kress Aff ¶ 5, at 2). “According to Karina




       1
         According to the American Bar Association, the Hague Convention on the Service Abroad
of Judicial and Extrajudicial Documents (“Hague Convention”) is

       an international treaty formulated in 1964, ratified in the United States in 1967, and
       proclaimed by President Johnson in 1969. Its purpose was to establish a process
       whereby documents being served abroad might be served in a simpler and timely
       manner, to ensure that defendants sued in foreign jurisdictions would receive actual
       and timely notice of suit, and to facilitate proof of service abroad. Volkswagenwerk
       Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698 (1988). There are currently 63
       signatories to the Hague Convention, although not all signatory states have agreed
       to all methods of service addressed by the Convention.

Service in Foreign Jurisdictions at 1, American Bar Association (July 14, 2020),
https://www.americanbar.org/groups/gpsolo/publications/gp_solo/2011/april_may/service_in_for
eignjurisdictions/ (last visited March 16, 2021)(“ABA: Service in Foreign
Jurisdictions”)(emphasis in original). Furthermore, as the American Bar Association explains,

              Although Rule 4 speaks of alternative forms of service, the Hague
       Convention does not. Article 1 of the Convention states that it applies to all civil
       or commercial matters in which there is occasion to transmit a judicial or
       extrajudicial document for service abroad. By virtue of the Supremacy Clause of
       the United States Constitution, compliance with Convention should by all rights be
       mandatory in state, as well as federal, litigation. Volkswagenwerk, 486 [U.S.] at
       699.

               Each signatory state has designated a “Central Authority” to accept
       incoming requests (on forms specified by the Hague Convention) for service. Upon
       receipt of a request from an applicant, the Central Authority arranges for service in
       a manner permitted within that state, which may be either by a method provided by
       the local law in its own domestic actions or by a particular method requested by the
       applicant, provided that the method is compatible with the local law. The Central
       Authority may require that the document be written in, or translated to, the official
       language of the state addressed. (If there is a defect in the request, the Central
       Authority is required to promptly inform the applicant of any defects.) Once service
       is effected, the Central Authority returns a certificate of service to the requesting
       party, which may then be filed in the court. If the document cannot be served, the
       Central Authority must provide a certificate setting out the reasons preventing
       service. So long as the request for service complies with the terms of the Hague
       Convention, the state addressed may not refuse to effect service unless it deems that
       compliance with the request would infringe on its sovereignty or security. It is
       specifically provided that the state addressed may not refuse to comply based solely
       on the ground that it claims exclusive jurisdiction over the subject matter of the


                                               - 17 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 18 of 109




Shreefer, Esq. of the Shreefer Firm, the Hague Request was FedExed to the Chinese Central

Authority on August 26, 2019, and FedEx delivered the Request on August 29, 2019.” Default

Motion ¶ 6, at 2 (citing Affidavit of Karina Shreefer ¶ 8, at 2, executed on March 9, 2020, filed

March 30, 2020 (Doc. 11)(“Shreefer Aff.”); and Kress Aff. ¶ 7, at 2). Snelling explains that the

Hague Service Convention’s Article 15, ¶ 2,

       allows a United States judge to grant default judgment, notwithstanding the absence
       of proof of service, provided that (1) the documents of suit in the action were
       transmitted abroad to the appropriate Central Authority for the purpose of service;
       (2) A period of time in excess of six months must have lapsed since the suit
       documents were transmitted abroad for the purpose of service; and (3) no
       certificate of any kind has been received, even though reasonable efforts have been
       made to obtain it through the competent authorities of the state addressed.

Default Motion ¶ 7, at 2 (emphasis in original)(citing Hague Service Convention, Art. 15, ¶ 2;

Kress Aff. ¶ 8, at 2, and Shreefer Aff. ¶ 10, at 3)).

       Snelling contends that after Tribal Vapors, Smoke Free, and Shenzhen MXJO were

properly served, none of the Defendants filed any answer or defense, nor did any of the Defendants

provide “any excuse for their failure to do so.” Default Motion ¶ 8, at 3 (citing Kress Aff. ¶ 9, at

2). Accordingly, Snellings requests that the Court:

       make and enter a judgment for Plaintiff against Defendants in the amount of award
       $933,509.04 comprised of the principle sum of $926,924.45, and costs of
       $6,584.59, as laid out in the Affidavit of Andrew Dean Snelling (“Snelling Aff.”)
       and accruing interest from the date of default at the rate of 8.75%, plus Plaintiff’s


       action, or that its internal law would not permit the action on which the application
       is based.

ABA: Service in Foreign Jurisdictions at 1.




                                                 - 18 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 19 of 109




       attorneys’ fees and costs and post-judgment interest as allowed by law.

Default Motion, ¶ 8, at 3 (emphasis in original).

       3.      Snelling’s Affidavit.

       As the Court noted above, in Snelling’s Default Motion, he moves the Court to enter a

judgment against the Defendants in the total amount of $933,509.04. See Default Motion ¶ 8, at

3. He alleges that the total $933,509.04 sum is:

       comprised of the principle sum of $926,924.45, and costs of costs of $6,584.59, as
       laid out in the Affidavit of Andrew Dean Snelling (“Snelling Aff.”) and accruing
       interest from the date of default at the rate of 8.75%, plus Plaintiff’s attorneys’ fees
       and costs and post-judgment interest as allowed by law.

Default Motion ¶ 8, at 3. Snelling’s Aff., in turn, provides a three-part categorized itemization of

Snelling’s damages, which includes: (i) “Special Damages,” which Snelling characterizes as

damages related to his “medical bills”; (ii) “General Damages,” which Snelling characterizes as

damages related to Snelling’s “past and future pain, disability, emotional distress, disfigurement,

future medical expense, and loss of earnings and earning capacity;” and (iii) “costs and

disbursements I have necessarily incurred in pursuant of this products liability claim against the

Defendants.” Snelling Aff. ¶ 5-6, at 2-3. Snelling explains:

       My damages resulting from the incident on July 29, 2016 are as follows:

       A.      SPECIAL DAMAGES:

               a.         Medical Bills:

                     i.   Itemization of Medical Bills from Gerald Champion Regional
                          Medical Center, July 29, 2016 (true and accurate copies attached
                          as Exhibit A) Total: $7,706.25

                    ii.   Itemization of Medical Bills from American Medical Response,
                          July 29, 2016 (true and accurate copies attached as Exhibit B)
                          Total: $396.20

                iii.      Itemization of Medical Bills from Air Methods, July 29, 2016 (true
                          and accurate copies attached as Exhibit C) Total: $59,999.00


                                                 - 19 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 20 of 109




                 iv.     Itemization of Medical Bills from Lubbock Aid Ambulance, July
                         29, 2016 (true and accurate copies attached as Exhibit D) Total:
                         $670.00

                    v.   Itemization of Medical Bills from University Medical Center, July
                         29, 2016 - August 5, 2016 (true and accurate copies attached as
                         Exhibit E) Total: $8,221.00

                 vi.     Itemization of Medical Bills from Alamogordo Home Healthcare
                         and Hospice, August 6, 2016 - August 30, 2016 (true and accurate
                         copies attached as Exhibit F) Total: $99,932.00

       TOTAL SPECIAL DAMAGES: $176,924,45

       B.      GENERAL DAMAGES

               a.        For past and future pain, disability, emotional distress,
                         disfigurement, future medical expense, and loss of earnings and
                         earning capacity (true and accurate copies of my injuries and
                         scarring attached hereto at Exhibit G and Exhibit H):

       TOTAL GENERAL DAMAGES: $750,000

              Additionally, and attached hereto as Exhibit I, is an itemization of the costs
       and disbursements I have necessarily incurred in pursuant of this products liability
       claim against the Defendants. The amount of costs incurred are $6,584.59.

Snelling Aff. ¶ 6, at 2-3 (emphasis and italics in original).

       Snelling supports his “General Damages” request by attaching his medical bills, which

include itemized computations of Snelling’s medical expenditures related to his injuries. Snelling

Aff. ¶ 6, at 2 (citing Andrew Snelling’s Gerald Champion Regional Medical Center Billing

Statements: 07/29/2016 to Present at 1-2, filed March 20, 2020 (Doc. 10-A)(“GCRMC Billing

Statements”); Andrew Snelling’s American Medical Response Billing Statements: 07/29/2016 to

Present at 1, filed March 20, 2020 (Doc. 10-B)(“American Medical Response Billing Statements”);

Andrew Snelling’s Air Methods Billing Statements: : 07/29/2016 to Present at 1-2, filed March

20, 2020 (Doc. 10-C)(“Air Methods Billing Statements”); Andrew Snelling’s Lubbock Aid




                                                - 20 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 21 of 109




Ambulance Billing Statements: 07/29/2016 to Present at 1, filed March 20, 2020 (Doc. 10-

D)(“Lubbock Aid Ambulance Billing Statements”); Andrew Snelling’s Texas Tech University

Health Sciences Center Billing Statements, at 1-3, filed March 20, 2020 (Doc. 10-E)(“TTUHSC

Billing Statements”); Andrew Snelling’s Alamogordo Home Healthcare and Hospice Billing

Statements: 07/29/2016 to Present at 1-2, filed March 20, 2020 (Doc. 10-E)(“Alamogordo Billing

Statements”). Next, Snelling supports his $750,000 “General Damages” request, related to “past

and future pain, disability, emotional distress, disfigurement, future medical expense, and loss of

earnings and earning capacity,” with photographs documenting his injuries from the lithium ion

battery burns. Snelling Aff. ¶ 6, at 2 (citing Andrew Snelling’s Medical Photographs: 07/29/2016-

08/08/2016 at 1-30, filed March 20, 2020 (Doc. 10-G)(“Medical Photographs: 07/29/2016-

08/08/2016”); Andrew Snelling’s Medical Photographs: 08/08/2019 at 1-21, filed March 20, 2020

(Doc. 10-H)(“Medical Photographs: 08/08/2019”)). Last, Snelling supports his $6,584.59 damage

request, which he characterizes as representative of the “costs and disbursements” that he incurred

“pursuant to the products liability claim against defendants,” Snelling Aff. ¶ 6, at 2, by attaching

an itemized bill statement that demonstrates Snelling’s expenditures related to, and in anticipation

of the litigation against the Defendants. Snelling Aff. ¶ 6, at 2 (citing Johnson Becker PLLC

Customer Balance Detail for Andrew Snelling at 1-2, filed March 20, 2020 (Doc. 10-I)(“Johnson

Becker PLLC Customer Balance Detail”).

       4.      The Court’s Instruction to Snelling.

       When the Court reviewed Snelling’s Default Motion, it realized that Snelling was

improperly skipping a step under rule 55’s two-step process for a default judgment. See United

States v. Rivera, 2015 WL 4042197, at *9-12. Specifically, although Snelling came directly to the

Court for a default judgment, under rule 55, he is required to first obtain the Clerk of the Court’s

entry of default. See Fed. R. Civ. P. 55(a)(“When a party against whom a judgment for affirmative


                                               - 21 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 22 of 109




relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party's default.”); Watkins v. Donnelly, 551 F. Appx. 953, 958

(10th Cir. 2014)(unpublished)2(“Entry of default by the clerk is a necessary prerequisite that must

be performed before a district court is permitted to issue a default judgment.”). Second, the party

must either request the Clerk to enter default judgment when the claim is for “a sum certain or a

sum that can be made certain by computation,” Fed. R. Civ. P. 55(b)(1), or, “[i]n all other cases,

the party must apply to the court for a default judgment,” Fed. R. Civ. P. 55(b)(2). Based on rule

55’s proper default judgment procedure, the Court, accordingly, requested its Courtroom Deputy

to contact Snelling and instruct him that he needed to first apply to the Clerk of the Court for an

entry of default. See Fed. R. Civ. P. 55(b)(2). The Courtroom Deputy Clerk passed on the message

to Snelling.

       5.      The Praecipe Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

       Accordingly, on April 15, 2020, Snelling filed a Praecipe. See Praecipe at 1. In the

Praecipe, Snelling

       requests the Clerk to enter a default against Defendant Tribal Vapors (“Tribal
       Vapors”), Defendant Smoke Free Technologies, Inc. d/b/a Vaporbeast.com
       (“VaporBeast”), and Defendant Shenzhen MXJO Technology Co., LTD (“MXJO”)

       2
        Watkins v. Donnelly is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A), 28 U.S.C. (“Unpublished decisions are not precedential, but may be cited for their
persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . [a]nd we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that Watkins
v. Donnelly, 551 F. Appx. 953, 958 (10th Cir. 2014), and the other unpublished opinions cited
herein, have persuasive value with respect to a material issue, and will assist the Court in its
disposition of this Memorandum Opinion.


                                                - 22 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 23 of 109




       on the basis that the record in this case demonstrates that there has been a failure to
       plead or otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil
       Procedure.

Praecipe at 1-2.

       6.      The Clerk’s Entry of Default.

       On April 17, 2020, Mitchell R. Elfers, the Clerk of the United States District Court for the

District of New Mexico, entered an entry of default, as to Tribal Vapors, Smoke Free, and

Shenzhen MXJO, pursuant to rule 55(a) of the Federal Rules of Civil Procedure. See Default

Entry at 1. The Default Entry cites the Defendants’ “fail[ure] to plead or otherwise defend as

provided by the Federal Rules of Civil Procedure.” Default Entry at 1.

                      LAW REGARDING PERSONAL JURISDICTION

       The plaintiff has the burden of proving personal jurisdiction. The court’s jurisdiction may

rest on general or specific personal jurisdiction. Due process, however, limits any state statutory

basis for personal jurisdiction.

       1.      General and Specific Jurisdiction.

       “[W]hen the court’s jurisdiction is contested, the plaintiff has the burden of proving

jurisdiction exists.” Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir.1995).

       When jurisdiction is “decided on the basis of affidavits and other written materials,
       the plaintiff need only make a prima facie showing” of facts that would support the
       assertion of jurisdiction. [Wenz v. Memery Crystal, 55 F.3d at 1505]. “The
       allegations in the complaint must be taken as true to the extent they are
       uncontroverted by the defendant’s affidavit.” Behagen v. Amateur Basketball
       Ass'n, 744 F.2d at 733. When, however, a defendant presents credible evidence
       through affidavits or other materials suggesting the lack of personal jurisdiction,
       the plaintiff must come forward with sufficient evidence to create a genuine dispute
       of material fact on the issue. See Doe v. Nat'l Med. Servs., 974 F.2d 143, 145 (10th
       Cir.1992). Only if the plaintiff meets the obligation of contesting the credible
       evidence that the defendant presents does the court resolve the factual disputes in
       favor of the plaintiff. See Wenz v. Memery Crystal, 55 F.3d at 1505; Behagen v.
       Amateur Basketball Ass'n, 744 F.2d at 733.

Clark v. Meijer, Inc., 376 F.Supp.2d 1077, 1082 (D.N.M. 2004)(Browning, J.). When, however,


                                               - 23 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 24 of 109




“personal jurisdiction is assessed in an evidentiary hearing . . . , the plaintiff generally must

establish, by a preponderance of the evidence, that personal jurisdiction exists.” Dudnikov v.

Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 n.4 (10th Cir.2008).

       “Where a federal lawsuit is based on diversity of citizenship, the court’s jurisdiction over

a nonresident defendant is determined by the law of the forum state.” Marcus Food Co. v.

DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011). “The party seeking to establish personal

jurisdiction over a foreign litigant must make two showings: first, that the exercise of jurisdiction

is sanctioned by the state’s long-arm statute; and second, that it comports with the due process

requirements of the Fourteenth Amendment” to the Constitution of the United States of

America. Marcus Food Co. v. DiPanfilo, No. CIV 10-3285, 2011 WL 5084997, at *3 (10th Cir.

Oct. 27, 2011). New Mexico’s long-arm “statute extends the jurisdictional reach of New Mexico

courts as far as constitutionally permissible.” Tercero v. Roman Catholic Diocese of Norwich,

Conn., 2002–NMSC–018, ¶ 6, 48 P.3d 50, 54 (2002). Consequently, the Court “need not conduct

a statutory analysis apart from the due process analysis.” Marcus Food Co. v. DiPanfilo, 2011 WL

5084997, at 3 (internal quotation marks omitted).

       2.      General and Specific Jurisdiction.

       Depending on the character and extent of a defendant’s contacts, a court may exercise

general or specific personal jurisdiction. See Helicopteros Nacionales de Columbia, S.A. v.

Hall, 466 U.S. 408, 414 (1984).

               General jurisdiction is based on an out-of-state defendant’s “continuous and
       systematic” contacts with the forum state, and does not require that the claim be
       related to those contacts. Specific jurisdiction, on the other hand, is premised on
       something of a quid pro quo: in exchange for “benefitting” from some purposive
       conduct directed at the forum state, a party is deemed to consent to the exercise of
       jurisdiction for claims related to those contacts.

Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d at 1078 (emphasis in original). Thus,



                                               - 24 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 25 of 109




“[s]uch contacts may give rise to personal jurisdiction over a non-resident defendant either

generally, for any lawsuit, or specifically, solely for lawsuits arising out of particular forum-related

activities.” Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir.2011).

        A court may assert specific jurisdiction “if the defendant has ‘purposefully directed’ his

activities at residents of the forum, and the litigation results from alleged injuries that ‘arise out of

or relate to’ those activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)

(citations omitted)(internal quotation marks omitted). In the tort context, a defendant has

“purposefully directed” his activities at New Mexico or its residents when he or she has: (i) taken

intentional action; (ii) the action was “expressly aimed” at New Mexico; and (iii) the action was

taken with the knowledge that “the brunt of th[e] injury” would be felt in New Mexico. Dudnikov

v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1069-70 (10th Cir. 2008)(citing Calder v.

Jones, 465 U.S. 783, 789-90 (1984)).

        Cases involving the internet modify these general personal jurisdiction principles. In these

cases, the United States Court of Appeals for the Tenth Circuit focuses on whether the website or

internet user “intentionally direct[ed] his/her/its activity or operation at the forum state rather than

just having the activity or operation accessible there.” Shrader v. Biddinger, 633 F.3d 1235, 1240

(10th Cir.2011)(emphasis in original). Simply posting defamatory statements on a website will

not, standing alone, establish personal jurisdiction over the poster in any state where the post may

be read. See Shrader v. Biddinger, 633 F.3d at 1241. Instead, courts consider whether the

“defendant deliberately directed its message at an audience in the forum state and intended harm

to the plaintiff occurring primarily or particularly in the forum state.” Shrader v. Biddinger, 633

F.3d at 1241. In short, “the forum state itself must be the focal point of the tort.” Shrader v.

Biddinger, 633 F.3d at 1244 (emphasis in original)(quoting Dudnikov v. Chalk & Vermilion Fine




                                                 - 25 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 26 of 109




Arts, Inc., 514 F.3d at 1074 n.9)(internal quotation marks omitted).

       3.      Due Process and Personal Jurisdiction.

               The due process analysis is also two-fold: First, [the defendant] must have
       “minimum contacts” with the forum state, demonstrating that he “purposefully
       availed” himself of the protections or benefits of the state’s laws and “should
       reasonably anticipate being haled into court there.” Burger King Corp. v.
       Rudzewicz, 471 U.S. 462, 473-76 . . . (1985); see also Emp'rs Mut. Cas. Co., 618
       F.3d at 1159–60 (reiterating the Burger King standard). Although agreements alone
       are likely to be insufficient to establish minimum contacts, “ ‘parties who reach out
       beyond one state and create continuing relationships and obligations with citizens
       of another state are subject to regulation and sanctions in the other state for the
       consequences of their activities.’” TH Agric. & Nutrition, LLC v. Ace Eur. Grp.
       Ltd., 488 F.3d 1282, 1287–88 (10th Cir.2007)(quoting Burger King, 471 U.S. at
       473, 478 . . . .

Marcus Food Co. v. DiPanfilo, 2011 WL 5084997, at *4.

               A defendant may reasonably anticipate being subject to suit in the forum
       state “if the defendant has ‘purposefully directed’ his activities at residents of the
       forum, and the litigation results from alleged injuries that ‘arise out of or relate to’
       those activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 . . .
       (1985)(internal citation omitted); see also Hanson v. Denckla, 357 U.S. 235, 253 .
       . .(1958)(“[I]t is essential in each case that there be some act by which the defendant
       purposefully avails itself of the privilege of conducting activities within the forum
       State.”).

TH Agric. & Nutrition, LLC v. Ace Eur. Grp. Ltd., 488 F.3d at 1287-88. The Supreme Court of

the United States has held that the mere foreseeability of harm occurring in a particular forum will

not support a finding of minimum contacts. See World–Wide Volkswagen Corp. v. Woodson, 444

U.S. 286, 295 (1980)(holding that, although “an automobile is mobile by its very design and

purpose,” thus indicating that it is foreseeable that a particular automobile may cause injury in a

forum state, “ ‘foreseeability’ alone has never been a sufficient benchmark for personal jurisdiction

under the Due Process Clause”). In Roberts v. Piper Aircraft Corp., 1983-NMCA-110, 100 N.M.

363, 670 P.2d 974, the Court of Appeals of New Mexico similarly rejected the argument that

foreseeability could establish minimum contacts, and found no personal jurisdiction or minimum

contacts in the following circumstances:


                                                - 26 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 27 of 109




               [T]he record is devoid of any contact between Scenic Aviation and New
       Mexico. Scenic Aviation is a fixed-base operator selling aviation fuel in Las Vegas,
       Nevada. There is no evidence that Scenic Aviation advertises in New Mexico, or
       sells fuel to New Mexico residents. Without “contacts, ties, or relations” with New
       Mexico the fact that fuel sold by Scenic Aviation found its way into our state does
       not support a valid exercise of personal jurisdiction.

1983-NMCA-110, ¶ 19, 100 N.M. at 367, 670 P.2d at 978. “[T]he foreseeability that is critical to

due process analysis is not the mere likelihood that a product will find its way into the forum State.

Rather, it is that the defendant’s conduct and connection with the forum State are such that he

should reasonably anticipate being haled into court there.” World–Wide Volkswagen Corp. v.

Woodson, 444 U.S. at 297.         As the Tenth Circuit has further explained, because “mere

foreseeability” is not sufficient to establish minimum contacts, a plaintiff “must establish . . . not

only that defendants foresaw (or knew) that the effects of their conduct would be felt in the forum

state, but also that defendants undertook intentional actions that were expressly aimed at that forum

state.” Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d at 1077.

       Similarly, to find general jurisdiction over a defendant, contacts must be “continuous and

systematic”; therefore, “[s]imply because a defendant has a contractual relationship and business

dealings with a person or entity in the forum state does not subject him to general jurisdiction

there”; “correspondence with a forum resident does not support general jurisdiction;” and

“sporadic or isolated visits to the forum state will not subject the defendant to general jurisdiction,”

because a “[defendant’s] lack of a regular place of business in [the forum state] is significant, and

is not overcome by a few visits.” Shrader v. Biddinger, 633 F.3d at 1247. “[G]eneral jurisdiction

over a web site that has no intrinsic connection with a forum state requires commercial activity

carried on with forum residents in such a sustained manner that it is tantamount to actual physical

presence within the state.” Shrader v. Biddinger, 633 F.3d at 1246. When analyzing minimum

contacts sufficient for general jurisdiction in regard to the operation of a web site, the Tenth Circuit



                                                 - 27 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 28 of 109




has referred to, without adopting, a “sliding scale” framework. Shrader v. Biddinger, 633 F.3d at

1242 n.5.

               At one end of the spectrum are situations where a defendant clearly does
       business over the Internet. If the defendant enters into contracts with residents of a
       foreign jurisdiction that involve the knowing and repeated transmission of
       computer files over the Internet, personal jurisdiction is proper. At the opposite end
       are situations where a defendant has simply posted information on an Internet Web
       site which is accessible to users in foreign jurisdictions. A passive Web site that
       does little more than make information available to those who are interested in it is
       not grounds for the exercise [of] personal jurisdiction. The middle ground is
       occupied by interactive Web sites where a user can exchange information with the
       host computer. In these cases, the exercise of jurisdiction is determined by
       examining the level of interactivity and commercial nature of the exchange of
       information that occurs on the Web site.

633 F.3d 1242 n.5 (internal quotation marks omitted).

       If [the defendant] is found to have the requisite minimum contacts with [the forum
       state], then we proceed to the second step in the due process analysis: ensuring that
       the exercise of jurisdiction over him “does not off’ end ‘traditional notions of fair
       play and substantial justice.’”          See World–Wide Volkswagen Corp. v.
       Woodson, 444 U.S. 286, 292 . . . (1980)(quoting Int'l Shoe Co. v. Washington, 326
       U.S. 310, 316 . . . (1945)). [The defendant] bears the burden at this stage to “present
       a compelling case that the presence of some other considerations would render
       jurisdiction unreasonable.” See Dudnikov v. Chalk & Vermilion Fine Arts,
       Inc., 514 F.3d 1063, 1080 (10th Cir.2008). We consider the following five factors,
       . . . in deciding whether the exercise of jurisdiction would be fair:

              (1) the burden on the defendant, (2) the forum state’s interests in resolving
              the dispute, (3) the plaintiff’s interest in receiving convenient and effectual
              relief, (4) the interstate judicial system’s interest in obtaining the most
              efficient resolution of controversies, and (5) the shared interest of the
              several states or foreign nations in furthering fundamental social policies.

       Id. (brackets omitted); see also OMI Holdings, Inc., 149 F.3d at 1095 (applying
       these factors in a case involving a Canadian corporation). “[T]he reasonableness
       prong of the due process inquiry evokes a sliding scale: the weaker the plaintiff’s
       showing on minimum contacts, the less a defendant need show in terms of
       unreasonableness to defeat jurisdiction.” TH Agric. & Nutrition, LLC, 488 F.3d at
       1292 (internal quotation marks and brackets omitted).

Marcus Food Co. v. DiPanfilo, 2011 WL 5084997, at *4-5.

       In Silver v. Brown, 678 F. Supp. 2d 1187 (D.N.M. 2009)(Browning, J.), the Court



                                               - 28 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 29 of 109




considered whether it had personal jurisdiction over defendants who allegedly slandered, defamed,

and caused the plaintiff -- Michael Silver -- duress, by posting a blog on the internet that portrayed

him in a negative light. See 678 F. Supp. 2d at 1204. The Court determined that it did not have

personal jurisdiction over defendant Jack McMullen, because Silver failed to demonstrate that

McMullen “was significantly associated with the blog or controlled it in any way.” 678 F.Supp.2d

at 727. The Court also concluded that it did not have personal jurisdiction over the blog post’s

author -- Matthew Brown -- because he was not domiciled in New Mexico, had not traveled to

New Mexico, and did not transact business there. See 678 F.Supp.2d at 1211. The Court said that

Brown’s blog posts similarly did not establish personal jurisdiction, because

       the blog is closer to an informative website than a commercial website. No services
       are offered, and Brown is not collecting revenue from the website. Brown does not
       interact with the people who post information on the blog. Brown, to the Court’s
       knowledge, did not solicit negative postings on the website. Further, even though
       people in New Mexico can view the website, the blog is not a website that is
       directed solely at the people of New Mexico. The number of people who can access
       the website in New Mexico in comparison to those who are able to access the
       website throughout the world, or even in the United States, according to the
       statistics that Silver provided at the hearing, is nominal.

678 F. Supp. 2d at 1211–12.

       On appeal, the Tenth Circuit affirmed the Court’s holding as to McMullen, but reversed its

decision as to Brown. See Silver v. Brown, 382 Fed. Appx. at 727-32. In an opinion that the

Honorable Monrow G. McKay, United States Circuit Judge for the Tenth Circuit, authored, and

Judges Broby and Ebel joined, the Tenth Circuit applied the three-part test from Calder v. Jones to

conclude that the Court had personal jurisdiction over Brown. See Silver v. Brown, 382 Fed.

Appx. at 727-32.

       Judge McKay first explained that the posting of the blog was “clearly an intentional act”

designed to damage the plaintiff’s reputation. 382 Fed. Appx. at 729. Second, Judge McKay said




                                                - 29 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 30 of 109




that Brown had “expressly aimed his blog at New Mexico[,]” where Silver, his business, and the

majority of his customers were located. 382 Fed. Appx. at 729. Judge McKay said: “It was about

a New Mexico resident and a New Mexico company. The blog complained of Mr. Silver’s and

[his business'] actions in the failed business deal. Those actions occurred mainly in New Mexico.”

382 Fed. Appx. at 729-30. Third, Judge McKay explained that Brown knew Silver would suffer

the brunt of his injury in New Mexico, as the state was “unquestionably the center of his business

activities.” 382 Fed. Appx. at 730.

       4.      New Mexico’s Long Arm Statute.

       New Mexico’s long-arm statute provides, in relevant part, that its courts may exercise

personal jurisdiction over a party “whether or not a citizen or resident of this state . . . as to any

cause of action arising from: (1) the transaction of business within this state . . . [or] (3) the

commission of a tortious act within this state . . . .” N.M.S.A. § 38-1-16. For New Mexico courts

       to exercise personal jurisdiction over nonresident, out-of-state defendants, the
       following three-part test must be satisfied: (1) the defendant’s act must be one of
       the five enumerated in the long-arm statute; (2) the plaintiff’s cause of action must
       arise from the act; and (3) minimum contacts sufficient to satisfy due process must
       be established by the defendant’s act. State Farm Mut. Ins. Co. v. Conyers, 109
       N.M. 243, 244, 784 P.2d 986, 987 (1989)(citing Salas v. Homestake Enterprises,
       Inc., 106 N.M. 344, 345, 742 P.2d 1049, 1050 (1987)). The first and third step of
       this test have been “repeatedly equated” with the due process standard of
       “minimum contacts.”

F.D.K. v. Hiatt, 1994-NMSC-044, ¶ 7, 117 N.M. 461, 463, 872 P.2d 879, 881. “When negligent

acts occur outside New Mexico which cause injury within the state, a ‘tortious act’ has been

committed for purposes of the long-arm statute.” Tercero v. Roman Catholic Diocese of Norwich,

Conn., 2002-NMSC-018, ¶ 20, 132 N.M. 312, 319, 48 P.3d 50, 57. “As with the transaction of

business analysis, rather than engage in a technical analysis of whether the defendant committed a

tortious act, we must equate the ‘tortious act’ which the defendant is alleged to have committed

with minimum contacts to determine if due process has been satisfied.” Tercero v. Roman


                                                - 30 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 31 of 109




Catholic Diocese of Norwich, Conn., 2002-NMSC-018, ¶ 20, 132 N.M. at 319, 48 P.3d at 57

(alteration omitted)(internal quotation marks omitted).

       5.      The Court’s Recent Cases.

       The Court recently decided cases dealing with general and specific jurisdiction. In Fabara

v. GoFit, LLC, a plaintiff injured by an allegedly defective exercise ball in New Mexico brought

suit against the manufacturer, which was incorporated and headquartered in Oklahoma. See 308

F.R.D. 380, 408 (D.N.M. 2015), as amended (Aug. 20, 2015)(Browning, J.). The manufacturer

moved to dismiss the complaint under rule 12(b)(2), arguing that the plaintiff lacked general

jurisdiction because its contacts with New Mexico were neither continuous nor

systematic. See 308 F.R.D. at 384.          The plaintiff responded with photographs of the

manufacturers' products in several stores, arguing that the manufacturer delivered the exercise balls

into the stream of commerce with the expectation that New Mexico customers would purchase and

use them. See 308 F.R.D. at 389.          The Court rejected this theory, explaining that the

manufacturer’s contacts with New Mexico were not “so systematic and continuous as to make it

essentially at home here.” 308 F.R.D. at 397. The Court noted that the manufacturer had almost

no physical connections with New Mexico, and that its internet sales of roughly $20,000.00 over

nine years were insufficiently “substantial” to support general jurisdiction. 308 F.R.D. at 402.

       In Diener v. Trapeze Asset Management, Inc., No. CIV 15-0566 JBLAM, 2015 WL

8332933 (D.N.M. Nov. 30, 2015)(Browning, J.), the Court considered whether it had specific

jurisdiction over a Canadian asset management firm that maintained a passive website, placed its

name in a third party’s money-manager listing, mailed marketing materials to New Mexico, had

telephone conversations with plaintiffs located in New Mexico, and ultimately entered into a

contract with plaintiffs located in New Mexico. See 2015 WL 8332933, at *1. The Court

concluded that it did not have specific jurisdiction for four primary reasons. See 2015 WL


                                               - 31 -
        Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 32 of 109




8332933, at *13. First, the website was wholly passive and did not allow visitors “the opportunity

to invest or interact with the site.” 2015 WL 8332933, at *15. Second, the third-party listing was

similarly passive. See 2015 WL 8332933, at *15. Third, the Court noted that “phone calls and

letters are not necessarily sufficient in themselves to establish minimum contacts,” noting that the

alleged torts occurred in Canada.        2015 WL 8332933, at *17 (quoting Benton v. Cameco

Corp., 375 F.3d 1070, 1077 (10th Cir. 2004)). Fourth, the plaintiffs reached out to the defendants

to create the contractual relationship, distinguishing the case from cases finding purposeful

availment. See 2015 WL 8332933, at *17 (citing Burger King Corp. v. Rudzewicz, 471 U.S. at

473).

                         LAW REGARDING SERVICE OF PROCESS

         Rule 4(m) of the Federal Rules of Civil Procedure requires a summons to be served within

120 days after the complaint is filed.

         If a defendant is not served within 120 days after the complaint is filed, the court -
         - on motion or on its own after notice to the plaintiff -- must dismiss the action
         without prejudice against that defendant or order that service be made within a
         specific time. But, if the plaintiff shows good cause for the failure, the court must
         extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). The burden of establishing validity of service is on the plaintiff. See F.D.I.C.

v. Oaklawn Apartments, 959 F.2d 170, 174 (10th Cir. 1992). In 1993, Congress amended

former rule 4(m) and “broaden[ed] the district court's discretion [to permit untimely service of

process] by allowing it to extend the time for service even when the plaintiff has not shown good

cause.” Espinoza v. United States, 52 F.3d 838, 840-41 (10th Cir. 1995). “A district court abuses

its discretion [in deciding whether to dismiss a case for untimely service of process] if its decision

is arbitrary, capricious, or whimsical.” Smyers v. County of Atchison, Kan., 336 Fed. Appx. 819,

820-21 (10th Cir. 2009). Further, “[a] district court that does not exercise its discretion, or makes




                                                 - 32 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 33 of 109




a decision without providing reasons, abuses that discretion.” ARW Exploration Corp. v. Aguirre,

45 F.3d 1455, 1459 (10th Cir. 1995).

         Thus, the Court now employs a two-step analysis for determining whether to grant an

extension of time when a summons and complaint has not been timely served. See Salazar v. City

of Albuquerque, 278 F.R.D. 623, 626-27 (D.N.M. 2011)(Browning, J.). First, the plaintiff is

entitled to a mandatory extension of time if the plaintiff can demonstrate good cause for failing to

timely effect service. See Espinoza v. United States, 52 F.3d at 841. “The good cause provision

of Rule 4[(m)] should be read narrowly to protect only those plaintiffs who have been meticulous

in their efforts to comply with the Rule.” Despain v. Salt Lake Area Metro Gang Unit, 13 F.3d

1436, 1438 (10th Cir. 1994)(internal quotation marks omitted). “[I]nadvertence or negligence

alone do not constitute ‘good cause’ for failure of timely service. Mistake of counsel or ignorance

of the rules also usually do not suffice.” In re Kirkland, 86 F.3d 172, 176 (10th Cir. 1996).

Avoiding or evading service of process, however, may constitute “good cause,” requiring a

mandatory extension of time in which to serve. Hendry v. Schneider, 116 F.3d 446, 449 (10th Cir.

1997).

         Second, if the plaintiff fails to show good cause, the court still must exercise its discretion,

and either dismiss the case without prejudice or extend the time for service. See Espinoza v.

United States, 52 F.3d at 842. In making its determination whether to grant a permissive extension,

the court may consider several factors, including whether the applicable statute of limitations

would bar the re-filed action and other policy considerations. See Espinoza v. United States, 52

F.3d at 841-42.

         The new subdivision explicitly provides that the court shall allow additional time
         if there is good cause for the plaintiff's failure to effect service in the prescribed 120
         days, and authorizes the court to relieve a plaintiff of the consequences of an
         application of this subdivision even if there is no good cause shown. Such relief



                                                   - 33 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 34 of 109




       formerly was afforded in some cases, partly in reliance on Rule 6(b). Relief may be
       justified, for example, if the applicable statute of limitations would bar the refiled
       action, or if the defendant is evading service or conceals a defect in attempted
       service.

Fed. R. Civ. P. 4(m) Advisory Committee’s note (1993 Amend.).                See Salazar v. City of

Albuquerque, 278 F.R.D. at 626-27.

                LAW REGARDING WAIVER OF SERVICE OF PROCESS

       A defendant may also waive service of process. See Kiro v. Moore, 229 F.R.D. 228, 229-

30 (D.N.M. 2005)(Browning, J.). Under rule 4(i), “[i]f service is not waived, the person effecting

service shall make proof thereof to the court.” Fed. R. Civ. P. 4(i). Rules 12(b)(4) and 12(b)(5)

allow a defendant to defend upon the grounds of insufficient service of process. See rule 12(b)(4);

12(b)(5). Under rule 12(h), however, the defense of “service of process must be raised in a party's

first responsive pleading or by motion before the responsive pleading.” United States v. 51 Pieces

of Real Property Roswell, N.M., 17 F.3d 1306, 1314 (10th Cir. 1994). See Fed. R. Civ. P. 12(h)(1).

“If a party files a pre-answer motion and fails to assert the defenses of lack of personal jurisdiction

or insufficiency of service, he waives these defenses.” Fed. Deposit Ins. Corp. v. Oaklawn

Apartments, 959 F.2d 170, 175 (10th Cir. 1992)(citing Fed. R. Civ. P. 12(h)(1)).

       Rule 4(d)(1) further requires individuals, corporations, or associations that are subject to

service under rules 4(e), (f), or (h), to cooperate in saving unnecessary expenses of serving a

summons and complaint. See Fed. R. Civ. P. 4(d)(1). A defendant who is located in the United

States and who fails to return a signed waiver of service requested by a plaintiff located in the

United States will be required to pay the expenses of service, unless the defendant shows good

cause for the failure. See Fed. R. Civ. P. 4(d)(2). If the waiver is signed and returned, you cannot

object to the absence of a summons or of service. See Fed. R. Civ. P. 4(d)(2). If you waive service

you must, within the time specified on the waiver form, serve an answer or a motion under rule



                                                - 34 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 35 of 109




12 on the plaintiff and file a copy with the court. See Fed. R. Civ. P. 4(d)(3). By signing and

returning the waiver form, you are allowed more time to respond than if a summons had been

served. See Fed. R. Civ. P. 4(d)(3).

    LAW REGARDING DEFAULT JUDGMENTS AND THE ENTRY OF DEFAULT
                         UNDER RULE 55

       Rule 55 of the Federal Rules of Civil Procedure sets out a two-step process for a default

judgment. See United States v. Rivera, 2015 WL 4042197, at 9-12 (D.N.M. June 30,

2015)(Browning, J.). First, a party must obtain a Clerk's entry of default. See Fed. R. Civ. P. 55(a)

(“When a party against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

party's default.”); Watkins v. Donnelly, 551 F. Appx. at 958 (“Entry of default by the clerk is a

necessary prerequisite that must be performed before a district court is permitted to issue a default

judgment.”). Second, either the party must request the Clerk to enter default judgment when the

claim is for “a sum certain or a sum that can be made certain by computation,” Fed. R. Civ. P.

55(b)(1), or, “[i]n all other cases, the party must apply to the court for a default judgment,” Fed.

R. Civ. P. 55(b)(2).

       After entering default judgment, a district court takes all of the well-pleaded facts in a

complaint as true. See United States v. Craighead, 176 F. Appx. 922, 925 (10th Cir. 2006)

(unpublished); Flaks v. Koegel, at 707 (2d Cir. 1974)(“While a default judgment constitutes an

admission of liability, the quantum of damages remains to be established by proof unless the

amount is liquidated or susceptible of mathematical computation.” (citations omitted)). “If [a]

defendant does not contest the amount prayed for in the complaint [by failing to answer] and the

claim is for a sum certain or a sum that can be made certain by computation, the judgment generally

will be entered for that amount without any further hearing.” United States v. Craighead, 176 F.



                                               - 35 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 36 of 109




Appx. at 925 (alteration in original)(quoting 10A Charles Alan Wright, Arthur R. Miller, Mary

Kay Kane, Richard L. Marcus & Adam N. Steinman, Federal Practice & Procedure § 2688 (3d ed.

1998)). See Fed. R. Civ. P. 8(d) (“Averments in a pleading to which a responsive pleading is

required, other than those as to the amount of damage, are admitted when not denied in the

responsive pleading.”). A court may enter a default judgment for a damage award without a

hearing if the amount claimed is “one capable of mathematical calculation.” Applied Capital, Inc.

v. Gibson, 558 F. Supp. 2d 1189, 1202 (D.N.M. 2007)(Browning, J.)(quoting H.B. Hunt v. Inter-

Globe Energy, Inc., 770 F.2d at 145, and citing Venable v. Haislip, 721 F.2d at 300)). “It is a

familiar practice and an exercise of judicial power for a court upon default, by taking evidence

when necessary or by computation from facts of record, to fix the amount which the plaintiff is

lawfully entitled to recover and to give judgment accordingly.” 10A Wright & Miller, supra, §

2688 (quoting Pope v. United States, 323 U.S. 1, 12 (1944)). “If the damages sum is not certain

or capable of easy computation, the court may” conduct such hearings or order such references as

it deems necessary. Applied Capital, Inc. v. Gibson, 558 F. Supp. 2d at 1202 (citing Beck v. Atl.

Contracting Co., 157 F.R.D. 61, 64 (D. Kan. 1994)(Lungstrum, J.)). See Fed. R. Civ. P.

55(b)(2)(B) (“The court may conduct hearings or make referrals . . . when, to enter or effectuate

judgment, it needs to . . . determine the amount of damages.”).

       “Default judgments are a harsh sanction.” Ruplinger v. Rains (In re Rains), 946 F.2d 731,

732 (10th Cir. 1991). The Court has noted that, “[b]ecause default judgment is a harsh sanction

involving a court's power to enter and enforce judgments regardless of the merits of a case, courts

do not favor such a sanction ‘purely as a penalty for delays in filing or other procedural error.’”

Noland v. City of Albuquerque, No. CIV 08-0056 JB/LFG, 2009 WL 2424591, at *1 (D.N.M.

June 18, 2009)(Browning, J.)(quoting Ruplinger v. Rains (In re Rains), 946 F.2d at 733).




                                              - 36 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 37 of 109




       [S]trong policies favor resolution of disputes on their merits: [T]he default
       judgment must normally be viewed as available only when the adversary process
       has been halted because of an essentially unresponsive party. In that instance, the
       diligent party must be protected lest he be faced with interminable delay and
       continued uncertainty as to his rights. The default judgment remedy serves as such
       a protection.

Ruplinger v. Rains (In re Rains), 946 F.2d at 732-33 (citations omitted)(internal quotation marks

omitted). See Noland v. City of Albuquerque, 2009 WL 2124591, at *1 (denying motion for

default judgment, because the counsel for the defendant City of Albuquerque “entered an

appearance three days after Noland filed his motion for default judgment,” and, thus, the Court

could not “reasonably say that the City of Albuquerque is an essentially unresponsive party, that

the adversary process has been halted, or that Noland faces interminable delay because of the City

of Albuquerque's actions”).

       “The court may set aside an entry of default for good cause, and it may set aside a default

judgment under Rule 60(b).” Fed. R. Civ. P. 55(c). “[T]he good cause required by Fed. R. Civ.

P. 55(c) for setting aside entry of default poses a lesser standard for the defaulting party than the

excusable neglect which must be shown for relief from judgment under Fed. R. Civ. P. 60(b).”

Pinson v. Equifax Credit Info. Servs., Inc., 316 F. Appx. 744, 750 (10th Cir. 2009)(unpublished)

(quoting Dennis Garberg & Assocs., Inc. v. Pack-Tech Int'l Corp., 115 F.3d 767, 775 n.6 (10th

Cir. 1997)). See Hunt v. Ford Motor Co., 1995 WL 523646, at *3. The distinction between setting

aside an entry of default and setting aside a default judgment “reflects the different consequences

of the two events and the different procedures that bring them about.” 10A Wright & Miller, supra,

§ 2692.

                  [T]he clerk or the court may enter a default upon the application of the
          nondefaulting party. The entry simply is an official recognition of the fact that one
          party is in default, as, for example, for failure to comply with the rules, to appear
          as scheduled, or to prosecute the case with due diligence. The entry is an
          interlocutory step that is taken under Rule 55(a) in anticipation of a final judgment



                                                 - 37 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 38 of 109




       by default under Rule 55(b).

               In sharp contrast, a final default judgment is not possible against a party in
       default until the measure of recovery has been ascertained, which typically requires
       a hearing, in which the defaulting party may participate; in some situations, a jury
       trial may be made available to determine an issue of damages. Moreover, the entry
       of a default judgment is a final disposition of the case and an appealable order.

       ....

               Additional differences between relief from the entry of a default and from
       a default judgment appear in the grounds that will support the motion being granted.
       Stated generally, the defaulting party is not entitled to relief from a judgment as a
       matter of right under Rule 60(b). The movant must present a justification supporting
       the relief motion and must establish his contentions if challenged. Although
       whether relief will be granted is a matter within the sound discretion of the trial
       court, the vacation of a default judgment is subject to the explicit provisions of Rule
       60(b), which places additional restraints upon the court's discretion. The motion to
       set aside a default entry, on the other hand, may be granted for “good cause shown,”
       which gives a court greater freedom in granting relief than is available in the case
       of default judgments.

10A Wright & Miller, supra, § 2692 (footnotes omitted).

       While there are some differences between setting aside the entry of default and setting

aside a default judgment, there are some important similarities, including that courts may consider

the same factors: whether the party willfully defaulted, whether setting aside the entry of default

or default judgment would prejudice the non-movant, and whether the movant has presented a

meritorious defense. See Pinson v. Equifax Credit Info Servs., Inc., 316 F. Appx. at 750 (“In

deciding whether to set aside an entry of default, courts may consider, among other things,

‘whether the default was willful, whether setting it aside would prejudice the adversary, and

whether a meritorious defense is presented.’” (quoting Dierschke v. O'Cheskey (In re Dierschke),

975 F.2d at 183)); United States v. $285,350.00 in U.S. Currency, 547 F. Appx. 886, 887 (10th

Cir. 2013)(unpublished)(“Three requirements must be met when setting aside a default judgment

under Rule 60(b): ‘(1) the moving party's culpable conduct did not cause the default; (2) the




                                               - 38 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 39 of 109




moving party has a meritorious defense; and (3) the non-moving party will not be prejudiced by

setting aside the judgment.’” (quoting United States v. Timbers Pres., 999 F.2d 452, 454 (10th Cir.

1993), abrogated on other grounds by Degen v. United States, 517 U.S. 820, 825 (1996))). The

United States Court of Appeals for the Tenth Circuit has, at times, listed two factors rather than

three for the standard in setting aside a default judgment:

               Rule 60(b) of the Federal Rules of Civil Procedure permits relief from a
       final judgment only if the movant can demonstrate justifiable grounds, including
       mistake, inadvertence, surprise or excusable neglect. In the case of default
       judgments, courts have established the further requirement that a movant
       demonstrate the existence of a meritorious defense. E.g., Gomes v. Williams, 420
       F.2d 1364, 1366 (10th Cir. 1970). A 60(b) motion thus comprehends two distinct
       aspects[:] justification for relief and a meritorious defense.

In re Stone, 588 F.2d at 1319. See Sawyer v. USAA Ins. Co., 839 F. Supp. 2d 1189, 1230 (D.N.M.

2012)(Browning, J.)(setting aside a default judgment, because, “when a plaintiff fails to properly

serve a defendant, a default judgment is void and should be set aside under rule 60(b)(4)”).

“Although how these factors will be evaluated and weighed lies within the discretion of the trial

court to a considerable degree, . . . federal courts are willing to grant relief from a default entry

more readily and with a lesser showing than they are in the case of a default judgment.” 10A

Wright & Miller, supra, § 2692 (footnotes omitted). “The standard for setting aside an entry of

default under Rule 55(c) is fairly liberal because ‘[t]he preferred disposition of any case is upon

its merits and not by default judgment.’” Crutcher v. Coleman, 205 F.R.D. 581, 584 (D. Kan.

2001)(Vratil, J.)(quoting Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir. 1970)). See Applied

Capital, Inc. v. Gibson, 2007 WL 5685131, at 20-23 (liberally construing a pro se defendant's

motion to dismiss as a motion to set aside the default, but concluding that the pro se defendant did

not show good cause for the Court to set aside the entry of default, because, although setting aside

the entry of default would not prejudice the plaintiff, the pro se defendant was “fully aware of the




                                               - 39 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 40 of 109




need to answer within the given time limitation and chose not to respond timely,” and he failed to

appear at a hearing to support his allegation that he had a meritorious defense).

                                LAW REGARDING RULE 60(b)

       Rule 60(b) of the Federal Rules of Civil Procedure allows a court to relieve a party from a

judgment or order for “mistake, inadvertence, surprise, or excusable neglect,” Fed. R. Civ. P.

60(b)(1), or “any other reason that justifies relief,” Fed. R. Civ. P. 60(b)(6). “Rule 60(b) is an

extraordinary procedure permitting the court that entered judgment to grant relief therefrom upon

a showing of good cause within the rule.” Cessna Fin. Corp. v. Bielenberg Masonry Contracting,

Inc., 715 F.2d 1442, 1444 (10th Cir. 1983). Rule 60(b) “is not a substitute for appeal, and must be

considered with the need for finality of judgment.” Cessna Fin. Corp. v. Bielenberg Masonry

Contracting, Inc., 715 F.2d at 1444 (citing Brown v. McCormick, 608 F.2d 410, 413 (10th Cir.

1979)). The rule was designed to strike a “delicate balance” between respecting the finality of

judgment and, at the same time, recognizing the court's principal interest of executing

justice. Cessna Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d at 1444. Once a

case is “unconditionally dismiss[ed],” the court loses all jurisdiction over the case other than the

ability to hear motions under rule 60(b). Smith v. Phillips, 881 F.2d 902, 904 (10th Cir. 1989)(“We

agree with the Seventh Circuit that ‘[a]n unconditional dismissal terminates federal jurisdiction

except for the limited purpose of reopening and setting aside the judgment of dismissal within the

scope allowed by [Fed. R. Civ. P.] 60(b).” (alterations in original)).

       Motions to obtain relief from a judgment or order based on “mistake, inadvertence,

surprise, or excusable neglect” must be brought “within a reasonable time . . . no more than a year

after the entry of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1).

See Blanchard v. Cortes-Molina, 453 F.3d 40, 44 (1st Cir. 2006)(“[R]elief from judgment for




                                               - 40 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 41 of 109




reasons of ‘mistake, inadvertence, surprise, or excusable neglect,’ must be sought within one year

of the judgment.”).    This deadline may not be extended and is not subject to the court's

discretion. See Fed. R. Civ. P. 6(b)(2) (“A court must not extend the time to act under Rules 50(b)

and (d), 52(b), 59(b), (d), and (e), and 60(b).” (emphases added)). An appeal’s pendency does not

toll the time requirement for pursuing a motion under rule 60(b). See Fed. R. Civ. P.

60(c)(1); Griffin v. Reid, 259 F. Appx. 121, 123 (10th Cir. 2007)(unpublished); Tool Box, Inc. v.

Ogden City Corp., 419 F.3d 1084, 1088 (10th Cir. 2005)(“[A]n appeal does not toll or extend the

one-year time limit of Rule 60(b).”). No time limit applies to rule 60(b)(6) other than that the

motion be made within a reasonable time. See Fed. R. Civ. P. 60(c)(1).

       1.      Rule 60(b)(1).

       The Tenth Circuit uses three factors in determining whether a judgment may be set aside

in accordance with rule 60(b)(1): (i) whether the moving party's culpable conduct caused the

default; (ii) whether the moving party has a meritorious defense; and (iii) whether the nonmoving

party will be prejudiced by setting aside the judgment. See United States v. Timers Preserve, 999

F.2d 452, 454 (10th Cir. 1993). Under some circumstances, a party can rely on rule 60(b)(1) to

rectify its attorney's mistake or when its attorney acted without its authority. See Yapp v. Excel

Corp., 186 F.3d 1222, 1231 (10th Cir. 1999)(“Rule 60(b)(1) motions premised upon mistake are

intended to provide relief to a party . . . when the party has made an excusable litigation mistake

or an attorney has acted without authority . . . .”). Mistake in this context entails either acting

without the client's consent or making a litigation mistake, such as failing to file or comply with

deadlines. See Yapp v. Excel Corp., 186 F.3d at 1231. If the alleged incident entails a mistake,

then it must be excusable, meaning that the party was not at fault. See Pioneer Inv. Servs. v.

Brunswick Assocs. LP, 507 U.S. 380, 394 (1993)(“This leaves, of course, the Rule's requirement

that the party's neglect be ‘excusable.’”); Cashner v. Freedom Stores, Inc., 98 F.3d 572, 577 (10th


                                              - 41 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 42 of 109




Cir. 1996)(“If the mistake alleged is a party's litigation mistake, we have declined to grant relief

under Rule 60(b)(1) when the mistake was the result of a deliberate and counseled decision by the

party.”). Cf. Pelican Prod. Corp. v. Marino, 893 F.2d 1143, 1146 (10th Cir. 1990)(holding attorney

carelessness is not a basis for relief under Rule 60(b)(1)).

       Courts will not grant relief when the mistake of which the movant complains is the result

of an attorney's deliberate litigation tactics. See Cashner v. Freedom Stores, Inc., 98 F.3d at 577.

This rule exists because a party

       voluntarily chose [the] attorney as his representative in the action, and he cannot
       now avoid the consequences of the acts or omissions of this freely selected agent.
       Any other notion would be wholly inconsistent with our system of representative
       litigation, in which each party is deemed bound by the acts of his lawyer agent and
       is considered to have notice of all facts, notice of which can be charged upon the
       attorney.

Pioneer Inv. Servs. v. Brunswick Assocs. LP, 507 U.S. at 397 (quoting Link v. Wabash R.R. Co.,

370 U.S. 626, 633-34 (1962))(internal quotation marks omitted). The Tenth Circuit has held that

there is nothing “novel” about “the harshness of penalizing [a client] for his attorney's conduct”

and has noted that those “who act through agents are customarily bound,” even though, when “an

attorney is poorly prepared to cross-examine an expert witness, the client suffers the

consequences.” Gripe v. City of Enid, Okla., 312 F.3d 1184, 1189 (10th Cir. 2002). The Court

has previously stated:

       There is a tension between how the law treats attorney actions that are without
       authority, thus permitting relief under rule 60(b), and how the law treats those
       attorney actions which are inexcusable litigations decisions, thus failing to qualify
       for relief; although the distinction between those actions may not always be logical,
       it is well established.

Wilson v. Jara, No. CIV 10-0797 JB/WPL, 2012 WL 1684595, at 7 (D.N.M. May 10,

2012)(Browning, J.).




                                                - 42 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 43 of 109




       2.      Rule 60(b)(6).

       Rule 60(b)(6) provides that a court may relieve a party from final judgment, order, or

proceeding for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). No time limit

applies to rule 60(b)(6) save that the motion be made within a reasonable time. See Fed. R. Civ.

P. 60(c)(1). “Thus, to the extent it is applicable, clause (6) appears to offer a means of escape from

the one-year limit that applies to motions under clauses (1), (2), and (3).” Wright & Miller, supra,

§ 2864, at 490. In Pioneer Investment Services Co. v. Brunswick Associates Ltd., 507 U.S. 380

(1993), the Supreme Court reasoned that, to avoid abrogating the one-year time limit for rule

60(b)(1) to (3), rule 60(b)'s “provisions are mutually exclusive, and thus a party who failed to take

timely action due to ‘excusable neglect’ may not seek relief more than a year after the judgment

by resorting to subsection (6).” Pioneer Investment Services Co. v. Brunswick Associates Ltd.,

507 U.S. at 393 (citing Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863 & n.11

(1988)). “If the reasons offered for relief from judgment could be considered under one of the

more specific clauses of Rule 60(b)(1)-(5), those reasons will not justify relief under Rule

60(b)(6).” Moore et al., supra, § 60.48[2], at 60-182. Accord Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. at 863 n.11 (“This logic, of course, extends beyond clause (1) and

suggests that clause (6) and clauses (1) through (5) are mutually exclusive.”).

       Rule 60(b)(6) is a “grand reservoir of equitable power to do justice in a particular case.”

Van Skiver v. United States, 952 F.2d 1241, 1244 (10th Cir. 1991)(internal quotation marks

omitted). “The Rule does not particularize the factors that justify relief, but we have previously

noted that it provides courts with authority ‘adequate to enable them to vacate judgments whenever

such action is appropriate to accomplish justice,’ while also cautioning that it should only be

applied in ‘extraordinary circumstances.’” Liljeberg v. Health Servs. Acquisition Corp., 486 U.S.

at 863. Generally, the situation must be one beyond the control of the party requesting relief


                                                - 43 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 44 of 109




under rule 60(b)(6) to warrant relief.     See Ackermann v. United States, 340 U.S. 193, 202

(1950)(“The comparison [of prior precedent] strikingly points up the difference between no choice

and choice; imprisonment and freedom of action; no trial and trial; no counsel and counsel; no

chance for negligence and inexcusable negligence. Subsection 6 of Rule 60(b) has no application

to the situation of petitioner.”). Legal error that provides a basis for relief under rule 60(b)(6) must

be extraordinary, as the Tenth Circuit discussed in Van Skiver v. United States:

       The kind of legal error that provides the extraordinary circumstances justifying
       relief under Rule 60(b)(6) is illustrated by Pierce [v. Cook & Co., 518 F.2d 720,
       722 (10th Cir. 1975)(en banc) ]. In that case, this court granted relief under 60(b)(6)
       when there had been a post-judgment change in the law “arising out of the same
       accident as that in which the plaintiffs . . . were injured.” Pierce, 518 F.2d at 723.
       However, when the post-judgment change in the law did not arise in a related case,
       we have held that “[a] change in the law or in the judicial view of an established
       rule of law” does not justify relief under Rule 60(b)(6). Collins v. City of Wichita,
       254 F.2d 837, 839 (10th Cir. 1958).

Van Skiver v. United States, 952 F.2d at 1244-45.

       “Courts have found few narrowly-defined situations that clearly present ‘other reasons

justifying relief.’” Wright & Miller, supra, § 2864, at 483. The Supreme Court has expounded:

               To justify relief under subsection (6), a party must show “extraordinary
       circumstances” suggesting that the party is faultless in the delay. If a party is partly
       to blame for the delay, relief must be sought within one year under subsection (1)
       and the party's neglect must be excusable. In Klapprott, for example, the petitioner
       had been effectively prevented from taking a timely appeal of a judgment by
       incarceration, ill health, and other factors beyond his reasonable control. Four years
       after a default judgment had been entered against him, he sought to reopen the
       matter under Rule 60(b) and was permitted to do so.

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 393 (1993)(citing Liljeberg v.

Health Servs. Acquisition Corp., 486 U.S. at 863 & n.11; Ackerman v. United States, 340 U.S. at

197-200; Klapprott v. United States, 335 U.S. 601, 613-614 (1949)). See Gonzalez v. Crosby, 545

U.S. 524, 535 (2005)(“[O]ur cases have required a movant seeking relief under Rule 60(b)(6) to

show ‘extraordinary circumstances’ justifying the reopening of a final judgment.”)(no citation for



                                                 - 44 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 45 of 109




quotation). In Gonzalez v. Crosby, the Supreme Court found a change in the law during the

pendency of a habeas petition was not an extraordinary circumstance. See 545 U.S. at 537.

       When the Supreme Court first addressed rule 60(b)(6) a year after it was introduced to the

federal rules, while the Justices were sharply divided on other issues, no dispute arose from Justice

Black's statement: “[O]f course, the one year limitation would control if no more than ‘neglect’

was disclosed by the petition. In that event the petitioner could not avail himself of the broad ‘any

other reason’ clause of 60(b).” Klapprott v. United States, 335 U.S. at 613. See Wright &

Miller, supra, § 2864, at 493. Examples where courts apply rule 60(b)(6) include “settlement

agreements when one party fails to comply” and courts use the rule “to return the parties to the

status quo,” or in cases where fraud is used by a “party's own counsel, by a codefendant, or by a

third-party witness,” which does not fit within rule 60(b)(3)'s provision for fraud by an adverse

party. Wright & Miller, supra, § 2864, at 485, 487. The most common application is to grant relief

“when the losing party fails to receive notice of the entry of judgment in time to file an appeal.”

Wright & Miller, supra, § 2864, at 488. When moving for relief pursuant to rule 60(b)(6), it is not

enough to argue the same issues that a court has already addressed. See Pyeatt v. Does, 19 F.

Appx. 785, 788 (10th Cir. 2001)(unpublished)(“[A] motion to reconsider [that] simply reasserts

information considered by the district court in its initial determination . . . does not meet the

extraordinary circumstances standard required for Rule 60(b)(6) relief.”).

      LAW REGARDING JURY TRIALS FOLLOWING A DEFAULT JUDGMENT

       Rule 38(d) provides that, once made, “a demand for trial by jury . . . may not be withdrawn

without the consent of the parties.” Fed. R. Civ. P. 38(d). The Court discussed the right to a jury

trial after entry of default in Mitchell v. Bd. of Cty. Comm'rs, CIV 05-1155, 2007 WL 2219420,

at *11-13 (D.N.M. May 9, 2007)(Browning, J.). “The Court notes that many cases have held ‘that




                                               - 45 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 46 of 109




the protection of Rule 38(d) is extended to the defendant after the entry of default, when Rule

55(b)(2) requires a determination of damages.’” Mitchell v. Bd. of Cty. Comm'rs, 2007 WL

2219420, at *12 (quoting Kormes v. Weis, Voisin & Co., Inc., 61 F.R.D. 608, 610 (E.D. Pa.

1974)(Fogel, J.)(ruling that the jury demand associated with the damages hearing could not be

unilaterally withdrawn in a case where the defendant made an appearance))(citing Bass v.

Hoagland, 172 F.2d 205 (5th Cir. 1949); Cinque v. Langton, 8 Fed. R. Serv. 55 b.224, case 1

(E.D.N.Y. 1944)). The Court held that rule 38(d)’s plain language requires that the party against

whom default is entered must give his or her consent to allow the other party to withdraw a jury

demand. See Mitchell v. Bd. of Cty. Comm'rs, 2007 WL 2219420, at *11-13.

       Rule 54(d)(1) of the Federal Rules of Civil Procedure provides that, “[u]nless a federal

statute, these rules, or a court order provides otherwise, costs -- other than attorney's fees -- should

be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). A district court has broad discretion

in deciding whether to award costs. See Howell Petroleum Corp. v. Samson Resources Co., 903

F.2d 778, 783 (10th Cir. 1990). There are, however, some limitations on a district court's

discretion. See Cantrell v. Int'l Broth. of Elec. Workers, AFL-CIO, Local 2021, 69 F.3d 456, 458

(10th Cir. 1995). First, rule 54 creates a presumption that a court will award costs to a prevailing

party. See Cantrell v. Int'l Broth. of Elec. Workers, AFL-CIO, Local 2021, 69 F.3d at 458-59 (“[I]t

is well-established that Rule 54 creates a presumption that the district court will award costs to the

prevailing party.”). Second, if a court chooses not to award costs to a prevailing party, it must

provide a valid reason for doing so. See Cantrell v. Int'l Broth. of Elec. Workers, AFL-CIO,

Local 2021, 69 F.3d at 459.

       A district court has discretion in deciding whether to award costs to a party that achieves

only partial success in some circumstances. See Howell Petroleum Corp. v. Samson Res. Co., 903




                                                 - 46 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 47 of 109




F.2d at 783. In Roberts v. Madigan, 921 F.2d 1047 (10th Cir. 1990), the plaintiffs appealed a

district court decision to award the defendants their entire costs under rule 54(d), because the

defendants had not prevailed on all claims. See Roberts v. Madigan, 921 F.3d at 1058. The Tenth

Circuit held that a district court does not abuse its discretion when it awards full costs to a party

who prevails on the majority of claims and the central claims at issue. See Roberts v. Madigan,

921 F.3d at 1058. Thus, the Tenth Circuit affirmed the district court's ruling, basing its holding

“on the broad discretion of the district court” to award costs. Roberts v. Madigan, 921 F.3d at

1058. The Tenth Circuit also noted that other Courts of Appeals have upheld district court awards

of full costs when a party prevailed on only part of its case. See Roberts v. Madigan, 921 F.3d at

1058 (citing United States v. Mitchell, 580 F.2d 789, 793 (5th Cir. 1978); K-2 Ski Co. v. Head Ski

Co., Inc., 506 F.2d 471, 477 (9th Cir. 1974)). In Haynes Trane Service Agency, Inc. v. American

Standard, Inc., 573 F.3d 947 (10th Cir. 2009), the Tenth Circuit held that a district court did not

abuse its discretion in awarding costs to the defendant where the defendant was unsuccessful on

each of its counterclaims, but the plaintiff was similarly unsuccessful on each of its claims.

See Haynes Trane Service Agency, Inc. v. American Standard, Inc., 573 F.3d at 967. It held that

“[i]n a case like this in which all claims and counterclaims have failed, costs may be awarded to

the counterclaimant if it successfully fend[ed] off a large claim . . . despite failure to prevail on a

[smaller] counterclaim.” Haynes Trane Serv. Agency, Inc. v. Am. Standard, Inc., 573 F.3d at 967.

                   RELEVANT LAW REGARDING ATTORNEY'S FEES

       With regard to the award of attorney's fees and costs, the Tenth Circuit follows the

“American Rule,” under which parties to a lawsuit ordinarily pay their own attorney's fees. Pound

v. Airosol Co., 498 F.3d 1089, 1100 (10th Cir. 2007)(citing Alyeska Pipeline Serv. Co. v.

Wilderness Soc'y, 421 U.S. 240 (1975)). “There are several exceptions to this principle. Most




                                                - 47 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 48 of 109




notably, there are certain statutory fee-shifting provisions that permit a court to order one party to

pay the fees and costs of another.” Pound v. Airosol Co., 498 F.3d at 1100 (citing Bennett v. Coors

Brewing Co., 189 F.3d 1221, 1238 (10th Cir. 1999)). Under the American Rule, each party

generally pays its own attorney's fees, unless there is a contract or a statute specifying otherwise.

See Marx v. Gen. Revenue Corp., 668 F.3d 1174, 1179 (10th Cir. 2011); Mountain Highlands,

LLC v. Hendricks, No. CIV 08-0239 JB/ACT, 2010 WL 1631856, at *3 (D.N.M. April 2,

2010)(Browning, J.). Congress has legislated exceptions for prevailing plaintiffs in actions to

enforce federal rights. See, e.g., 42 U.S.C. § 1988(b); 29 U.S.C. § 216(b); 17 U.S.C. § 505; 28

U.S.C. § 3905(a). Other statutes make an exception to the American Rule for suits brought in bad

faith, brought for purposes of harassment, or known to be meritless.              See 28 U.S.C. §

1875(d)(2); 15 U.S.C. § 1693m(f).

              LAW REGARDING DEFAULT JUDGMENT AND DAMAGES

       In the case of a party’s motion for a for a default judgment, the Court may enter judgment

for liquidated damages, but will need a hearing for unliquidated damages. If the amount is

unliquidated, the Court will need to set a separate hearing.

       1.      New Mexico Law.

       With respect to awarding damages upon the issuance of a default judgment, New Mexico

and federal law are essentially the same. Rule 1-055B of the New Mexico Rules of Civil

Procedure, and established case law, “clearly states that the trial court must hold a hearing to

determine the amount of any unliquidated damages before it may enter a default judgment.”

DeFillippo v. Neil, 2002-NMCA-085, ¶ 19, 132 N.M. 529, 51 P.3d 1183, 1188 (citing Armijo v.

Armijo, 1982-NMCA-124, ¶¶ 12-13, 98 N.M. 518, 520, 650 P.2d 40, 42 (“[W]here the claim for

damages is unliquidated, it would be an abuse of discretion not to have a hearing and to put plaintiff




                                                - 48 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 49 of 109




to the test of presenting evidence to support the claim for damages.”)).

       While rule 1-055B does not expressly require that notice of such a hearing be given to the

defaulting defendant, “the damages hearing must be regarded as a hearing on the application for

default judgment and [ ] written notice must be given if the [defaulting] party has appeared in the

action.” Rodriguez v. Conant, 1987-NMSC-0040, ¶ 15, 105 N.M. 746, 749, 737 P.2d 527, 530.

At a hearing to assess damages after the entry of a default, the defaulting defendant has the right

to cross-examine the plaintiff's witnesses and to introduce affirmative evidence on the mitigation

of damages. See Gallegos v. Franklin, 1976-NMCA-019, ¶ 40, 89 N.M. 118, 123, 547 P.2d 1160,

1165. “A punitive damage claim is not admitted by a default. Neither is punitive damages

provided for in Rule 55(b).”       Gallegos v. Franklin, ¶ 49, 89 N.M. at 125, 547 P.2d at

1167 (remanding to the trial court to hold a hearing at which the parties may present evidence

regarding compensatory and punitive damages).

       2.      Federal Law.

       Rule 55(b)(2) of the Federal Rules of Civil Procedure provides:

               If, in order to enable the court to enter judgment or to carry it into effect, it
       is necessary to take an account or to determine the amount of damages or to
       establish the truth of any averment by evidence or to make an investigation of any
       other matter, the court may conduct such hearings or order such references as it
       deems necessary.

Fed. R. Civ. P. 55(b)(2). “A court may enter a default judgment without a hearing only if the

amount claimed is a liquidated sum or one capable of mathematical calculation.” Hunt v. Inter-

Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir.1985)(citing Venable v. Haislip, 721 F.2d 297,

300 (10th Cir. 1983)). If the damages sum is not certain or capable of easy computation, the court

may hold whatever hearing or inquiry it deems necessary. See Beck v. Atlantic Contracting

Co., 157 F.R.D. at 64. “Similarly, attorney's fees may not be awarded without a hearing to




                                                - 49 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 50 of 109




determine the amount.” Hunt v. Inter-Globe Energy, Inc., 770 F.2d at 148.

       “Entry of default precludes a trial on the merits.” Olcott v. Delaware Flood Co., 327 F.3d

1115, 1119 n. 3 (10th Cir. 2003). Rule 55(b)(2) does not contain an inherent jury requirement;

rather, it preserves the right to a jury only when statute requires. See Olcott v. Delaware Flood

Co., 327 F.3d at 1124. At least where the parties have not requested a jury before entry of default,

the “[d]efendants do not have a constitutional right to a jury trial following entry of default.” Olcott

v. Delaware Flood Co., 327 F.3d at 1124. See Mitchell v. Bd. of County Comm'rs of the County

of Santa Fe, No. CIV 05-1155 JB/ALM, 2007 WL 2219420, at *18-23 (D.N.M. May 9,

2007)(Browning, J.).

       Regarding punitive damages, “[a] plaintiff cannot satisfy the certainty requirement simply

by requesting a specific amount. [The plaintiff] must also establish that the amount requested is

reasonable under the circumstances.” Beck v. Atlantic Contracting Co., 157 F.R.D. at 65. A

damages hearing may not be required before entering a punitive damages award, however, when

the court is familiar with the defendant's conduct and otherwise has sufficient information with

which to make a reasonable determination. See James v. Frame, 6 F.3d 307, 310-11 (5th Cir.

1993). With regard to multiple defendants, “when one of several defendants who is alleged to be

jointly liable defaults, judgment should not be entered against him until the matter has been

adjudicated with regard to all defendants, or all defendants have defaulted” -- this avoids

inconsistent liability determinations among joint tortfeasors. H.B. Hunt v. Inter-Globe Energy,

Inc., 770 F.2d at 147 (citing Frow v. De La Vega, 82 U.S. (15 Wall.) 552, 21 L.Ed. 60 (1872)).

                     NEW MEXICO LAW REGARDING NEGLIGENCE

       Generally, a negligence claim requires the existence of a duty from a defendant to a

plaintiff, breach of that duty, which is typically based on a standard of reasonable care, and the




                                                 - 50 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 51 of 109




breach being a cause-in-fact and proximate cause of the plaintiff's damages. See Coffey v. United

States, 870 F.Supp.2d 1202, 1225 (D.N.M. 2012)(Browning, J.)(citing Herrera v. Quality Pontiac,

2003-NMSC-018, ¶ 6, 134 N.M. 43, 73 P.3d 181, 185-86). “In New Mexico, negligence

encompasses the concepts of foreseeability of harm to the person injured and of a duty of care

toward that person.” Ramirez v. Armstrong, 1983-NMSC-104, ¶ 8, 100 N.M. 538, 673 P.2d 822,

825, overruled on other grounds by Folz v. State, 1990-NMSC-075, ¶ 3, 110 N.M. 457, 797 P.2d

246, 249. Generally, negligence is a question of fact for the jury. See Schear v. Bd. of Cnty

Comm'rs, 1984-NMSC-079, ¶ 4, 101 N.M. 671, 687 P.2d 728, 729. “A finding of negligence,

however, is dependent upon the existence of a duty on the part of the defendant.” Schear v. Bd.

of Cnty Comm'rs, 1984-NMSC-079, ¶ 4, 687 P.2d at 729. “Whether a duty exists is a question of

law for the courts to decide.” Schear v. Bd. of Cnty Comm'rs, 1984-NMSC-079, ¶ 4, 687 P.2d at

729 (citation omitted). Once courts recognize that a duty exists, that duty triggers “a legal

obligation to conform to a certain standard of conduct to reduce the risk of harm to an individual

or class of persons.” Baxter v. Noce, 1988-NMSC-024, ¶ 11, 107 N.M. 48, 752 P.2d 240, 243.

       New Mexico courts have stated that foreseeability of a plaintiff alone does not end the

inquiry into whether the defendant owes a duty to the plaintiff. See Herrera v. Quality Pontiac,

2003-NMSC-018, ¶ 7, 134 N.M. at 48, 73 P.3d at 186. New Mexico courts have recognized that,

“[u]ltimately, a duty exists only if the obligation of the defendant [is] one to which the law will

give recognition and effect.” Herrera v. Quality Pontiac, 2003-NMSC-018, ¶ 9, 134 N.M. at 48-

49, 73 P.3d at 187 (internal quotation marks omitted). To determine whether the defendant's

obligation is one to which the law will give recognition and effect, courts consider legal precedent,

statutes, and other principles of law. See Herrera v. Quality Pontiac, 2003-NMSC-018, ¶ 9, 73

P.3d at 186.




                                               - 51 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 52 of 109




       “As a general rule, an individual has no duty to protect another from harm.” Grover v.

Stechel, 2002-NMCA-049, ¶ 11, 132 N.M. 140, 45 P.3d 80, 84. “[C]ertain relationships, however,

that give rise to such a duty [include]: (1) those involving common carriers, innkeepers, possessors

of land; and (2) those who voluntarily or by legal mandate take the custody of another so as to

deprive the other of his normal opportunities for protection.” Grover v. Stechel, 2002-NMCA-

049, ¶ 11, 132 N.M. at 140, 45 P.3d at 84. “[W]hen a person has a duty to protect and the third

party's act is foreseeable, ‘such an act whether innocent, negligent, intentionally tortious, or

criminal does not prevent the [person who has a duty to protect] from being liable for harm caused

thereby.’” Reichert v. Atler, 1994-NMSC-056, ¶ 11, 117 N.M. 623, 875 P.2d 379, 382.

       “[T]he responsibility for determining whether the defendant has breached a duty owed to

the plaintiff entails a determination of what a reasonably prudent person would foresee, what an

unreasonable risk of injury would be, and what would constitute an exercise of ordinary care in

light of all the surrounding circumstances.” Herrera v. Quality Pontiac, 2003-NMSC-018, ¶ 33,

73 P.3d at 194. “The finder of fact must determine whether Defendant breached the duty of

ordinary care by considering what a reasonably prudent individual would foresee, what an

unreasonable risk of injury would be, and what would constitute an exercise of ordinary care in

light of all surrounding circumstances of the present case . . . .” Herrera v. Quality Pontiac, 2003-

NMSC-018, ¶ 33, 73 P.3d at 195.

       “A proximate cause of an injury is that which in a natural and continuous sequence

[unbroken by an independent intervening cause] produces the injury, and without which the injury

would not have occurred.” Herrera v. Quality Pontiac, 2003-NMSC-018, ¶ 34, 73 P.3d at 195. “It

need not be the only cause, nor the last nor nearest cause.” Herrera v. Quality Pontiac, 2003-

NMSC-018, ¶ 34, 73 P.3d at 195. “It is sufficient if it occurs with some other cause acting at the




                                               - 52 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 53 of 109




same time, which in combination with it, causes the injury.” Herrera v. Quality Pontiac, 2003-

NMSC-018, ¶ 34, 73 P.3d at 195.

          NEW MEXICO LAW REGARDING STRICT PRODUCTS LIABILITY

        “Under the ‘product liability’ claim, a supplier in the business of putting a product on the

market is liable for harm caused by an unreasonable risk of injury resulting from a condition of

the product or from a manner of its use.” N.M.R.A., Civ. UJI 13-1406 (no citation for quotation).

See Stang v. Hertz Corp., 1972-NMSC-031, ¶ 6, 83 N.M. 730, 497 P.2d 732, 734; Trujillo v. Berry,

1987-NMCA-072, ¶ 5 n.1, 106 N.M. 86, 738 P.2d 1331, 1333 n.1 (stating that “the purpose behind

the strict products liability doctrine is to allow an injured user . . . to recover against a supplier . .

. without the requirement of proving negligence.”). For a plaintiff to recover under strict products

liability, the plaintiff must prove: (i) “that the product was sold in a defective condition

unreasonably dangerous to the user or consumer or to his property”; (ii) “that the seller was

engaged in the business of selling such a product”; and “that the product was expected to and did

reach the consumer without substantial change in the condition in which it was sold.” Standhardt

v. Flintkote Co., 1973-NMSC-040, ¶ 14, 84 N.M. 796, 508 P.2d 1283, 1290. The term “seller” is

not an exclusive, restrictive term for identifying potential defendants in a strict products liability

action. Moreover, the New Mexico's Uniform Jury Instructions use the term “supplier” to identify

a liable party under strict products liability, and the term is used with particular purpose.

N.M.R.A., Civ. UJI 13-1406 cmt. The committee commentary to the jury instruction states that

“certain commercial promotions or other transactions do not involve the business of selling a

product, [thus] the committee chose ‘business of putting the product on the market’” rather than

simply “seller.” N.M.R.A., Civ. UJI 13–1406 cmt. The committee stated that “supplier” captures

the Supreme Court of New Mexico's rationale for adopting strict products liability better than




                                                  - 53 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 54 of 109




“seller,” because holding those who put a defective product on the market liable serves the risk-

balancing goal of strict products liability. N.M.R.A., Civ. UJI 13-1406 cmt. (citing Escola v. Coca

Cola Bottling Co., 24 Cal.2d 453, 150 P.2d 436, 440-41 (1944) for its discussion of risk-

distribution, in which the Supreme Court of California states that “public policy demands that

responsibility be fixed wherever it will most effectively reduce the hazards to life and health inhere

in defective products that reach the market”).

       While the Supreme Court of New Mexico has allowed plaintiffs to recover from

manufacturers, retailers, and wholesalers, New Mexico courts have specifically declined to hold

an employer strictly liable for harm caused by a product that employees use in their course of work.

Compare AALCO Mfg. Co. v. City of Espanola, 1980-NMSC-088, ¶¶ 3-6, 95 N.M. 66, 618 P.2d

1230, 1231 (stating that strict liability applies to manufacturers, wholesalers, and

retailers), with Trujillo v. Sonic Drive-In/Merritt, 1996-NMCA-106, ¶ 29, 122 N.M. 359, 924 P.2d

1371, 1377 (“[W]e are not persuaded that, under the doctrine of strict products liability, Employer

would be considered the supplier . . . thus making it strictly liable for injuries caused by a defect

in [an ice cream machine].”). In Trujillo v. Sonic Drive-In/Merritt, the Court of Appeals of New

Mexico cited N.M.R.A., Civ. UJI 13-1406, and held that an employer could not be held strictly

liable for the injuries a defective ice-cream machine caused to employees, because the employer

was not a “supplier” of the machine. 1996-NMCA-106, ¶¶ 29-30, 122 N.M. at 365, 924 P.2d at

1377-78. The Court of Appeals of New Mexico distinguished a prior case which held that the car

wash operator could be strictly liable for the injuries that machinery used at the car wash inflicted

on a customer.      See 1996-NMCA-106, ¶¶ 29-30, 122 N.M. at 365, 924 P.2d at 1378

(distinguishing Trujillo v. Berry (holding that a car-wash operator may be strictly liable for injuries

caused by machinery used on its property, if a trial court determines that the car-wash operator




                                                 - 54 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 55 of 109




was a “supplier” of the defective machine)). The Court of Appeals of New Mexico explained that

the prior case “would only have [imposed strict products liability] if the car-wash defendant was

later determined by the trial court to be a supplier,” a determination which the trial court did not

make in that case. 1996-NMCA-106, ¶ 29, 122 N.M. at 365, 924 P.2d at 1378. The Court of

Appeals of New Mexico ruled, therefore, that the employer was not strictly liable for owning a

defective machine which inflicted injuries on an employee while the employee operated it.

See 1996-NMCA-106, ¶¶ 29-30, 122 N.M. at 365, 924 P.2d at 1378.

       The Court has interpreted New Mexico strict-products liability law to foreclose recovery

against parties that do not place an allegedly defective product on the market. See Provencio v.

Ford Motor Co., 2005 WL 3662957, at *8 (D.N.M. 2005)(Browning, J.). The Court explained

that, in Arenivas v. Continental Oil Co., 1983-NMCA-104, 102 N.M. 106, 692 P.2d 31, an operator

and part-owner of an oil field was not the supplier of a pumping unit used on the land, because it

“did not in any way place the pumping unit in the stream of commerce.” Provencio v. Ford Motor

Co., 2005 WL 3662957, at *8 (quoting Arenivas v. Continental Oil Co., 1983-NMCA-104, ¶ 15,

102 N.M. 106, 109, 692 P.2d 31, 34). The Court also explained that, in Livingston v. Begay, 1982-

NMSC-121, 98 N.M. 712, 652 P.2d 734, the Supreme Court of New Mexico concluded that “a

motel operator is not strictly liable for defects in the fixtures and furnishings of the rooms he holds

out to the public,” because the motel operator has not introduced those items into the “stream of

commerce.” Provencio v. Ford Motor Co., 2005 WL 3662957, at *8 (quoting Livingston v. Begay,

1982-NMSC-121, ¶ 29, 98 N.M. at 716-17, 652 P.2d at 739). “The thread that binds these cases

is that, in each case, the alleged supplier did not sell the defective product to anyone.” Provencio

v. Ford Motor Co., 2005 WL 3662957 at *8. Accordingly, a party who does not sell or otherwise

place an allegedly defective product in the stream of commerce may not be strictly liable for any




                                                - 55 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 56 of 109




alleged harm the product caused, and, thus, may not be jointly and severally liable for harm the

product causes under New Mexico's strict products liability law. See Livingston v. Begay, 1982-

NMSC-121, ¶ 29, 98 N.M. at 716-17, 652 P.2d at 739.

                       LAW REGARDING BREACH OF WARRANTIES

          Under the UCC, there are at least two warranties that the manufacturer makes: (i) the

implied warranty of fitness for a particular purpose; and (ii) the implied warranty of

merchantability. In Perfetti v. McGhan Medical, 1983-NMCA-032, 99 N.M. 645, 662 P.2d 646,

the Court of Appeals of New Mexico, in considering the claim of an express warranty, stated:

“Any express warranty made with respect to the surgeon would inure to plaintiff's benefit on the

basis that the surgeon was acting as plaintiff's agent in the use of the prosthesis.” Perfetti v.

McGhan Medical, 1983-NMCA-032, ¶ 26, 662 P.2d at 652. The Court of Appeals of New Mexico

concluded that there was no evidence of an express warranty that was breached. See Perfetti v.

McGhan Medical, 1983-NMCA-032, ¶ 35, 662 P.2d at 653. In discussing the claim of an implied

warranty, the Court of Appeals of New Mexico explained that the defendant was “incorrect in

urging a congruence between products liability and the implied warranty of fitness for a particular

purpose. Products liability requires a defect . . . . [T]he implied warranty of fitness for a particular

purpose does not require a defect.” Perfetti v. McGhan Medical, 1983-NMCA-032, ¶ 44, 662 P.2d

at 653.

          1.     Breach of the Implied Warranty of Fitness for a Particular Purpose. .

          Under the UCC, it is the sale of goods that brings the implied-warranty provisions into

operation. See Ortiz v. Gas Co., 1981-NMCA-128, ¶ 13, 97 N.M. 81, 636 P.2d 900, 903. A

“sale” is defined as “the passing of title from the seller to the buyer for a price.” N.M.S.A. § 55-

2-106(1). To succeed on a breach of the implied warranty of fitness for a particular purpose, the




                                                 - 56 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 57 of 109




plaintiff must prove: (i) a sale; (ii) that the seller had knowledge of the particular use for which a

good was purchased; (iii) that the buyer relied on the seller's skill or judgment regarding the

selection of goods; and (iv) that the buyer purchased a product with a particular purpose for that

product in mind. See Daniell v. Ford Motor Co., Inc., 581 F. Supp. 728, 731 (D.N.M.

1984)(Baldock, J.)(citing N.M.S.A. § 55-2-314(2)(c)); Spectron Dev. Lab. v. Am. Hollow

Boring Co., 1997-NMCA-025, ¶ 40, 123 N.M. 170, 936 P.2d 852, 861 (citing N.M.S.A. § 55-2-

314). N.M.S.A. § 55-2-315 provides:

                Where the seller at the time of contracting has reason to know any
        particular purpose for which the goods are required and that the buyer is relying
        on the seller's skill or judgment to select or furnish suitable goods, there is unless
        excluded or modified under the next section an implied warranty that the goods
        shall be fit for such purpose.

N.M.S.A. § 55-2-315. The Court of Appeals of New Mexico has stated that, under the implied

warranty of fitness for a particular purpose, a plaintiff must prove: (i) that, at the time of

contracting, the seller had reason to know the buyer's particular purpose for which the item was

being ordered; (ii) that the buyer relied on the seller's skill or judgment; and (iii) that the item

was not fit for that purpose. See Lieb v. Milne, 1980-NMCA-125, ¶ 11, 95 N.M. 716, 625 P.2d

at 1237.

        2.      Breach of the Implied Warranty of Merchantability.

        New Mexico recognizes that the implied warranty of merchantability is implied by law and

is independent of express warranties. See International Paper Co. v. Farrar, 1985-NMSC-046, ¶

13, 102 N.M. 739, 700 P.2d at 645. To establish a claim for breach of the implied warranty of

merchantability, a plaintiff must prove that the seller sold goods or products that fail to meet the

statutory definition of “merchantable.” N.M.S.A. § 55–2–314; N.M.R.A. 2008, Civ. UJI 13-1430.

N.M.S.A. § 55-2-314 defines “merchantable”:




                                                 - 57 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 58 of 109



       1
           Section 55-2-314 defines “merchantable”:

       (1)       Unless excluded or modified (Section 2-316), a warranty that the goods
                 shall be merchantable is implied in a contract for their sale if the seller is a
                 merchant with respect to goods of that kind. Under this section the serving
                 for value of food or drink to be consumed either on the premises or
                 elsewhere is a sale.

       (2)       Goods to be merchantable must be at least such as:

                        (a)     pass without objection in the trade under the contract
                                description; and

                        (b)     in the case of fungible goods, are of fair average quality
                                within the description; and

                        (c)     are fit for the ordinary purposes for which such goods are
                                used; and

                        (d)     run, within the variations permitted by the agreement, of
                                even kind, quality and quantity within each unit and among
                                all units involved; and

                        (e)     are adequately contained, packaged and labeled as the
                                agreement may require; and

                        (f)     conform to the promises or affirmations of fact made on the
                                container or label if any.

       (3)       Unless excluded or modified (Section 2–316) other implied warranties may
                 arise from course of dealing or usage of trade.

N.M.S.A. § 55-2-314.

       “[A] supplier breaches this warranty if the product is defective and is not fit for the ordinary

purposes for which such product is used.” Pac. Indem. Co. v. Therm-O-Disc, Inc., 476 F.Supp.2d

1216, 1225 (D.N.M. 2006)(Hansen, J.)(“A manufacturer must use ordinary care in the designing,

making, inspecting, and packaging of the product. N.M.R.A. 2006, UJI 13-1410. Ordinary care is

that care which a reasonably prudent supplier would use in the conduct of its business.”)(citing

N.M.R.A. 2006, UJI 13-1404). A breach of the implied warranty of merchantability claim “thus




                                                  - 58 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 59 of 109




requires proof of a defect.” Pacific Indem Co. v. Therm-O-Disc, Inc., 476 F.Supp.2d at 1225

(citing Perfetti v. McGhan Medical, 1983-NMCA-032, ¶ 44, 662 P.2d at 654). Moreover, a breach

of the implied warranty of merchantability claim also requires proof of proximate cause. See N.M.

Stat. Ann. § 55-2-314 cmt. 13; Jesko v. Stauffer Chemical Co., 1976-NMCA-117, 89 N.M. 786,

558 P.2d 55. Comment 13 to § 55-2-314 states: “In an action based on breach of warranty, it is of

course necessary to show not only the existence of the warranty but the fact that the warranty was

broken and that the breach of the warranty was the proximate cause of the loss sustained.”

N.M.S.A. § 55-2-314 cmt. 13. New Mexico Uniform Civil Jury Instruction No. 130-1430

provides:

       A supplier breaches the implied warranty of merchantability:

       (1)     [If the goods sold would be rejected by someone knowledgeable in the trade
               for failure to meet the contract description]; [or]

       (2)     [If goods sold in bulk are not of fair average quality for the type of goods
               described by the contract. The goods need not be the best quality but they
               must pass without objection in the trade]; [or]

       (3)     [If the [goods] [products] are defective and are not fit for the ordinary
               purposes for which such [goods] [products] are used]; [or]

       (4)     [If the goods do not run within variations permitted by the contract for the
               reason that there are wide differences in type, quality and quantity within
               delivered units and among all units involved]; [or]

       (5)     [If the [goods] [products] are not adequately contained, packaged and
               labeled as required by the contract]; [or]

       (6)     [If the [goods] [products] do not conform to the promises or statements
               made by the seller on the container or label; [or]

       (7)     [If the food or drink is unwholesome or unfit for human consumption].

N.M.R.A. 2008, Civ. UJI 13-1430. The directions for use of this instruction state: “Select the

bracketed material which fits the actual issues and evidence involved in the case. With this




                                              - 59 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 60 of 109




instruction, UJI 13-1429 must also be used. This list of items is not exclusive. Reference should

be made to the Uniform Commercial Code 55-2-314 NMSA 1978 for further specifications.”

N.M.R.A. Civ. UJI 13-1430.

                                             ANALYSIS

        Rule 55 of the Federal Rules of Civil Procedure sets out a two-step process for a default

judgment. See United States v. Rivera, 2015 WL 4042197, at *9-12 (D.N.M. June 30,

2015)(Browning, J.). First, a party must obtain a Clerk’s entry of default. See Fed. R. Civ. P.

55(a) (“When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

party's default.”); Watkins v. Donnelly, 551 F. Appx. at 953 (“Entry of default by the clerk is a

necessary prerequisite that must be performed before a district court is permitted to issue a default

judgment.”). Second, either the party can request the Clerk to enter default judgment when the

claim is for “a sum certain or a sum that can be made certain by computation,” Fed. R. Civ. P.

55(b)(1), or, “[i]n all other cases, the party must apply to the court for a default judgment,” Fed.

R. Civ. P. 55(b)(2). The Court, in turn, “may conduct hearings or make referrals -- preserving any

federal statutory right to a jury trial -- when to enter or effectuate judgment, it needs to (A) conduct

an accounting; (B) determine the amount of damages; (C) establish the truth of any allegation by

evidence; or (D) investigate any other matter.” Fed. R. Civ. P. 55(b)(2). Under Tenth Circuit law,

“judgment by default should not be entered without a determination that the court has jurisdiction

over the defendant.” Dennis Garberg & Assocs., Inc. v. Pack-Tech Int'l Corp., 115 F.3d 767, 771–

72 (10th Cir. 1997)(citing Williams v. Life Savings and Loan, 802 F.2d 1200, 1203 (10th Cir.

1986); United States v. 51 Pieces of Real Property, 17 F.3d 1306, 1309 (10th Cir. 1994)). Upon

review of the Court’s ability to exercise personal jurisdiction over the Defendants, the Court




                                                 - 60 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 61 of 109




concludes that (i) it has general jurisdiction over Tribal Vapors, because Snelling has established

that Tribal Vapors’ contacts with New Mexico are so continuous and systematic that it is

essentially at home in New Mexico; but, (ii) it does not have general jurisdiction or specific

jurisdiction over Smoke Free or Shenzhen MXJO, because Snelling does not establish that Smoke

Free’s or Shenzhen MXJO’s contacts with New Mexico are so continuous and systematic that they

are essentially at home in New Mexico, nor does Snelling establish that Smoke Free or Shenzhen

MXJO have sufficient minimum contacts with New Mexico to comport with the federal Due

Process Clause’s requirements. Accordingly, because the Court has personal jurisdiction only over

Tribal Vapors, it can enter default judgment only against Tribal Vapors. Furthermore, as the Court

explains in Part III of the Analysis, upon reviewing Snelling’s Default Motion, the Court will enter

judgment on Tribal Vapors’ liability, because the Court concludes that (i) Snelling properly served

his summons and Complaint on Tribal Vapors pursuant to rule 4(m) of the Federal Rules of Civil

Procedure; (ii) Tribal Vapors has “failed to plead or otherwise defend” in response to Snelling’s

Complaint under rule 55(a); (iii) Snelling obtained an entry of default from the Clerk of the Court

of the District of New Mexico under rule 55(a), see Default Entry at 1; and (iv) Snelling has applied

properly to the Court for a default judgment under rule 55(b)(2). As the Court explains in Part IV

of the Analysis, the Court will not enter judgment, however, in the amount of $933,508.04 --

Snelling’s claimed damages -- without a jury trial, because, (i) Snelling’s $176,924,45 requested

“Special Damages” amount and $750,000 requested “General Damages” are not “sum[s] certain”

under rule 55(b)(1), Snelling Aff. ¶ 6, at 2, and remain to be established by proof, Flaks v. Koegel,

504 F.2d at 707; and (ii) Snelling’s requested $6,584.59 “costs and disbursements” amount is a

request for costs, which are awarded after judgment is entered, see D.N.M.LR-Civ. 54.1, or

attorney’s fees, which “may not be awarded without a hearing to determine that amount.” Hunt v.




                                               - 61 -
       Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 62 of 109




Inter-Globe Energy, Inc., 770 F.2d at 148. See Venable v. Haislip, 721 F.2d at 300; United States

v. Craighead, 176 F. Appx. at 925. See also Fed. R. Civ. P. 8(d); Applied Capital, Inc. v. Gibson,

558 F. Supp. 2d at 1202. Finally, as the Court outlines in Part IV, it will set a date for a jury trial

on damages, because Snelling requested a jury trial in the Complaint that he served on Tribal

Vapors, see Complaint ¶ 199, at 54, and neither of the parties has consented to a withdraw of

Snelling’s jury demand. See Fed. R. Civ. P. 38(d).

I.      UNDER TENTH CIRCUIT LAW, THE COURT MUST DETERMINE WHETHER
        IT HAS PERSONAL JURISDICTION OVER TRIBAL VAPORS, SMOKE FREE,
        AND SHENZHEN MXJO, BEFORE ENTERING DEFAULT JUDGMENT,
        BECAUSE THE DEFENDANTS HAVE NOT APPEARED IN THE CASE.

     “[J]udgment by default should not be entered without a determination that the court has

jurisdiction over the defendant.” Dennis Garberg & Assocs., Inc. v. Pack-Tech Int’l Corp., 115

F.3d at 771-72 (citing Williams v. Life Savings and Loan, 802 F.2d at 1203 and United States v.

51 Pieces of Real Property, 17 F.3d at 1309). In Williams v. Life Savings and Loan, the Tenth

Circuit explained:

                Defects in personal jurisdiction, however, are not waived by default when a
        party fails to appear or to respond . . . . Thus, when entry of a default judgment is
        sought against a party who has failed to plead or otherwise defend, the district court
        has an affirmative duty to look into its jurisdiction both over the subject matter and
        the parties. In reviewing its personal jurisdiction, the court . . . exercises its
        responsibility to determine that it has the power to enter the default judgment. We
        cite with approval First National Bank of Louisville v. Bezema, 569 F. Supp. 818
        (S.D. Indiana 1983). The district court there declined to enter a default judgment
        and transferred the action finding sua sponte that it did not have jurisdiction over
        the defendant who neither appeared nor filed a responsive pleading to plaintiff’s
        complaint.

Williams v. Life Savings and Loan, 802 F.2d at 1202-03 (emphasis in original). Accordingly,

under Tenth Circuit law, “a district court must determine whether it has jurisdiction over the

defendant before entering judgment by default against a party who has not appeared in the case.”

Dennis Garberg & Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d at 771 (citing Venable v.



                                                - 62 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 63 of 109




Haislip, 721 F.2d at 300 (holding that an appellate court must grant relief from a default judgment

pursuant to rule 60(b) of the Federal Rules of Civil Procedure if the district court does not have

personal jurisdiction over the defendant)). Moreover, “[w]hen considering sua sponte dismissal

for want of personal jurisdiction, the court is not raising the defense on behalf of the party, but is

‘exercising its responsibility to determine that it has the power to enter the default judgment.” In

re Blutrich Herman & Miller, 227 B.R. 53, 59 (Bankr. S.D.N.Y. 1998)(Brozman, C.J.)(quoting

Williams v. Life Savings and Loan, 802 F.2d at 1203). See Sutton v. Heartland Payment Sys.,

LLC, 2019 WL 5268597, at *1 (“Before the court may enter a default judgment it must satisfy

itself that it has personal jurisdiction over the defendant and there is an adequate basis in the

pleadings to support the judgment.”)(citing Bixler v. Foster, 596 F.3d 751, 761 (10th Cir. 2010)).

See also Onset Fin., Inc. v. Westchester Fire Ins. Co., No. 2:16-CV-00063-JNP/PMW, 2019 WL

943531, at *2 (D. Utah Feb. 26, 2019)(Parrish, J.)(holding that, because the plaintiff failed “to

make any allegations establishing a factual basis” for the court’s personal jurisdiction over the

defendants, “the court may not exercise personal jurisdiction over the Third-Party Defendants and

therefore may not enter default judgment or summary judgment against them”)(citing Williams v.

Life Sav. & Loan, 802 F.2d at 1202-03).

       Accordingly, then, because neither Tribal Vapors, Vapor Beast, nor Shenzhen MXJO have

appeared in this case in which Snelling seeks default judgment, Snelling Aff. ¶ 6, at 2, before

evaluating Snelling’s Default Motion, the Court must determine whether it has personal

jurisdiction over each Defendant. See Dennis Garberg & Assocs., Inc. v. Pack-Tech Int'l Corp.,

115 F.3d at 771.




                                                - 63 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 64 of 109




II.    THE COURT HAS GENERAL JURISDICTION OVER TRIBAL VAPORS, BUT IT
       DOES NOT HAVE GENERAL OR SPECIFIC JURISDICTION OVER SMOKE
       FREE AND SHENZHEN MXJO.

       The plaintiff bears the burden of establishing personal jurisdiction, but where, . . . the issue

is raised early on in the litigation, based on pleadings (with attachments) and affidavits, that burden

can be met by a prima facie showing.” Shrader v. Biddinger, 633 F.3d at 1239. To satisfy the

requirements of the New Mexico long-arm statute, the Court must apply a three-prong test: (i) did

the defendant commit an act or omission set forth in N.M.S.A. § 38-1-16; (ii) does the plaintiff’s

cause of action arise out of the alleged acts or omissions; and (iii) does the defendant have

sufficient minimum contacts with New Mexico to satisfy due process concerns. See Walker v.

THI of New Mexico at Hobbs Center, 801 F.Supp.2d 1128, 1143 (D.N.M. 2011)(Browning,

J.)(citing Tercero v. Roman Catholic Diocese, 2002-NMSC-018, ¶ 8, 132 N.M. 312, 316, 48 P.3d

50, 54).    Because New Mexico has extended the long-arm statute’s reach as far as is

constitutionally permissible, federal due process principles govern the inquiry. See Walker v. THI

of New Mexico at Hobbs Center, 801 F. Supp. 2d at 1143. The Supreme Court of New Mexico

has explained:

               Because we have interpreted the long-arm statute as extending our personal
       jurisdiction as far as constitutionally permissible, it is not necessary to determine whether
       the [defendant] transacted business within New Mexico in any technical sense. When the
       state courts have construed the state long-arm statute as being coextensive with the
       requirements of due process, “the usual two-step analysis collapses into a single search
       for the outer limits of what due process permits.”

Fed. Deposit Ins. Corp. v. Hiatt, 1994-NMSC-044, ¶ 7, 117 N.M. 461, 464, 872 P.2d 879, 881.

See Shrader v. Biddinger, 633 F.3d at 1239 (“Where . . . the state long arm statute supports personal

jurisdiction to the full extent constitutionally permitted, due process principles govern the

inquiry.”). The Court will, therefore, address only whether the Defendants’ have minimum

contacts with New Mexico such that the Court’s entry of default judgment against the Defendants



                                                - 64 -
        Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 65 of 109




does not “offend traditional notions of fair play and substantial justice.” Dudnikov v. Chalk &

Vermilion Fine Arts, Inc., 514 F.3d at 1070 (quoting Int'l Shoe Co. v. Washington, 326 U.S. at

316).

         A defendant may have “minimum contacts” with the forum state in one of two ways,

providing a court either with general or with specific personal jurisdiction. Trierweiler v. Croxton

& Trench Holding Corp., 90 F.3d 1523, 1532-33 (10th Cir. 1996). See Helicopteros Nacionales

de Columbia, S.A. v. Hall, 466 U.S. at 414.

                 General jurisdiction is based on an out-of-state defendant’s “continuous and
         systematic” contacts with the forum state, and does not require that the claim be
         related to those contacts. Specific jurisdiction, on the other hand, is premised on
         something of a quid pro quo: in exchange for “benefitting” from some purposive
         conduct directed at the forum state, a party is deemed to consent to the exercise of
         jurisdiction for claims related to those contacts.

Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d at 1078. Thus, “[s]uch contacts may

give rise to personal jurisdiction over a non-resident defendant either generally, for any lawsuit,

or specifically, solely for lawsuits arising out of particular forum-related activities.” Shrader v.

Biddinger, 633 F.3d 1235, 1239 (10th Cir. 2011).

         Ultimately, the Court concludes that Snelling presents sufficient evidence that the Court

has general jurisdiction over Tribal Vapors. Snelling does not present, however, sufficient

evidence that the Court has specific or general jurisdiction over Smoke Free or Shenzhen MXJO.

Accordingly, the Court can enter default judgment only against Tribal Vapors, but it cannot enter

default judgment against Smoke Free or Shenzhen MXJO.3 The Court, therefore, will proceed in



         3
        “Subject-matter jurisdiction under 28 U.S.C. § 1332(a)(1) requires: (i) complete diversity
among the parties; and (ii) that ‘the matter in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs.’” Thompson v. Intel Corp., 2012 U.S. Dist. LEXIS 126311, at *12
(D.N.M. 2012)(Browning, J.)(quoting 28 U.S.C. § 1332(a)). As the Court has previously
explained, “[t]he Supreme Court of the United States has described this statutory diversity
requirement as ‘complete diversity,’ and it is present only when no party on one side of a dispute


                                                - 65 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 66 of 109




the Analysis’ Parts III through V by assessing Snelling’s default motion against Tribal Vapors.

         A.     THE COURT HAS GENERAL JURISDICTION OVER TRIBAL VAPORS,
                BECAUSE TRIBAL VAPORS HAS ITS HEADQUARTERS AND
                PRINCIPAL PLACE OF BUSINESS IN NEW MEXICO.

         Snelling argues that the Court has general jurisdiction over Tribal Vapors, because Tribal

Vapors has its headquarters and principal place of business in New Mexico. See Snelling

Complaint ¶ 3, at 2.

                 Upon information and belief, Defendant Tribal Vapors is a New Mexico
         company, with its principal place of business located at 616 E 10th St.,
         Alamogordo, New Mexico 88310. Defendant Tribal Vapors markets, sells and
         distributes e-cigarette products and accessories, including the Subject Batteries
         purchased by Plaintiff which are at issue in this lawsuit.

Snelling Complaint ¶ 3, at 2. Under Supreme Court and Tenth Circuit precedent, the Court

concludes that it has general jurisdiction over Tribal Vapors, because Tribal Vapors has its

headquarters and principal place of business in New Mexico. See Daimler AG v. Bauman, 571

U.S. 117, 137 (2014); Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 927

(2011)(“Goodyear”); Monge v. RG Petro-Machinery (Grp.) Co., 701 F.3d 598, 614 (10th Cir.

2012).



shares citizenship with any party on the other side of a dispute.” McEntire v. Kmart Corp., 2010
U.S. dist. LEXIS 13373, at *3 (D.N.M. 2010)(Browning, J.)(citing Strawbridge v. Curtiss, 7 U.S.
(3 Cranch) 267, 267-68 (1806), overruled in part by Louisville & N.R. Co. v. Mottley, 211 U.S.
149 (1908); McPhail v. Deere & Co., 529 F.3d 947, 951 (10th Cir. 2008)). The amount-in-
controversy requirement is an “estimate of the amount that will be put at issue in the course of the
litigation.” Valdez v. Metro. Prop. & Cas. Ins. Co., 867 F. Supp. 2d 1143, 1163 (D.N.M.
2012)(Browning, J.)(citing McPhail v. Deere & Co., 529 F.3d at 956). The Court concludes that
it has subject matter jurisdiction over the case, because, (i) the parties are completely diverse, and
were completely diverse at the time Snelling filed his Complaint, given that (a) Snelling is a citizen
and resident of Park Rapids, Minnesota, see Complaint ¶ 2, at 1; and (b) Tribal Vapors is
incorporated in New Mexico, with its principal place of business in New Mexico; and (ii) the
amount in controversy -- Snelling’s requested $933,508.04 damages amount -- “‘exceeds the sum
or value of $75,000, exclusive of interest and costs.’” Thompson v. Intel Corp., 2012 U.S. Dist.
LEXIS 126311, at *12 (quoting 28 U.S.C. § 1332(a)).



                                                - 66 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 67 of 109




       The Supreme Court explained its theory of general jurisdiction in Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915. That case involves two boys from North Carolina who

were killed in a bus accident outside Paris, France. See 564 U.S. at 918-19. The boys' parents

brought a wrongful-death suit in North Carolina state court against Goodyear Tire and Rubber

Company, an Ohio Corporation, and Goodyear Tire’s Turkish, French, and Luxembourgian

subsidiaries. See 564 U.S. at 918-19. The boys' parents alleged, among other things, that the

defendants defectively manufactured the bus’ tires. See 564 U.S. at 918-19. The North Carolina

state courts concluded that they could exercise general personal jurisdiction over Goodyear Tire’s

foreign subsidiaries, because they placed their tires “in the stream of interstate commerce without

any limitation on the extent to which those tires could be sold in North Carolina.” 564 U.S. at 922

(citation omitted). The Supreme Court reversed. See 564 U.S. at 926-29. In an opinion that the

Honorable Ruth Bader Ginsburg, Associate Justice of the Supreme Court, authored, the Supreme

Court criticizes the North Carolina courts' stream-of-commerce analysis as “elid[ing] the essential

difference between case-specific and all-purpose (general) jurisdiction.” 564 U.S. at 927. She

explains that, while placing a product into the stream of commerce “may bolster an affiliation

germane to specific jurisdiction,” such contacts “do not warrant a determination that, based on

those ties, the forum has general jurisdiction over the defendant.” 564 U.S. at 927. Justice

Ginsburg clarifies that general personal jurisdiction does not turn on whether the nonresident

defendant’s contacts with the forum state are in some sense “continuous and systematic,” but rather

on whether the defendant’s contacts “are so continuous and systematic as to render it essentially

at home in the forum state.” 564 U.S. at 919 (citing International Shoe, 326 U.S. at 317. Justice

Ginsburg concludes that, because Goodyear Tire’s subsidiaries “are in no sense at home in North

Carolina,” they are not subject to general personal jurisdiction there. 564 U.S. at 929.




                                               - 67 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 68 of 109




       In case there was any doubt as to Goodyear’s meaning, the Supreme Court revisited the

issue of general personal jurisdiction in Daimler AG v. Bauman, 571 U.S. 117. That case involved

claims against Daimler AG, a German manufacturer of Mercedes-Benz vehicles, for the

company’s collaboration with Argentine state-security forces in alleged human-rights violations.

See 571 U.S. at 119-122. The plaintiffs argued that Daimler AG’s ties to California -- particularly

through one of its subsidiaries, which is the largest supplier of luxury vehicles to the California

market -- gave rise to general personal jurisdiction. See 571 U.S. at 119-123. The plaintiffs posited

that general personal jurisdiction lies wherever a corporation “engages in a substantial, continuous,

and systematic course of business.” 571 U.S. at 138. In another opinion that Justice Ginsburg

authored, the Supreme Court rejects the plaintiffs' general personal jurisdiction argument as

“unacceptably grasping.” 571 U.S. at 138. She explains that the paradigmatic bases for general

personal jurisdiction over a corporate defendant are the corporation’s “place of incorporation and

principal place of business.” 571 U.S. at 137. She notes that the words “continuous and systematic

were used in International Shoe to describe instances in which the exercise of specific jurisdiction

would be appropriate,” and reinforces that the relevant inquiry for general personal jurisdiction

purposes “is whether that corporation’s affiliations with the State are so ‘continuous and

systematic’ as to render it essentially at home in the forum State.” 571 U.S. at 119 (quoting

Goodyear, 564 U.S. at 919). The Tenth Circuit has since repeated this standard. See Monge v.

RG Petro-Machinery (Grp.) Co., 701 F.3d at 614 (“General jurisdiction requires that a defendant

have contacts with the forum ‘so continuous and systematic as to render it essentially at home in

the forum State.’” (quoting Goodyear, 564 U.S. at 919)(brackets omitted)); Fireman’s Fund Ins.

Co. v. Thyssen Min. Const. of Can., Ltd., 703 F.3d 488, 493 (10th Cir. 2012)(“General jurisdiction

requires that a defendant have contacts with the forum ‘so continuous and systematic’ as to render




                                               - 68 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 69 of 109




it essentially at home in the forum State.” (quoting Goodyear, 564 U.S. at 919)(brackets omitted)).

         Here, Snelling’s allegations against Tribal Vapors meet both the Supreme Court’s test and

the Tenth Circuit’s test for general jurisdiction. See Daimler AG v. Bauman, 1571 U.S. at 120-

21; Monge v. RG Petro-Machinery (Grp.) Co., 701 F.3d at 614. Tribal Vapors is headquartered

in New Mexico and organized under the laws of New Mexico. See Complaint ¶ 3, at 2; Tribal

Vapor,       VapersMap,       https://www.vapersmap.com/shops/tribal-vapor-616-east-10th-street-

alamogordo (last visited March 26, 2021)(“VapersMap: Tribal Vapors Website”); Tribal Vapor,

Vape Shops, https://smokeshops.com/business.php?id=2971 (last visited March 26, 2021)(“Vape

Shops: Tribal Vapors Website”).4 As Snelling stated, and, as two third-party websites5 confirm,

Tribal Vapors’ address is “616 E 10th St., Alamogordo, New Mexico 88310.” Complaint ¶ 3, at

2. See VapersMap: Tribal Vapors Website; Vape Shops: Tribal Vapors Website. Moreover,

because Tribal Vapors does not have any other locations throughout the United States, and is




         4
         Rule 201 of the Federal Rules of Evidence allows a court to, at any stage of the proceeding,
take notice of “adjudicative” facts that fall into one of two categories: (i) facts that are “generally
known within the territorial jurisdiction of the trial court;” or (ii) facts that are “capable of accurate
and ready determination by resort to sources whose accuracy cannot reasonably be questioned.”
Fed. R. Evid. 201(b), (f). “Adjudicative facts are simply the facts of the particular case.” United
States v. Wolny, 133 F.3d 758, 764 (10th Cir. 1998)(quoting Advisory Committee Notes to rule
201). A court has discretion to take judicial notice of such facts, regardless whether requested. See
Fed. R. Evid. 201(c). On the other hand, if a party requests that the court take judicial notice of
certain facts, and supplies the necessary information to the court, judicial notice is mandatory.
See Fed. R. Evid. 201(d). Also, if the parties timely request an opportunity to be heard, the Court
must grant such an opportunity “as to the propriety of taking judicial notice and the tenor of the
matter noticed.” Fed. R. Evid. 201(e). Here, the Court can take notice of “adjudicative” facts that
relate to the Court’s personal jurisdiction over the Defendants, because the facts are available on
generally accessible websites on the world wide web. The facts, therefore, fall into the second
category of “adjudicative” facts under rule 201 of the Federal Rules of Evidence, in that the facts
are “capable of accurate and ready determination by resort to sources whose accuracy cannot
reasonably be questioned.” Fed. R. Evid. 201(b), (f).
         5
        The Court assesses third-party websites to confirm Tribal Vapors’ address, because, to the
Court’s knowledge, Tribal Vapors does not operate a website of its own.


                                                  - 69 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 70 of 109




registered to do business in New Mexico, the Court agrees with Snelling that Tribal Vapors’

“principal place of business” is in New Mexico. Complaint ¶ 3, at 2. See VapersMap: Tribal

Vapors Website; Vape Shops: Tribal Vapors Website. In addition, on the third-party websites,

Tribal Vapors advertises itself as a “vape shop,” and provides its: (i) telephone number, which has

a New Mexico area code; (ii) New Mexico address; (iii) hours of operation at the New Mexico

address, and (iv) photographs from inside the shop. VapersMap: Tribal Vapors Website. “[B]ased

on an appraisal of a corporation’s activities in their entirety, nationwide and worldwide,” Daimler

AG v. Bauman, 571 U.S. at 121 n.20, the Court concludes that, under the Supreme Court’s test,

Tribal Vapor’s contacts with New Mexico are “so ‘continuous and systematic’ as to render it

essentially at home in the forum state.” Daimler AG v. Bauman, 571 U.S. at 139 (quoting

Goodyear, 564 U.S. at 919). Furthermore, under the Tenth Circuit test, Snelling’s allegations

demonstrate that (i) Tribal Vapors “solicits business” in New Mexico “through a local office or

agents,” given that its employees are all located in New Mexico, (ii) Tribal Vapors “sends agents”

into New Mexico “on a regular basis to solicit business” from customers like Snelling, (iii) Tribal

Vapors’ internet advertising suggests that it “holds itself out as doing business in” New Mexico

;and (iv) with only one location, Tribal Vapors, necessarily does its total “volume of business”

within New Mexico. Trierweiler v. Croxton, 90 F.3d at 1533. See Complaint ¶ 4, at 2. The Court,

therefore, has general jurisdiction over Tribal Vapors.

       B.      THE COURT DOES NOT HAVE SPECIFIC JURISDICTION OVER
               SMOKE FREE, BECAUSE (I) SMOKE FREE DOES NOT
               PURPOSEFULLY DIRECT ITS E-CIGARETTE PRODUCT SALES AND
               DISTRIBUTION AT NEW MEXICO RESIDENTS; AND (II) SMOKE FREE
               OPERATES A PASSIVE, INFORMATIONAL WEBSITE THAT IS
               GLOBALLY ACCESSIBLE AND DOES NOT SPECIFICALLY DIRECT
               ITS SALES AND DISTRIBUTION ACTIVITIES AT NEW MEXICO
               RESIDENTS.

       Snelling does not make a prima facie showing that the Court has specific jurisdiction over



                                               - 70 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 71 of 109




Smoke Free. Snelling concedes that the Court does not have general jurisdiction over Smoke Free,

because Smoke Free is a “Delaware corporation, with its principal place of business located at

2544 Campbell P., Suite 125, Carlsbad, California 92009.” Complaint ¶ 6, at 2. Snelling argues,

however, that the Court has specific jurisdiction over Smoke Free, because Smoke Free

        markets, sells and distributes e-cigarette products and accessories, including the
        Subject Batteries purchased by Plaintiff which are at issue in this lawsuit. In
        addition, Defendant VaporBeast has conducted substantial, ongoing business in this
        state and has extensive, ongoing, and specific contacts with the State of New
        Mexico that include, but are not limited to, the following:

            At all times relevant herein, Defendant VaporBeast has had continuing contacts
        with New Mexico by supplying, selling, importing and distributing goods,
        including but not limited to the Subject Batteries, with the actual knowledge and/or
        reasonable expectation that they will be used in this State and which are in fact
        used, sold, distributed, and retailed in this State;

           Defendant VaporBeast sold or otherwise placed into its distribution chain the
        Subject Batteries that caused the injuries at issue in this matter;

                 Defendant VaporBeast has received substantial compensation from the sale
        of its products in this state, including but not limited to MXJO IMR 18650 lithium
        ion batteries;

                In addition, Defendant VaporBeast’s contacts with New Mexico principally
        relate to the placement of electronic devices, including lithium ion batteries, into
        the stream of commerce, and all of the conduct associated with placing those
        products into the stream of commerce in New Mexico and associated with this civil
        action are related to and connected with the placement of batteries used in electronic
        cigarette devices into the stream of commerce.

Complaint ¶ 9, at 3-4.

        For the Court to exercise specific jurisdiction, Snelling must show that Smoke Free “has

purposefully directed [its] activities at residents of the forum, and the litigation results from alleged

injuries that arise out of or relate to those activities.” Burger King Corp. v. Rudzewicz, 471 U.S.

at 472 (1985). “Specific jurisdiction . . . is premised on something of a quid pro quo: in exchange

for ‘benefitting’ from some purposive conduct directed at the forum state, a party is deemed to




                                                 - 71 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 72 of 109




consent to the exercise of jurisdiction for claims related to those contacts.” Dudnikov v. Chalk &

Vermilion Fine Arts, Inc., 514 F.3d at 1078 (no citation for quotation).

       Furthermore, the Tenth Circuit has examined the problems relating to personal jurisdiction

in the internet context, concluding that “it is necessary to adapt the analysis of personal jurisdiction

to this unique circumstance by placing emphasis on the internet user or site intentionally

directing his/her/its activity or operation at the forum state rather than just having the activity or

operation accessible there.” Shrader v. Biddinger, 633 F.3d at 1240 (emphasis in original).

               Actually, as ALS Scan [Inc. v. Digital Serv. Consultants, Inc., 293 F.3d
       707 (4th Cir. 2002)] acknowledges, the emphasis on intentionally directing internet
       content or operations at the forum state has its grounding in the “express aiming”
       requirement the Supreme Court developed in Calder [v. Jones, 465 U.S. 783
       (1984)] to deal with the somewhat analogous question of specific jurisdiction based
       on content in nationally distributed print media. Thus, while the court has yet to
       flesh out a comprehensive position in a published opinion dealing with omnipresent
       internet activity like web sites and posts, the ALS Scan approach, which is fairly
       representative of most circuits that have addressed the matter, is compatible with
       our discussion of personal jurisdiction in Dudnikov [v.. Chalk & Vermilion Fine
       Arts, Inc., 514 F.3d at 1069-70].

               This approach and its counterparts in other circuits have some immediate
       implications that are relevant here. The maintenance of a web site does not in and
       of itself subject the owner or operator to personal jurisdiction, even for actions
       relating to the site, simply because it can be accessed by residents in the forum state.
       See, e.g. Johnson v. Arden, 614 F.3d 785, 796 (8th Cir. 2010); Carefirst of Md. v.
       Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 401 (4th Cir. 2003); Revell v.
       Lidov, 317 F.3d 467, 471–76 (5th Cir. 2002); cf. Soma Med. Int'l v. Standard
       Chartered Bank, 196 F.3d 1292, 1297, 1298 (10th Cir. 1999)(holding operation of
       web site insufficient for general jurisdiction; web site not considered in analysis of
       specific jurisdiction because claims were not related to it). Similarly posting
       allegedly defamatory comments or information on an internet site does not, without
       more, subject the poster to personal jurisdiction wherever the posting could be read
       (and the subject of the posting may reside). See, e.g., Johnson v. Arden, 614 F.3d
       at 797; Revell [v. Lidov], 317 F.3d [467,] 475-76 [(5th Cir. 2002)]; Young v. New
       Haven Advocate, 315 F.3d 256, 258–59 (4th Cir. 2002). Consistent with the thrust
       of the Calder-derived analysis for specific jurisdiction in the internet context
       discussed above, in considering what “more” could create personal jurisdiction for
       such activities, courts look to indications that a defendant deliberately directed its
       message at an audience in the forum state and intended harm to the plaintiff
       occurring primarily or particularly in the forum state.



                                                 - 72 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 73 of 109




Shrader v. Biddinger, 633 F.3d at 1241 (no citation for quotation). The Tenth Circuit's approach

to personal jurisdiction in the internet realm is consistent with its prior holding that “evidence of

mere placement of advertisements in nationally distributed papers or journals does not rise to the

level of purposeful contact with a forum required by the Constitution in order to exercise personal

jurisdiction over the advertiser.” Federated Rural Elec. Ins. Corp. v. Kootenai Elec. Co-op.,, 17

F.3d 1302, 1305 (10th Cir. 1994).

       First, Snelling has not made any showing that Smoke Free “purposefully directed” its

activities at New Mexico or New Mexico residents. Burger King Corp. v. Rudzewicz, 471 U.S. at

472. Smoke Free has “purposefully directed” its activities at New Mexico or its residents if it has:

(i) taken intentional action; (ii) the action was “expressly aimed” at New Mexico; and (iii) the

action was taken with the knowledge that “the brunt of th[e] injury” would be felt in New Mexico.

Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d at 1072 (citing Calder v. Jones, 465 U.S.

at 789-90). Snelling’s Complaint alleges only that Smoke Free “markets, sells and distributes e-

cigarette products and accessories, including the Subject Batteries purchased by Plaintiff,” and

Smoke Free “has conducted substantial, ongoing business in this state and has extensive, ongoing,

and specific contacts with the State of New Mexico.” Complaint ¶ 7, at 2. Snelling, however,

does not substantiate or specify Smoke Free’s “specific contacts” to New Mexico; rather, he

proceeds to use generalized and conclusory characterizations that Smoke Free has (i) “had

continuing contacts with New Mexico by supplying, selling, importing and distributing goods,

including but not limited to the Subject Batteries, with the actual knowledge and/or reasonable

expectation that they will be used in this State,” (ii) “sold or otherwise placed into its distribution

chain the Subject Batteries that caused the injuries at issue in this matter”; (iii) “received

substantial compensation from the sale of its products in this state, including but not limited to



                                                - 73 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 74 of 109




MXJO IMR 18650 lithium ion batteries”; and (iv) “placed electronic devices, including lithium

ion batteries, into the stream of commerce, and all of the conduct associated with placing those

products into the stream of commerce in New Mexico and associated with this civil action are

related to and connected with the placement of batteries used in electronic cigarette devices into

the stream of commerce.” Complaint ¶ 7, at 2-3. Although the Court “must accept the plaintiff’s

(properly documented) evidentiary proffers as true for the purpose of determining the adequacy of

the prima facie jurisdictional showing.” Daynard v. Ness, Motley, Loadholt, Richardson & Poole,

P.A., 290 F.3d 42, 45 (1st Cir. 2002), at no point does Snelling show -- beyond mere statements

that Smoke Free’s products entered New Mexico’s “stream of commerce” -- that Smoke Free took

some form of intentional action that was “expressly” aimed at New Mexico, or New Mexico

purchasers, like Snelling.6    Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d at

1072 (citing Calder v. Jones, 465 U.S. at 789-90). Necessarily then, Snelling does not show that

Smoke Free took actions related to the sale of its lithium ion batteries with knowledge that “the

brunt of the injury” would be felt by New Mexico residents. Dudnikov v. Chalk & Vermilion Fine

Arts, Inc., 514 F.3d at 1072 (citing Calder v. Jones, 465 U.S. at 789-90).

       In addition, under the Tenth Circuit’s internet-based specific jurisdiction analysis, Smoke

Free might be subject to suit in New Mexico based on its website, if it had intentionally directed

its activities at New Mexico. See Shrader v. Biddinger, 633 F.3d at 1241. Several factors,

however, cut against a finding of specific personal jurisdiction based on Smoke Free's operation



       6
        As the Court explained when outlining its findings of fact, when reviewing a default
judgment, the Court takes “‘the well-pleaded factual allegations’ in the complaint ‘as true.’”
DIRECTV, Inc. v. Hoa Huynh, 503 F.3d at 854 (quoting Cripps v. Life Ins. Co. of North
America, 980 F.2d at 1267, and citing Fed. R. Civ. P. 55(a); Benny v. Pipes, 799 F.2d at 495.
“However, a ‘defendant is not held to admit facts that are not well-pleaded or to admit conclusions
of law.’” DIRECTV, Inc. v. Hoa Huynh, 503 F.3d at 854 (quoting Nishimatsu Constr. Co. v.
Houston Nat'l Bank, 515 F.2d at 1206.


                                               - 74 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 75 of 109




of a generally accessible, informational website. See Shrader v. Biddinger, 633 F.3d at 1241.

First, Smoke Free’s website is passive.            See Smoke Free Homepage, Vapor Beast,

https://www.vaporbeast.com (last visited March 26, 2021)(“Smoke Free Homepage”). See also

Shrader v. Biddinger, 633 F.3d at 1241; Diener v. Trapeze Asset Mgmt., Inc., No. CV 15-0566

JB/LAM, 2015 WL 8332933, at *2 (D.N.M. Nov. 30, 2015)(Browning, J.). The website provides

information about its products, which include e-cigarette devices, batteries, e-liquid, e-cigarette

accessories, and the brands that it carries, but, “it does not offer visitors the opportunity to invest

or interact with the site.” Diener v. Trapeze Asset Mgmt., Inc., 2015 WL 8332933, at *2. See

Shrader v. Biddinger, 633 F.3d at 1241. See also Smoke Free Home Page at 1. Second, Snelling

does not allege that Smoke Free has utilized, nor can the Court find, any targeted advertisements,

links, or solicitations to New Mexico customers on Smoke Free’s website, nor is Smoke Free’s

website linked to any specific New Mexico-based e-cigarette, e-cigarette components, or e-

cigarette batteries databases, which might suggest that Smoke Free was intentionally targeting

New Mexico purchasers. See Smoke Free Home Page at 1. See also Shrader v. Biddinger, 633

F.3d at 1241. Furthermore, there are no other facts suggesting that Smoke Free maintains any

other websites or online listings that have a connection to New Mexico. See Diener v. Trapeze

Asset Mgmt., Inc., 2015 WL 8332933, at *2; Smoke Free Home Page at 1. Accordingly, the Court

does not think that, through its website, Smoke Free “intentionally direct[ed] his/her/its activity

or operation at” New Mexico “rather than just having the activity or operation accessible there.”

Shrader v. Biddinger, 633 F.3d at 1240 (emphasis in original). See Diener v. Trapeze Asset

Mgmt., Inc., 2015 WL 8332933, at *2. See also Smoke Free Home Page at 1. The Court thus

concludes that it does not have specific personal jurisdiction over Smoke Free, because (i) Snelling

offers no evidence showing that Smoke Free “purposefully directed” its activities at New Mexico




                                                - 75 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 76 of 109




residents, Burger King Corp. v. Rudzewicz, 471 U.S. at 472; and (ii) although New Mexico

residents and e-cigarette distributors can order products from Smoke Free’s website, Smoke Free

operates a passive website that is not “intentionally directed” at New Mexico customers, Shrader

v. Biddinger, 633 F.3d at 1241.

       C.      THE COURT DOES NOT HAVE SPECIFIC JURISDICTION OVER
               SHENZHEN MXJO, BECAUSE I) SHENZHEN MXJO DOES NOT
               PURPOSEFULLY DIRECT ITS E-CIGARETTE PRODUCT SALES AND
               DISTRIBUTION AT NEW MEXICO RESIDENTS, AND I) SHENZHEN
               MXJO OPERATES A PASSIVE, INFORMATIONAL WEBSITE THAT IS
               GLOBALLY ACCESSIBLE AND DOES NOT SPECIFICALLY DIRECT
               ITS SALES AND DISTRIBUTION ACTIVITIES AT NEW MEXICO
               RESIDENTS.

       For similar reasons that specific personal jurisdiction does not exist as to Smoke Free, the

Court holds that specific jurisdiction over Shenzhen MXJO is lacking. Snelling concedes that the

Court does not have general jurisdiction over Shenzhen MXJO, because Shenzhen MXJO is a

“corporation organized and existing under the laws of the People’s Republic of China, with a

principal business address of Guangxinyuan Creative Park, No. 2005 Xingye Road, Xixiang Sub-

District, Bao’an District, City of Shenzhen, People’s Republic of China.” Complaint ¶ 8, at 3.

Snelling argues, however, that the Court has specific jurisdiction over Shenzhen MXJO, because

Shenzhen MXJO “is engaged in the business of manufacturing, designing, marketing, distributing,

and selling ‘vape energy products’ such as the Subject Batteries.” Complaint ¶ 8, at 3 (no citation

for quotation). Relatedly, Snelling argues that the Court has specific jurisdiction over Shenzhen

MXJO, because

               Defendant MXJO is engaged in the business of manufacturing, designing,
       testing, marketing, certifying, supplying, selling, importing and distributing lithium
       ion batteries including but not limited to the Subject Batteries purchased by
       Plaintiff. In addition, Defendant MXJO has conducted substantial, ongoing
       business in this state and has extensive, ongoing, and specific contacts with the
       State of New Mexico that include, but are not limited to, the following:

               At all times relevant herein, Defendant MXJO has had continuing contacts


                                               - 76 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 77 of 109




       with the State of New Mexico by transacting substantial business in this state via
       manufacturing, designing, testing, marketing, certifying, supplying, selling,
       importing and distributing goods, including but not limited to the Subject Batteries,
       with the actual knowledge and/or reasonable expectation that they will be used in
       this state and which are in fact used in this state;

               Defendant MXJO designed, manufactured, sold or otherwise placed into its
       distribution chain the Subject Batteries that caused the injuries at issue in this
       matter;

               Defendant MXJO has received substantial compensation from the sale of
       its products in this state, including but not limited to MXJO IMR 18650 lithium ion
       batteries;

               In addition, Defendant MXJO’s contacts with New Mexico principally
       relate to the placement of electronic devices, including lithium ion batteries, into
       the stream of commerce, and all of the conduct associated with placing those
       products into the stream of commerce in New Mexico and associated with this civil
       action are related to and connected with the placement of batteries used in electronic
       cigarette devices into the stream of commerce.

Complaint ¶ 9, at 3-4. See also id. at 3 n.1. (“‘All MXJO batteries and chargers have passed many

international testing and got certificates, like CE, RoHs, MSDS, un38.3 etc.7 You can be assured

that they are safe and durable enough. Moreover, we are innovating and developing more products

to meet customers’ requirements.’”)(quoting Shenzhen MXJO Homepage, Shenzhen MXJO,

http://www.mxjotech.com/index.php/home/archive/index?id=2           (last   visited    March    26,

2021)(“Shenzhen MXJO Homepage”)). Finally, Snelling concludes that,

               Defendant MXJO has purposefully availed itself of the privilege of
       conducting business in the State of New Mexico, has transacted business in the
       State of New Mexico, contracted to distribute and supply its products in the State
       of New Mexico, regularly caused its products to be sold in the State of New Mexico,

       7
        The terms “CE”; “RoHs”; MSDS”; and “un38.3” represent various types of Chinese-made
lithium ion batteries that are publicly sold for use in e-cigarettes and medical equipment. See
Shenzhen Data Power Technology Limited, Made-in China, https://dtpbattery.en.made-in-
china.com/product/CZGneOTdkfVj/China-CB-Ce-RoHS-Certified-13450-3-7V-650mAh-
Cylindrical-Li-Polymer-Battery-for-Electronic-Cigarette.html (last visited March 29, 2021);
Lithium battery UN38.3, SRC Testing Lab, http://src-cert.com/index.php?c=msg&id=716& (last
visited March 29, 2021); Medical Equipment, Dongguan Perfect Amperez Technology Limited,
http://www.patlcell.com/en/product/product-194-1.html (last visited March 29, 2021).


                                               - 77 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 78 of 109




       and this action arises out of business transacted in, as well as a tortious actions
       and/or omissions committed in whole or in part within New Mexico, and which
       resulted in injuries to Plaintiff in New Mexico.

Complaint ¶ 9, at 4.

       First, as similar to the Court’s conclusion that Snelling’s evidence does not demonstrate

Smoke Free’s intentional directing of its activities at New Mexico residents, the Court concludes

that Snelling does not make any showing that Shenzhen MXJO has “purposefully directed” its

activities at New Mexico residents. Burger King Corp. v. Rudzewicz, 471 U.S. at 472. Although

Snelling argues that Shenzhen MXJO has “plac[ed] electronic devices . . . into the stream of

commerce,” and “availed itself of the privilege of conducting business in the State of New

Mexico,” by “contracting to distribute and supply its product in the state of New Mexico,”

Complaint ¶ 9, at 4, Snelling does not offer evidence demonstrating that Shenzhen MXJO has

taken any intentional action that was “expressly aimed” at New Mexico. See Dudnikov v. Chalk

& Vermilion Fine Arts, Inc., 514 F.3d at 107 (citing Calder v. Jones, 465 U.S. at 789-90).

Likewise, Snelling does not show that Shenzhen MXJO’s sells lithium ion batteries to New Mexico

distributors with the knowledge that “the brunt” of any injury caused by those batteries, will be

felt in New Mexico. Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d at 107 (citing

Calder v. Jones, 465 U.S. at 789-90). Moreover, as comparable to Snelling’s allegations about

Smoke Free, Snelling’s Complaint relies on conclusory allegations to argue that “MXJO has

conducted substantial, ongoing business in this state and has extensive, ongoing, and specific

contacts with the State of New Mexico.” Complaint ¶ 9, at 4. See Lopez v. Delta Int’l Mach.

Corp., No. CIV 15-0193 JB/GBW, 2016 WL 1408152, at *13 (D.N.M. Mar. 15, 2016)(Browning,

J.)(holding that a plaintiff’s complaint did not offer sufficient evidence to demonstrate that the

Court had specific jurisdiction over the defendant, because the Complaint only alleged that the




                                              - 78 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 79 of 109




defendant was “authorized to do business in New Mexico.”). As the Court explained above, the

Court “must accept the plaintiff’s (properly documented) evidentiary proffers as true for the

purpose of determining the adequacy of the prima facie jurisdictional showing.” Daynard v. Ness,

Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d at 45. Here, however, Snelling provides

no documents or evidence demonstrating that Shenzhen MXJO engages in activities in New

Mexico, or directs intentionally its activities at New Mexico residents. See Lopez v. Delta Int’l

Mach. Corp., 2016 WL 1408152, at *13.

       Furthermore, Shenzhen MXJO might be subject to suit in New Mexico based on selling e-

cigarette products on its website, if the website, in selling the e-cigarette products, had

“intentionally direct[ed] its internet content or operations” at New Mexico purchasers. Shrader v.

Biddinger, 633 F.3d at 1241 (citing Calder v. Jones, 465 U.S. 783; ALS Scan Inc. v. Digital Serv.

Consultants, Inc., 293 F.3d 707). It does not, however. Rather, under Tenth Circuit law, Shenzhen

MXJO operates a passive information website, in that it provides information about its chargers,

batteries, accessories, authenticity, and safety hazards, but it “does not offer visitors the

opportunity to invest or interact with the website.” Diener v. Trapeze Asset Mgmt., Inc., 2015 WL

8332933, at *15.     The Court’s conclusion that Shenzhen MXJO’s website is passive and

information is buttressed by the website’s content, which is generalized and tailored for a global

audience, as opposed to being “deliberated directed” at one specific audience, let alone a New

Mexico audience. Shrader v. Biddinger, 633 F.3d at 1241. See Diener v. Trapeze Asset Mgmt.,

Inc., 2015 WL 8332933, at *15. See also Shenzhen MXJO Homepage. For example, on its

homepage, MXJO Shenzhen offers several informational descriptions of its company, its “vape

energy” products, and its “product concept,” which are generalized in their tone and content, as to

appeal to all purchasers -- not a specific subset of purchasers from any one geographic entity.




                                              - 79 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 80 of 109




Shenzhen MXJO Homepage at 1.

                                      WHO IS MXJO.

               MXJO specialized in vape energy products for 5 years, we are so devoted
       to research and manufacture high performance lithium battery and intelligent
       battery charger. You could feel elegant design, pure color and high quality from
       MXJO. The unique is that MXJO look for all the time. We are also striving to
       make each of MXJO product become your vape sweet helper, bring you amazing
       vape experience.

                                   PRODUCT CONCEPT

               We keep an open mind to do our products, so we come up with new product
       ideas, That is : Market Analysis + Innovative Design + High quality + brand spread.

Shenzhen MXJO Homepage. Beneath these generalized descriptions, MXJO Shenzhen notes that

it distributes its products to a global audience. Here, although Shenzhen MXJO states that it

exports to “many countries all over the world, such as USA,” it makes no specific reference to

New Mexico or New Mexico purchasers. Shenzhen MXJO Homepage.

                                        WHY MXJO.

               In the last few years, MXJO products were exported to many countries all
       over the world, such as USA, France, Russia, Southeast Asia ,Middle East, and so
       on. It never stops and still grows rapidly. All mxjo batteries and chargers have
       passed many international testing and got certificates, like CE, RoHs, MSDS,
       un38.3 etc. You can be assured that they are safe and durable enough. Moreover,
       we are innovating and developing more products to meet customers’
       requirements.

Shenzhen MXJO Homepage. Furthermore, in the “Contact Us” portion of Shenzhen MXJO’s

website, Shenzhen MXJO Homepage at “Contact Us”, Shenzhen MXJO does not solicit any

individualized contact with New Mexico distributors, sellers, or residents, nor does it provide

specialized contact information for American purchasers, let alone New Mexico purchasers.

Finally, Shenzhen MXJO’s Facebook page and Instagram page, which are linked at the bottom of

its website, make no direct appeals to New Mexico residents, much less Snelling personally. See




                                            - 80 -
       Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 81 of 109




mxjo_tech, Shenzhen MXJO, https://www.instagram.com/mxjo_tech/ (last visited March 27,

2021); @mxjotech, Shenzhen MXJO, https://www.facebook.com/mxjotech/ (last visited March

27, 2021). Based on Shenzhen MXJO’s internet presence, the Court concludes that Shenzhen

MXJO did not “intentionally direct his/her/its activity or operation at [New Mexico] rather than

just having the activity or operation accessible there.”      Shrader v. Biddinger, 633 F.3d at

1240 (emphasis in original)). Accordingly, the Court concludes that it does not have specific

personal jurisdiction over Shenzhen MXJO, because (i) Shenzhen MXJO does not intentionally

direct any of its e-cigarette product selling activities at New Mexico residents, Burger King Corp.

v. Rudzewicz, 471 U.S. at 472; and (ii) Shenzhen MXJO maintains a passive, informational online

presence that similarly does not intentionally target New Mexico residents, Shrader v. Biddinger,

633 F.3d at 1241.

        Ultimately, then, the Court concludes that it has general jurisdiction over Tribal Vapors,

but it does not have general or specific jurisdiction over Smoke Free and Shenzhen MXJO.

Accordingly, the Court dismisses Smoke Free and Shenzhen MXJO from the case, and will only

evaluate Snelling’s default motion as it pertains to Tribal Vapors.

III.    THE COURT WILL ENTER DEFAULT JUDGMENT ON TRIBAL VAPORS’
        LIABILITY.

        The Court concludes that it will enter default judgment, pursuant to rule 55(b), as to the

Tribal Vapors’ liability, because (i) Snelling properly served his summons and Complaint on

Tribal Vapors pursuant to rule 4(m); (ii) Tribal Vapors has “failed to plead or otherwise defend”

in response to Snelling’s Complaint under rule 55(a); and (iii) Snelling properly obtained an entry

of default from the Clerk of the Court of the District of New Mexico under rule 55(a), see Default

Entry at 1.




                                               - 81 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 82 of 109




       A.      SNELLING PROPERLY SERVED PROCESS ON TRIBAL VAPORS
               UNDER RULE 4(M).

       Rule 4(m) of the Federal Rules of Civil Procedure requires a summons to be served within

120 days after the complaint is filed.

               If a defendant is not served within 120 days after the complaint is filed, the
       court -- on motion or on its own after notice to the plaintiff -- must dismiss the
       action without prejudice against that defendant or order that service be made within
       a specific time. But, if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). The plaintiff maintains the burden of establishing the validity of service on

the defendant. See F.D.I.C. v. Oaklawn Apartments, 959 F.2d at 174. Here, Snelling avers that

he (i) duly served the summons and complaint on Tribal Vapors on August 8, 2019, “which made

its Answer due on or before August 29, 2019” under rule 12(A)(1)(a), Default Motion ¶ 2, at 1

(citing Kress Aff. ¶ 3, at 1, and Mera Aff. ¶ 1, at 1). Accordingly, under rule 4(m), the Court

concludes that Snelling’s service of process on Tribal Vapors was proper. As Snelling notes,

however, upon proper service of process to Tribal Vapors, Tribal Vapors never filed an answer or

defense within the allotted time respond, nor did Tribal Vapors file any responsive pleading to

date. See Default Motion ¶ 8, at 3. Furthermore, there is no evidence that Tribal Vapors has made

any belated attempts to participate in this litigation, which could include delayed filing, or

attempted retention of counsel. Cf. Dogs Deserve Better, Inc. v. New Mexico Dogs Deserve

Better, Inc., No. CIV 13-0592 JB/GBW, 2016 WL 6396392, at *22 (D.N.M. Oct. 12,

2016)(Browning, J.)(concluding that the defendants’ conduct in not responding to the plaintiff’s

service of process was not willful, despite the defendants’ initial lack of response to the plaintiff’s

complaint, given that evidence showed that the defendants had retained counsel for litigation and

negotiation purposes, and there was simply “a disconnect of thought amongst the defendants and

counsel”). For the reasons outlined above, and in the absence of evidence to the contrary, the



                                                - 82 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 83 of 109




Court can reasonably determine that Tribal Vapors’ lack of response makes it an “essentially

unresponsive party,” which, in turn has “halted . . . the adversary process,” and resulted in

“interminable delay and continued uncertainty” as to Snelling’s rights.          Noland v. City of

Albuquerque, 2009 WL 2424591, at *1.

       B.      TRIBAL VAPORS HAS NOT PRESENTED A MERITORIOUS DEFENSE
               TO SNELLING’S PRODUCT LIABILITY CLAIMS.

       As the Court discussed above, Tribal Vapors, has not responded to Snelling’s summons

and Complaint within the requisite time frame under rule 12(A)(1)(a), nor did it provide an excuse

for its respective failure to respond. See Default Motion ¶ 8, at 3. Tribal Vapors’ failure to

respond, means, therefore, that it does not proffer a meritorious defense to Snelling’s product

liability claims. Cf. Dogs Deserve Better, Inc. v. New Mexico Dogs Deserve Better, Inc., 2016

WL 6396392, at *23 (concluding that the defendants had “preferred a meritorious defense,”

because, in their belated response to the plaintiff’s complaint, the Defendants had referenced as a

defense the Volunteer Protection Act, which immunized them from the harm they had allegedly

caused the plaintiffs “when acting within the scope of their responsibilities”).         Unlike the

defendants in Dogs Deserve Better, Inc. v. New Mexico Dogs Deserve Better, Inc., 2016 WL

6396392, at *23, here, the Tribal Vapors did not provide any form of responsive pleading in which

it might have referenced one of the traditional defenses to negligence, strict products liability, or

breach of implied warranties. In the absence of any evidence to the contrary, the Court is left with

no sound choice but to conclude that Tribal Vapors has not presented a meritorious defense to

Snelling’s product liability claims, which, in turn, favors the Court’s entry of default on Tribal

Vapors’ liability. See Pinson v. Equifax Credit Info. Servs., 316 Fed. Appx. at 749.

       C.      SNELLING PROPERLY OBTAINED THE CLERK OF THE COURT’S
               ENTRY OF DEFAULT.

       After properly serving his summons and Complaint on Tribal Vapors, see Fed. R. Civ. P.


                                               - 83 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 84 of 109




4(m), Snelling attests that “[n]o answer or other defense has been filed by any of the Defendants,

and none of the Defendants [have] given any excuse for their failure to do so.” Default Motion ¶

8, at 3 (citing Kress Aff. ¶ 9 at 2). As the Court notes above, Tribal Vapors’ failure to respond, in

turn, means that Tribal Vapors has not presented a meritorious defense to Snelling’s products

liability claims. See Pinson v. Equifax Credit Info. Servs., 316 Fed. Appx. at 749. Next, pursuant

to rule 55 of the Federal Rules of Civil Procedure, Snelling properly obtained a Clerk’s entry of

default, with the Clerk citing the Defendants’ “fail[ure] to plead or otherwise defend as provided

by the Federal Rules of Civil Procedure.” See Default Entry at 1. Finally, under rule 55(b)(2),

Snelling properly applied “to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2). See

Default Motion ¶¶ 1-8, at 1-3.

       Ultimately, then, upon reviewing Snelling’s Default Motion, the Court enters default

judgement as to the liability of Tribal Vapors. See Fed. R. Civ. P. 55(b).

IV.    THE COURT WILL NOT ENTER DEFAULT JUDMENT ON SNELLING’S
       $933,508.04 REQUESTED DAMAGES AMOUNT, BECAUSE (I) SNELLING’S
       REQUESTED GENERAL DAMAGES AND SPECIAL DAMAGES CANNOT BE
       MADE CERTAIN BY COMPUTATION, AND (II) SNELLING’S REQUESTED
       COSTS AND DISBURSEMENTS THAT HE INCURRED PURSUANT TO THE
       LITIGATION, ARE COSTS THAT ARE AWARDED AFTER JUDGMENT IS
       ENTERED, OR ATTORNEY’S FEES THAT MAY NOT BE AWARDED
       WITHOUT A HEARING.

       For the reasons discussed in the Analysis’ Part I, the Court enters default judgment as to

liability against Tribal Vapors. After considering the evidence that Snelling presents supporting

his $933,508.04 requested damage amount based on Tribal Vapors’ liability, however, the Court

will not enter default judgement as to Snelling’s damages, because, at present, Snelling’s requested

damages are not for “sum[s] certain,” United States v. Craighead, 176 F. Appx. at 925, nor are

they “susceptible of mathematical calculation,” Flaks v. Koegel, 504 F.2d at 707. Also, because

Snelling requested a jury in his Complaint, and served the Complaint on Tribal Vapors, he must



                                               - 84 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 85 of 109




present his request for damages to a jury. See Complaint ¶ 199, at 54.

       Upon entering default judgment, a district court takes all of the well-pleaded facts in a

complaint as true. See United States v. Craighead, 176 F. Appx. at 925; Flaks v. Koegel, 504 F.2d

at 707 (“While a default judgment constitutes an admission of liability, the quantum of damages

remains to be established by proof unless the amount is liquidated or susceptible of mathematical

computation.” (citations omitted)). “If defendant does not contest the amount prayed for in the

complaint [by failing to answer] and the claim is for a sum certain or a sum that can be made

certain by computation, the judgment generally will be entered for that amount without any further

hearing.” United States v. Craighead, 176 F. App'x at 925 (alteration in original)(quoting 10A C.

Wright & Miller, Federal Practice and Procedure § 2688 (3d ed.1998)). See Fed. R. Civ. P. 8(d)

(“Averments in a pleading to which a responsive pleading is required, other than those as to the

amount of damage, are admitted when not denied in the responsive pleading.”). A court may enter

a default judgment for a damage award without a hearing if the amount claimed is “‘one capable

of mathematical calculation.’” Applied Capital, Inc. v. Gibson, 558 F. Supp. 2d at 1202

(quoting H.B. Hunt v. Inter-Globe Energy, Inc., 770 F.2d at 148, and citing Venable v.

Haislip, 721 F.2d at 300). “It is a familiar practice and an exercise of judicial power for a court

upon default, by taking evidence when necessary or by computation from facts of record, to fix

the amount which the plaintiff is lawfully entitled to recover and to give judgment accordingly.”

C. Wright & Miller, § 2688 (quoting Pope v. United States, 323 U.S. at 12)). “If the damages sum

is not certain or capable of easy computation, the court may” conduct such hearings or order such

references as it deems necessary. Applied Capital, Inc. v. Gibson, 558 F. Supp. 2d at 1202 (citing

Beck v. Atl. Contracting Co., 157 F.R.D. at 64). See Fed. R. Civ. P. 55(b)(2)(B) (“The court may

conduct hearings or make referrals . . . when, to enter or effectuate judgment, it needs to . . .




                                              - 85 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 86 of 109




determine the amount of damages.”).

       In his Default Motion, Snelling moves the Court to enter a judgment in the total amount of

$933,509.04. See Default Motion ¶ 8, at 3. He alleges that the total $933,509.04 sum is:

       comprised of the principle sum of $926,924.45, and costs of costs of $6,584.59, as
       laid out in the Affidavit of Andrew Dean Snelling (“Snelling Aff.”) and accruing
       interest from the date of default at the rate of 8.75%, plus Plaintiff’s attorneys’ fees
       and costs and post-judgment interest as allowed by law.

Default Motion ¶ 8, at 3. Snelling’s Aff., in turn, provides a three-part categorized itemization of

Snelling’s damages, which includes: (i) “Special Damages,” which Snelling characterizes as

damages related to his “medical bills”; (ii) “General Damages,” which Snelling characterizes as

damages related to Snelling’s “past and future pain, disability, emotional distress, disfigurement,

future medical expense, and loss of earnings and earning capacity;” and (iii) “costs and

disbursements I have necessarily incurred in pursuant of this products liability claim against the

Defendants.” Snelling Aff. ¶ 5-6, at 2-3. Snelling explains:

       My damages resulting from the incident on July 29, 2016 are as follows:

       A.      SPECIAL DAMAGES:

               a.          Medical Bills:

                    i.        Itemization of Medical Bills from Gerald Champion Regional
                              Medical Center, July 29, 2016 (true and accurate copies
                              attached as Exhibit A) Total: $7,706.25

                    ii.       Itemization of Medical Bills from American Medical Response,
                              July 29, 2016 (true and accurate copies attached as Exhibit
                              B) Total: $396.20

                    iii.      Itemization of Medical Bills from Air Methods, July 29, 2016
                              (true and accurate copies attached as Exhibit C) Total:
                              $59,999.00

                    iv.       Itemization of Medical Bills from Lubbock Aid Ambulance,
                              July 29, 2016 (true and accurate copies attached as Exhibit
                              D) Total: $670.00



                                                - 86 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 87 of 109




                    v.       Itemization of Medical Bills from University Medical Center,
                             July 29, 2016 - August 5, 2016 (true and accurate copies
                             attached as Exhibit E) Total: $8,221.00

                    vi.      Itemization of Medical Bills from Alamogordo Home
                             Healthcare and Hospice, August 6, 2016 - August 30, 2016 (true
                             and accurate copies attached as Exhibit F) Total: $99,932.00

       TOTAL SPECIAL DAMAGES: $176,924,45

       B.      GENERAL DAMAGES

               a.         For past and future pain, disability, emotional distress,
                          disfigurement, future medical expense, and loss of earnings and
                          earning capacity (true and accurate copies of my injuries and
                          scarring attached hereto at Exhibit G and Exhibit H):

       TOTAL GENERAL DAMAGES: $750,000

              Additionally, and attached hereto as Exhibit I, is an itemization of the costs
       and disbursements I have necessarily incurred in pursuant of this products liability
       claim against the Defendants. The amount of costs incurred are $6,584.59.

Snelling Aff. ¶ 6, at 2-3 (emphasis and italics in original).

       In his Complaint, Snelling brings products liability claims against Tribal Vapors, based on

Tribal Vapors’ sale of the ion lithium batteries that caused Snelling’s burns. See Complaint ¶¶ 51-

197, at 13-53. New Mexico recognizes products liability claims under theories of common law

negligence. strict liability, and implied warranty of merchantability. See International Paper Co.

v. Farrar, 1985-NMSC-046, ¶ 13, 102 N.M. 739, 700 P.2d at 645. A plaintiff’s successful products

liability claim under any one of these theories could result in damages for injury-related medical

bills, property damage, lost income, and pain and suffering. See Sharon Steel Corp. v. Lakeshore,

Inc., 753 F.2d 851, 855-56 (10th Cir. 1985); Parker v. E.I. DuPont de Nemours & Co., 1995-

NMCA-086, ¶ 11, 121 N.M. at 124-25, 909 P.2d 1, 5-6; Id. at ¶¶ 33-34, 121 N.M. at 130, 909 P.2d

at 11. See also International Paper Co. v. Farrar, 1985-NMSC-046, ¶ 13, 102 N.M. 739, 700 P.2d




                                                - 87 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 88 of 109




at 645.

          Under a product liability claim, “a supplier in the business of putting a product on the

market is liable for harm caused by an unreasonable risk of injury resulting from a condition of

the product or from a manner of its use.” N.M.R.A., Civ. UJI 13-1406. See Stang v. Hertz Corp.,

1972-NMSC-031, ¶ 6, 83 N.M. 730, 497 P.2d 732, 734; Trujillo v. Berry, 1987-NMCA-072, ¶ 5

n.1, 106 N.M. 86, 738 P.2d 1331, 1333 n.1 (stating that “the purpose behind the strict products

liability doctrine is to allow an injured user . . . to recover against a supplier . . . without the

requirement of proving negligence.”). Under New Mexico law, for a plaintiff to recover under

strict products liability, the plaintiff must prove: (i) “that the product was sold in a defective

condition unreasonably dangerous to the user or consumer or to his property”; (ii) “that the seller

was engaged in the business of selling such a product”; and (iii) “that the product was expected

to and did reach the consumer without substantial change in the condition in which it was sold.”

Standhardt v. Flintkote Co., 1973-NMSC-040, ¶ 14, 84 N.M. 796, 508 P.2d 1283, 1290.

          To recover on a product liability claim based on a negligence theory, a plaintiff must

“establish (1) the existence of a duty owed to Plaintiff[], (2) a breach of such duty, (3) a causal

connection between [the Defendants’] conduct and the injury to Plaintiff[], and (4) damages

resulting from such conduct.” Parker v. E.I. DuPont de Nemours & Co., 1995-NMCA-086, ¶ 35,

121 N.M. 120, 130, 909 P.2d 1, 11 (citing N.M.R.A., Civ. UJI 13-1601). New Mexico negligence

law requires that “manufacturers and distributors of products have a duty to use ordinary care in

producing products so as to avoid a foreseeable risk of injury caused by a condition of the product

or the manner in which it is used.” Smith ex rel. Smith v. Bryco Arms, 2001-NMCA-090, ¶ 19,

131 N.M. 87, 94, 33 P.3d 638, 645 (citing N.M.R.A., Civ. UJI 13-1402). Furthermore, the duty

“exists as a matter of law,” and when carrying out his or her duty, a “manufacturer must use




                                               - 88 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 89 of 109




ordinary care -- that which a reasonably prudent supplier would use in the course of his business -

- in formulating, designing, making, inspecting, testing, and packaging the product.” Mims v.

Davol, Inc., No. CIV 16-0136 MCA/GBW, 2017 WL 3405559, at *4 (D.N.M. Mar. 22,

2017)(Armijo, J.)

       Finally, New Mexico recognizes that the implied warranty of merchantability is implied

by law and is independent of express warranties. See International Paper Co. v. Farrar, 1985-

NMSC-046, ¶ 13, 102 N.M. 739, 700 P.2d at 645. To establish a claim for breach of the implied

warranty of merchantability, a plaintiff must prove that the seller sold goods or products that fail

to meet the statutory definition of “merchantable.” N.M.S.A. § 55-2-314.8 See also N.M.R.A.




       8
           Section 55-2-314 defines “merchantable”:

       (1)       Unless excluded or modified (Section 2-316), a warranty that the goods
                 shall be merchantable is implied in a contract for their sale if the seller is a
                 merchant with respect to goods of that kind. Under this section the serving
                 for value of food or drink to be consumed either on the premises or
                 elsewhere is a sale.

       (2)       Goods to be merchantable must be at least such as:

                        (a)     pass without objection in the trade under the contract
                                description; and

                        (b)     in the case of fungible goods, are of fair average quality
                                within the description; and

                        (c)     are fit for the ordinary purposes for which such goods are
                                used; and

                        (d)     run, within the variations permitted by the agreement, of
                                even kind, quality and quantity within each unit and among
                                all units involved; and

                        (e)     are adequately contained, packaged and labeled as the
                                agreement may require; and



                                                  - 89 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 90 of 109




CIV. UJI 13-430 (2008)(providing the same definition). “[A] supplier breaches this warranty if

the product is defective and is not fit for the ordinary purposes for which such product is used.”

Pac. Indem. Co. v. Therm-O-Disc, Inc., 476 F. Supp. 2d 1216, 1225 (D.N.M. 2006)(Hansen, J.)(“A

manufacturer must use ordinary care in the designing, making, inspecting, and packaging of the

product. Ordinary care is that care which a reasonably prudent supplier would use in the conduct

of its business.”)(citing N.M.R.A. Civ. UJI 13-1404 (2006)).

       Here, as the Court outlined above, based on the Defendants’ liability for Snelling’s lithium

ion battery burns, Snelling first requests $176,924.45 in “Special Damages.” Snelling Aff. ¶ 6, at

2. Snelling supports this damage request by attaching his medical bills, which include itemized

computations of Snelling’s medical expenditures related to his injuries. Snelling Aff. ¶ 6, at 2

(citing GCRMC Billing Statements at 1-2; American Medical Response Billing Statements at 1-

2; Air Methods Billing Statements at 1-2; Lubbock Aid Ambulance Billing Statements at 1;

TTUHSC Billing Statements, at 1-3; Alamogordo Billing Statements at 1-2. Snelling next requests

$6,584.59, which he states is representative of the ”costs and disbursements” that he incurred

“pursuant to the products liability claim against defendants.” Snelling Aff. ¶ 6, at 2. Snelling

supports this damage request by attaching an itemized bill statement that demonstrates Snelling’s

expenditures related to his litigation against the Defendants. See Snelling Aff. ¶ 6, at 2 (citing

Johnson Becker PLLC Customer Balance Detail at 1-2). Finally, Snelling requests $750,000.00




                       (f)    conform to the promises or affirmations of fact made on the
                              container or label if any.

       (3)     Unless excluded or modified (Section 2–316) other implied warranties may
               arise from course of dealing or usage of trade.

N.M.S.A. § 55-2-314.



                                              - 90 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 91 of 109




in “General Damages,” which he characterizes as damages related to “past and future pain,

disability, emotional distress, disfigurement, future medical expense, and loss of earnings and

earning capacity.” Snelling Aff. ¶ 6, at 2. In support of the $750,000.00 request, Snelling offers

a reference to “Exhibit G,” and “Exhibit H,” which are photographs documenting his injuries from

the lithium ion battery burns. Snelling Aff. ¶ 6, at 2 (citing Medical Photographs: 07/29/2016-

08/08/2016 at 1-30; Medical Photographs: 08/08/2019 at 1-21).

        The Court recognizes that, under New Mexico products liability law, Snelling is entitled to

all injury-related damages, including lost income and pain and suffering, based on his products

liability claims. See International Paper Co. v. Farrar, 1985-NMSC-046, ¶ 13, 102 N.M. 739, 700

P.2d at 645. Upon consideration of Snelling’s request for default damages in his default motion,

however, the pertinent question the Court must assess now is whether Snelling’s three requested

damage amounts, including Snelling’s $176,924.45 “Special Damages” amount; his $750,000.00

“General Damages” amount, and his $6,584.59 “costs and disbursements” incurred “pursuant to

the products liability claim,” Snelling Aff. ¶ 6, at 2, are for “sum[s] certain or [] sum[s] that can be

made certain by computation,” United States v. Craighead, 176 F. Appx. at 925. See Fed. R. Civ.

P. 55(b)(1), 55(b)(2). “If the damages sum is not certain or capable of easy computation,”

however, “the court may” conduct such hearings or order such references as it deems necessary.

Applied Capital, Inc. v. Gibson, 558 F. Supp. 2d at 1202 (citing Beck v. Atl. Contracting Co., 157

F.R.D. at 64. See Fed. R. Civ. P. 55(b)(2)(B) (“The court may conduct hearings or make referrals

. . . when, to enter or effectuate judgment, it needs to . . . determine the amount of damages.”).

        Rule 55(b)(1)’s “sum certain” term appears only once in the Federal Rules of Civil

Procedure, and is applicable only “if the defendant has been defaulted for failure to appear.” KPS

& Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d 1, 19 n.8 (1st Cir. 2003)(citing Fed. R. Civ. P.




                                                 - 91 -
         Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 92 of 109




55(b)(1)). Nonetheless, the “sum certain concept” is foundational for a court’s entry of default

judgment, and, specifically, is “relevant to the question under Rule 55(b)(2) of whether a further

evidentiary hearing is necessary before the determination of damages.” KPS & Assocs., Inc. v.

Designs By FMC, Inc., 318 F.3d 1, 19 n.8 (citing Fed. R. Civ. P. 55(b)(2)). Yet, despite a court’s

necessity in distinguishing “sum[s] certain,” versus those that cannot “be made certain by

computation,” United States v. Craighead, 176 F. Appx. at 925, the Federal Rules of Civil

Procedure neither offers a definitive “sum certain” definition, nor do the Rules offer clear

categorizations of which requested damages types tend to fall into the “sum certain” umbrella.

Fed. R. Civ. P. 55(b)(1), 55(b)(2). Complicating matters for courts trying to determine if a moving

party has presented a “sum certain” in his or her default judgment motion, is the fact that “the cases

discussing the sum certain requirement of Rule 55 are few and far between and rather exiguous in

their reasoning.” KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 19 n.7 (quoting

Collex, Inc. v. Walsh, 74 F.R.D. 443, 450 (E.D. Pa. 1977)(Fogel, J.) and citing Byrd v. Keene

Corp., 104 F.R.D. 10, 12 (E.D. Pa. 1984)(Pollak, J.)(“Relatively few cases have raised the question

of what qualifies as a ‘sum certain’ for the purposes of Rule 55(b).”). When assessing whether the

district court had abused its discretion in entering default judgment on a plaintiff’s requested

damages amount in his default motion, the United States Court of Appeals for the First Circuit

emphasized the paucity of “sum certain” case law of which to apply to the facts at hand. KPS &

Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 19 (quoting Fed. R. Civ. P. 55(b)(1)). With

relatively little guidance to refer to then, the First Circuit attempted to outline comprehensively its

understanding of the “sum certain” term, KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d

at 19:

                 Following the entry of default, a district court can enter a final judgment
          without requiring further proof of damages only in limited situations. For example,



                                                - 92 -
Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 93 of 109




 no evidentiary inquiry is necessary if the claim is for a “sum certain.” See 10
 Moore's Federal Practice ¶ 55.22[1] (2002)(“In cases where the court has
 entered default judgment and the claim is for a sum certain, the court can enter
 the default judgment for the amount stated in the complaint.”); accord Farm Family
 Mut. Ins. Co. v. Thorn Lumber Co., 202 W.Va. 69, 501 S.E.2d 786, 790
 (1998)(indicating that “if the damages sought by the party moving for
 a default judgment are for a sum certain, or an amount which can be
 rendered certain by calculation, no evidentiary hearing on damages is
 necessary”); cf. Fed. R. Civ. P. 55(b)(1) (authorizing court clerk to
 enter default judgment sine decreto when claim is for sum certain and defendant
 has failed to appear).

         Contrary to the district court's statement, this is not a sum certain case. In
 the Rule 55 context, a claim is not a sum certain unless there is no doubt as to the
 amount to which a plaintiff is entitled as a result of the defendant's default. See,
 e.g., Reynolds Sec., Inc. v. Underwriters Bank & Trust, Co., 44 N.Y.2d 568, 406
 N.Y.S.2d 743, 378 N.E.2d 106, 109 (1978)(“The term ‘sum certain’ in this context
 contemplates a situation in which, once liability has been established, there can be
 no dispute as to the amount due, as in actions on money judgments and negotiable
 instruments.”); see also Interstate Food Processing Corp. v. Pellerito Foods,
 Inc., 622 A.2d 1189, 1193 (Me. 1993)(“Such situations include actions on money
 judgments, negotiable instruments, or similar actions where the damages sought
 can be determined without resort to extrinsic proof.”). The First Circuit case cited
 by the district court in its July 27 order, Brockton [Sav. Bank v. Peat, Marwick,
 Mitchell & Co., 771 F.2d 5 (1st Cir.1985)], was just such a case -- an action to
 collect on an unpaid certificate of deposit. See Brockton [Sav. Bank v. Peat,
 Marwick, Mitchell & Co.], 771 F.2d at 13. The instant appeal is clearly not such a
 case.

         As with a “sum certain,” a hearing is not normally required if the claim is
 “liquidated.” See 46 Am. Jur. 2d Judgments § 313 (“As a general proposition, in
 the context of a default judgment, unliquidated damages normally are not awarded
 without an evidentiary hearing; that rule, however, is subject to an exception where
 the amount claimed is a liquidated sum or one capable of mathematical
 calculation.”). “‘Liquidated’ means adjusted, certain, settled with respect to
 amount, fixed. A claim is liquidated when the amount thereof has been ascertained
 and agreed upon by the parties or fixed by operation of law.” Farm Family Mut.
 Ins., [202 W. Va. 69, 75,] 501 S.E.2d [786,] 791 [(1998)](quoting Hallett Constr.
 Co. v. Iowa State Highway Comm'n, 258 Iowa 520, 139 N.W.2d 421, 426 (1966)).
 The classic example is an enforceable liquidated damages clause in a contract.
 See 22 Am. Jur. 2d Damages § 683. Another example would be a delinquent tax
 assessment. United States v. Raleigh Rest., 398 F. Supp. 496, 498 (E.D.N.Y. 1975).
 KPS and Designs, however, vigorously dispute the issue of damages. Likewise,
 KPS's damages have not been fixed by operation of law. Finally, as the
 inconsistencies and inaccuracies in the complaint and the supporting affidavit
 amply demonstrate, KPS's claims are not capable of simple mathematical



                                         - 93 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 94 of 109




       computation. Thus, KPS's complaint and its supporting affidavit do not state a
       liquidated claim.

                Relying on the erroneous conclusion that KPS's claim stated a claim for
       a sum certain, the district court did not look beyond the complaint's ad
       damnum clause and an internally inconsistent supporting affidavit in fixing the base
       quantum of damages. For the reasons explained above, this limited approach was
       an abuse of discretion requiring that we remand the matter to the district court for
       further consideration of the damages issue. However, Designs is not necessarily
       entitled to an evidentiary hearing on remand. In limited circumstances we have
       permitted district courts to dispense with a Rule 55(b)(2) hearing, even in the face
       of apparently unliquidated claims. See, e.g., HMG, 847 F.2d at 919 (holding that
       district court, “intimately familiar with the case from years of travail,” did not abuse
       discretion when it forwent hearing and calculated damages from “mortgage and
       loan agreements, certifications by the taxing authorities, and other documents of
       record”). Other circuits are in agreement. See, e.g., Action S.A. v. Marc Rich &
       Co., Inc., 951 F.2d 504, 508 (2d Cir.1991)(holding that full evidentiary hearing not
       required when court had been “inundated with affidavits, evidence, and oral
       presentations by opposing counsel”); Dundee Cement Co. v. Howard Pipe &
       Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir.1983)(holding that district
       court did not abuse discretion by failing to hold hearing when amount claimed was
       “capable of ascertainment from definite figures contained in the documentary
       evidence or in detailed affidavits”). We decline to decide whether the instant case
       would lend itself to resolution without an evidentiary hearing, leaving that
       determination to the sound discretion of the district court on remand.

KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 19-21. Based on the First Circuit’s

definition of “sum certain,” then, the Honorable Kermit V. Lipez, United States Circuit Judge for

the First Circuit, emphasized that, when deciding whether to enter default judgment on the

plaintiff’s requested damages amount in his or her motion for default judgment, courts must be

discerning in their assessment of a plaintiff’s requested damages in his or her complaint or

affidavit, even if the damage “is for a specific dollar amount.” KPS & Assocs., Inc. v. Designs By

FMC, Inc., 318 F.3d at 20 n.10.

               Neither the fact that the complaint identifies a purported aggregate total, nor
       the fact that the affidavit attests to such a sum, automatically converts KPS's claim
       into a “sum certain”.

             Courts considering the question are clear that a claim is not for a
       “sum certain” merely because the demand in the complaint is for a specific dollar



                                                - 94 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 95 of 109




       amount. A contrary holding would permit almost any unliquidated amount to be
       transformed into a claim for a sum certain simply by placing a monetary figure on
       the item of claimed damage, even though that amount has not been fixed, settled,
       or agreed upon by the parties and regardless of the nature of the claim. Farm
       Family Mut. Ins. Co., 501 S.E.2d at 791; accord Zorach v. Lenox Oil Co., 1996
       Mass. App. Div. 11, 13 (1996)(“Merely requesting a specific amount in the
       complaint or statement of damages does not fulfill the sum certain requirement.”).

KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 20 n.10. In addition, Judge Lipez

elaborated in detail upon the differences between the terms “sum certain” and “liquidated claim,”

and how “liquidated” or “statutory” damage claims are more likely to be “sum[s] certain,” whereas

unliquidated claims will more likely require further hearings. KPS & Assocs., Inc. v. Designs By

FMC, Inc., 318 F.3d at 21 n.11.

               Some courts and commentators appear to use the terms “sum certain” and
       “liquidated claim” interchangeably. See, e.g., Farm Family, 501 S.E.2d at
       791 (“Other jurisdictions considering the term ‘sum certain’ have suggested that its
       meaning is similar to ‘liquidated amount.’ ”); 46 Am. Jur. 2d Judgments §
       291 (“The ‘sum certain’ requirement is clearly met where the claim is for liquidated
       or statutory damages and clearly not met where the claim is for unliquidated
       damages.”). Other authorities put a more distinguishing gloss on the terms. For
       example, Black's Law Dictionary (7th ed.1999) defines “sum certain” as

              1. Any amount that is fixed, settled, or exact.

              2. Commercial law. In a negotiable instrument, a sum that is agreed on in
                 the instrument or a sum that can be ascertained from the document.

       Id. at 1449. It defines a “liquidated claim” as “[a] claim for an amount previously
       agreed on by the parties or that can be precisely determined by operation of law or
       by the terms of the parties' agreement.” Id. at 240.

                The text of Rule 55 appears to distinguish between a “sum certain” and
       “a sum which can by computation be made certain” (i.e., liquidated damages).
       See Fed. R. Civ. P. 55(b)(1). In deciding this appeal, we need not definitively
       delineate the respective ambits of the terms “sum certain” and “liquidated claim.”
       It is enough for us to conclude that KPS's claim is neither one.

KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at n.11.

       Fourteen years later, using the First Circuit’s definition as guidance, the Honorable Rya W.




                                              - 95 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 96 of 109




Zobel, United States District Judge for the United States District Court for the District of

Massachusetts, explained that, “[i]n the Rule 55 context, a claim is not a sum certain unless there

is no doubt as to the amount to which a plaintiff is entitled as a result of the defendant's default.”

In re Acevedo, 577 B.R. 429, 435-36 (D. Mass. 2017)(Zobel, J.)(citing KPS & Assoc., Inc., 318

F.3d at 19). Based on the First Circuit’s “sum certain” definition, then, Judge Zobel did not enter

default judgment on the Plaintiff Vicente Pérez Acevedo’s requested damages, concluding that the

requested damages were “not a sum certain case,” because the allegations in Acevedo’s complaint

did not support clearly Acevedo’s requested $260,602.07 related to the defendants’ collective

liability on claims related to their fraudulent transfer of real property. In re Acevedo, 577 B.R. at

435. In validating that Acevedo’s requested damages were not for a “sum certain,” Judge Zobel

referenced that, at this point, it is “unclear how the amount relates to Acevedo’s claims” against

the defendants, and “whether it was an appropriate sum to be included in the damages calculation,”

because, “in support of his claim for damages,” Acevedo only “included the mortgage amount that

[the defendants] obtained to purchase the Property.” In re Acevedo, 577 B.R. at n.6. Ultimately,

then, as Judge Zobel concluded, the bankruptcy court erred, because it “did not look beyond

Acevedo’s affidavit in fixing the amount of damages.” 577 B.R. at 436. See In re The Home

Restaurants, Inc., 285 F.3d 111, 114 (1st Cir. 2002)(clarifying that, in the context of a plaintiff’s

requested damages in his default judgment motion, “[a] hearing may be required, however, to set

damages when the amount is in dispute or is not ascertainable from the pleadings”).

       The Court agrees with the First Circuit’s “sum certain” standard, because it concludes that

the First Circuit’s distinction between situations where there is “doubt as to the amount to which

a plaintiff is entitled as a result of the defendant’s default,” KPS & Assocs., Inc. v. Designs By

FMC, Inc., 318 F.3d at 19 (citing Reynolds Sec., Inc. v. Underwriters Bank & Trust, Co., 378




                                                - 96 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 97 of 109




N.E.2d at 109), such as unliquidated damages situations versus situations where “there can be no

dispute as to the amount due,” such as liquidated damage situations, or “actions on money

judgments and negotiable instruments . . . where the damages sought can be determined without

resort to extrinsic proof,” KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 19 (citing

Interstate Food Processing Corp. v. Pellerito Foods, Inc., 622 A.2d at 1193), comports with

supplementary treatises and understanding of the “sum certain” term, see 10A Wright & Miller,

supra, § 2683. Significantly, the First Circuit’s standard aligns with Professor Charles Alan

Wright’s and Professor Arthur R. Miller’s “sum certain” explanation, which their treatise outlines

while describing what a plaintiff must provide in his or default judgment to “establish that the

amount due is ‘for a sum certain or one that can be made certain by computation, ’” 10A Wright

& Miller, supra, § 2683 (quoting Fed. R. Civ. P. 55(b)(1)):

               A plaintiff requesting the clerk to enter judgment by default must submit an
       affidavit to establish that the amount due is a sum certain or one that can be made
       certain by computation. This requirement obviously is met when the damages
       claimed are for a liquidated amount. It also was held to have been satisfied in a
       case in which plaintiff's complaint demanded a judgment for the full amount of a
       check, or alternatively for one-half the amount of the check, and plaintiff requested
       a default judgment for the smaller of the two specific amounts. The certainty
       requirement is not met, however, when there is only a generalized statement of the
       amount due in plaintiff's complaint . . . .

10A Wright & Miller, supra, § 2683. The First Circuit’s “sum certain” standard also comports

with the treatise’s emphasis on the principle that a plaintiff’s requested damages sum does not

automatically become a “sum certain” simply because the plaintiff requests a specific amount in

his or her default motion or supporting affidavit. Compare 10A Wright & Miller, supra, § 2683

(“Plaintiff cannot satisfy the certainty requirement simply by requesting a specific amount.”), with

KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 20 n.10 (“Neither the fact that the

complaint identifies a purported aggregate total, nor the fact that the affidavit attests to such a sum,




                                                 - 97 -
      Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 98 of 109




automatically converts KPS's claim into a ‘sum certain.’”). Rather, the key in determining whether

a sum certain exists, on which the First Circuit and the treatise seem to agree, is that the plaintiff

references record evidence, or supplementary documents or affidavits, that support the connection

between his or her requested default judgment damages amount and a defendant’s liability under

the plaintiff’s claims. Compare 10A Wright & Miller, supra, § 2683 (“The amount of damages

sought by the assignee of contracts from buyers was not a sum certain, and thus the entry of a

default judgment by the clerk of the court was not proper . . . [because] the record contained no

explanation of how the assignee calculated the value of the tractor, the award sought included legal

bills, repairs, and miscellaneous costs attributed to the breach, the assignee failed to explain how

it calculated those amounts, and even if the assignee was entitled to a default judgment as to

liability, an evidentiary hearing likely would be necessary to support the monetary judgment.”),

with KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 20 n.10 (“Courts considering the

question are clear that a claim is not for a ‘sum certain’ merely because the demand in the

complaint is for a specific dollar amount.        A contrary holding would permit almost any

unliquidated amount to be transformed into a claim for a sum certain simply by placing a monetary

figure on the item of claimed damage, even though that amount has not been fixed, settled, or

agreed upon by the parties and regardless of the nature of the claim.”)(quoting Fed. R. Civ. P.

55(b)(1)).

               Plaintiff cannot satisfy the certainty requirement simply by requesting a
       specific amount. Plaintiff also must establish that the amount requested is
       reasonable under the circumstances. Thus, in United States v. Miller, [9 F.R.D. 506
       (M.D. Pa. 1949)(Follmer, J)], an action for treble damages under the Price Control
       Act[, 50 U.S.C. §§ 901-946], based on overcharges during one year, plaintiff
       computed the total amount of overcharges by examining defendants' sales sheets
       for only one month and projecting the amount charged to determine the overcharges
       for the entire year. The court held that the amount due was not established
       sufficiently to be a “sum certain” or an amount that could be made certain. And in
       Ace Grain Company v. American Eagle Fire Insurance Company, [11 F.R.D. 364



                                                - 98 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 99 of 109




       (S.D.N.Y. 1951)(Weinfeld, J.)], an action on a cargo policy in which a nonresident
       insurer defaulted, the loss as certified by a surveyor employed by the insurer was
       not a “sum certain” because the report represented the surveyor's opinion, which
       the insurer was not required to accept or be bound by. An allowance for attorney's
       fees, based on a percentage of the surveyor's estimate, likewise was not deemed a
       “sum certain.”

10A Wright & Miller, supra, § 2683 (quoting Fed. R. Civ. P. 55(b)(1)). Furthermore, the treatise

cites several case examples that compare to Judge Zobel’s application of the First Circuit’s

standard in In re Acevedo, when Judge Zobel concluded that the bankruptcy court had erred in

entering default judgment on the plaintiff’s requested damages amount when it did not conduct

further evidentiary hearings to establish proof of the plaintiff’s requested damages beyond that

which was established in the plaintiff’s affidavit. See In re Acevedo, 577 B.R. at 435.

               The amount of damages sought by the assignee of contracts from buyers
       was not a sum certain, and thus the entry of a default judgment by the clerk of the
       court was not proper, in the assignee's action against the buyers for alleged breach
       of contracts, although the assignee requested a precise damages award because the
       certainty requirement was not satisfied simply by requesting a specific amount, the
       assignee sought recovery of the unpaid total of the remaining lease payments on a
       repossessed tractor minus the value of the tractor at the time of repossession, the
       record contained no explanation of how the assignee calculated the value of the
       tractor, the award sought included legal bills, repairs, and miscellaneous costs
       attributed to the breach, the assignee failed to explain how it calculated those
       amounts, and even if the assignee was entitled to a default judgment as to liability,
       an evidentiary hearing likely would be necessary to support the monetary judgment.
       AGCO Finance, LLC v. Littrell, 320 F.R.D. 45 (D. Minn. 2017).

               Affidavit from the carrier's employee, stating that the company owed the
       carrier certain charges for the interstate transportation of freight, was insufficient
       to establish that the carrier was entitled to a default judgment for a sum certain,
       under Rule 55, absent documentation to corroborate the employee's affidavit.
       CSXT Intermodal, Inc. v. Mercury Cartage, LLC, 271 F.R.D. 400 (D. Me. 2010);
       Patray v. Northwest Pub., Inc., 931 F. Supp. 865, 869 (S.D. Ga. 1996).

              The fact that plaintiff's claims against defendant were settled did not create
       a “sum certain” with regard to defendant's third-party claim when the claim was not
       otherwise one for which a sum certain was claimed, and thus, in light of the fact
       that the third-party defendant's interests were not directly represented in the
       settlement negotiations which led to the sum requested by defendant, it was
       necessary for defendant to present independent evidence of the reasonableness of



                                               - 99 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 100 of 109




        that amount before a default judgment could be entered against the third-party
        defendant under the rule permitting entry of a default judgment by the clerk. Byrd
        v. Keene Corp., 104 F.R.D. at 12.

10A Wright & Miller, supra, § 2683, n. 8.

        Ultimately, then, the Court agrees with the principles of a “fixed” or “liquidated” amount,

“certainty,” “corroborating evidence,” and a clear connection between a plaintiff’s requested

default damages and the defendant’s liability, as the First Circuit and Professors Wright and Miller

emphasize in their characterization of rule 55(b)(1)’s “sum certain” term. KPS & Assocs., Inc. v.

Designs By FMC, Inc., 318 F.3d at 19-21. See 10A Wright & Miller, supra, § 2683. Furthermore,

with recognition of the finality of default judgment motions, and the importance of safeguarding

the parties’ rights, even in the case of an absent defendant, the Court, in turn, concludes that

demonstrating a “sum certain” in a default judgment motion will be a high bar for plaintiff’s to

achieve, and will require there be “no doubt as to the amount to which a plaintiff is entitled as a

result of the defendant’s default.” KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 21

(citing Reynolds Sec., Inc. v. Underwriters Bank & Trust, Co., 378 N.E.2d at 109). This high

“sum certain” bar means, in turn, that even in the presence of a plaintiff’s supporting affidavit and

attachment of medical bills, without more evidence that can establish a clear connection between

the plaintiff’s asserted default judgment damages and the defendant’s liability, the Court will

exercise its discretion to conduct further evidentiary hearings to support the monetary judgment

that it ultimately enters.

                When a claim is not for a sum certain or a liquidated amount, the amount of
        the claim must be established before a default judgment can be entered. This usually
        requires an evidentiary hearing. See Applied Capital, Inc. v. Gibson, 558 F. Supp.
        2d 1189 (D.N.M. 2007)[(Browning J.). If there is any doubt whether a claim is for
        a sum certain or an amount “which can by computation be made certain,” the better
        approach is to seek a default judgment from the court (Rule 55(b)(2)) rather than
        entry of judgment by the clerk (Rule 55(b)(1)).




                                               - 100 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 101 of 109




Don Zupanec, Remedies: Default Judgment -- “Sum Certain” Claim, 26 No. 5 Federal Litigator

15, May 2011. See KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 21. See also 46

Am. Jur. 2d Judgments § 313 (“As a general proposition, in the context of a default judgment,

unliquidated damages normally are not awarded without an evidentiary hearing; that rule,

however, is subject to an exception where the amount claimed is a liquidated sum or one capable

of mathematical calculation.”).

       A.      THE COURT CANNOT ENTER JUDGMENT ON SNELLING’S
               REQUESTED SPECIAL DAMAGES AND GENERAL DAMAGES,
               BECAUSE THE AMOUNTS ARE NOT SUMS CERTAIN.

       Based on the Court’s definition of the “sum certain” standard, therefore, the Court cannot

conclude that Snelling’s requested “Special Damages” and “General Damages,” represent “sum[s]

certain” as to allow the Court to enter default judgment on the amount without a jury trial, Fed. R.

Civ. P. 55(b)(1). See KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 19. First, the

Court cannot conclude that Snelling’s third requested “General Damages” $750,000.00 requested

damages amount is a “sum certain” or “a sum that can be made certain by computation,” given the

speculative nature of the requested damages. United States v. Craighead, 176 F. Appx. at 925.

See Flaks v. Koegel, 504 F.2d at 707; Applied Capital, Inc. v. Gibson, 558 F. Supp. 2d at 1202.

See also Snelling Aff. ¶ 6, at 2. The photographs of Snelling’s injuries alone in support of the

$750,000 “General Damages” sum, without more, may be sufficient evidence with which the jury

may use to calculate accurately Snelling’s damages based on “past and future pain, disability,

emotional distress, disfigurement, future medical expense, and loss of earning and earning

capacity,” Snelling Aff. ¶ 6, at 2 -- a damages category that, by nature, is not generally “susceptible

of mathematical computations,” Flaks v. Koegel, 504 F.2d at 707, but a jury should decide the

sufficiency of that evidence, not the Court.

       Second, “[n]either the fact [that Snelling’s] complaint identifies a purported aggregate


                                               - 101 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 102 of 109




total, nor the fact that the affidavit attests to such a sum, automatically converts [Snelling’s] claim

into a ‘sum certain.’” KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 20 (quoting Fed.

R. Civ. P. 55(b)(1)). See Fed. R. Civ. P. 55(b)(2). Accordingly, despite that Snelling attaches

itemized medical and legal bills to his affidavit to support his requested $176,924.45 “Special

Damages” amount, Snelling Aff. ¶ 6, at 2, the Court cannot conclude that “there is no doubt as to

the amount to which [Snelling] is entitled as a result of the defendant's default.” KPS & Assocs.,

Inc. v. Designs By FMC, Inc., 318 F.3d at 19-20 (citing Reynolds Sec., Inc. v. Underwriters Bank

& Trust, Co., 378 N.E.2d at 109 (“The term ‘sum certain’ in this context contemplates a situation

in which, once liability has been established, there can be no dispute as to the amount due, as in

actions on money judgments and negotiable instruments.”); Interstate Food Processing Corp. v.

Pellerito Foods, Inc., 622 A.2d 1189, 1193 (Me. 1993)(“Such situations include actions on money

judgments, negotiable instruments, or similar actions where the damages sought can be determined

without resort to extrinsic proof.”). The Court concludes that “doubt” still exists as to the proper

amount of Snelling’s requested “Special Damages” sum, because Snelling’s requested sum is not

for a “liquidated amount” nor is the amount “fixed by operation of law,” unlike an “enforceable

liquidated damages clause in a contract,” or a “delinquent tax assessment.” KPS & Assocs., Inc.

v. Designs By FMC, Inc., 318 F.3d at 20 (citing Am. Jur. 2d Damages, 683). Moreover, although

Snelling states in his affidavit that his requested medical damages occurred between July 29, 2016

-- the day of the lithium ion batteries incident -- and August 8, 2019 -- three years and twenty days

after the lithium ion batteries incident, see Medical Photographs: 07/29/2016-08/08/2016 at 1-30;

Medical Photographs: 08/08/2019 at 1-21, the Court concludes that a jury trial is required so that

Snelling can offer greater evidence as to substantiate the connection between the bills and the

lithium ion batteries injury. See KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 20.




                                               - 102 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 103 of 109




See also In re Acevedo, 577 B.R. at 436. Furthermore, as similar to Judge Zobel’s conclusion in

In re Acevedo, here, the Court concludes that, because Snelling supports his requested damages

with his own affidavit, and does not attach affidavits from any other medical practitioners or

witnesses, it would be error to “not look beyond [Snelling’s] affidavit in fixing the amount of

damages.” In re Acevedo, 577 B.R. at 436. Specifically, at present, Snelling does not offer any

affidavit supporting that all of his medical bills are related to the accident, or that the medical bills

are reasonable. Snelling Aff. ¶ 6, at 2. Furthermore, Snelling does not offer any documentation

supporting that he did not have any pre-existing health conditions that the injury did not cause or

did not aggravate. With nothing in the record adding certainty or context to Snelling’s medical

bills and injuries related to the Lithium Ion Batteries incident, the Court declines to conclude that

Snelling’s requested “General Damages” are a “sum certain” under rule 55(b)(1) of the Federal

Rules of Civil Procedure. See KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d at 20. See

also In re Acevedo, 577 B.R. at 436. Certainly, a jury may conclude that Snelling is entitled to

these damages based on the evidence, but the Court cannot say now, without more, that Snelling’s

medical bills satisfy rule 55(b)(1)’s “sum certain” standard.

        B.      THE COURT CANNOT ENTER JUDGMENT ON SNELLING’S
                REQUESTED COSTS AND DISBURSEMENTS THAT HE INCURRED
                PURSUANT TO THE LITIGATION, BECAUSE THE AMOUNT
                REPRESENTS (I) COSTS THAT ARE AWARDED AFTER JUDGMENT IS
                ENTERED, OR (II) ATTORNEY’S FEES THAT MAY NOT BE AWARDED
                WITHOUT A HEARING.

        Finally, even if the Court were to conclude that Snelling’s requested $6,584.59 “costs and

disbursements” amount is a “sum certain” under rule 55(b)(1), the Court should not enter default

judgment as to the $6,584.59 amount, because these “costs and disbursements” are costs and

litigation expenses, which Snelling’s attorney incurred while acting on Snelling’s behalf in the

current litigation. See Johnson Becker PLLC Customer Balance Detail at 1-2. Rule 54(d)(1) of



                                                - 103 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 104 of 109




the Federal Rules of Civil Procedure provides that, “[u]nless a federal statute, these rules, or a

court order provides otherwise, costs -- other than attorney's fees -- should be allowed to the

prevailing party.” Fed. R. Civ .P. 54(d)(1). The Tenth Circuit “had held that Rule 54(d) creates a

presumption that the prevailing party shall recover costs.” Klein v. Grynberg, 44 F.3d 1497, 1506

(10th Cir. 1995)(citations omitted). The district court has broad discretion in deciding whether to

award costs. See Howell Petroleum Corp. v. Samson Resources Co., 903 F.2d 778, 783 (10th

Cir.1990). Moreover, the district court “must provide a valid reason for not awarding costs to a

prevailing party.” Utah Animal Rights Coalition v. Salt Lake County, 566 F.3d 1236, 1245 (10th

Cir. 2009). “[T]he burden is on the prevailing plaintiffs to establish the amount of compensable

costs and expenses to which they are entitled.” Mares v. Credit bureau of Raton, 801 F. 2d 1197,

1208 (10th Cir. 1986)(citations omitted). With regard to the award of attorney's fees and costs,

the Tenth Circuit follows the “American Rule,” under which parties to a lawsuit ordinarily pay

their own attorney's fees.        Pound v. Airosol Co., 498 F.3d 1089, 1100 (10th Cir.

2007)(citing Alyeska Pipeline Serv. Co. v. Wilderness Soc'y, 421 U.S. 240 (1975)). “There are

several exceptions to this principle. Most notably, there are certain statutory fee-shifting provisions

that permit a court to order one party to pay the fees and costs of another.” Pound v. Airosol

Co., 498 F.3d at 1100 (citing Bennett v. Coors Brewing Co., 189 F.3d 1221, 1238 (10th Cir.

1999)). Under the American Rule, each party generally pays its own attorney's fees, unless there

is a contract or a statute specifying otherwise. See Marx v. Gen. Revenue Corp., 668 F.3d 1174,

1179 (10th Cir.2011); Mountain Highlands, LLC v. Hendricks, No. CIV 08-0239 JB/ACT, 2010

WL 1631856, at *3 (D.N.M. April 2, 2010)(Browning, J.).

       Here, the Court concludes that Snelling’s requested “costs and disbursements” are costs or

partially attorney’s fees, because when requesting the $6,584.59 sum, Smelling references only an




                                               - 104 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 105 of 109




itemized statement from his attorney at Johnson Becker PLLC. See Snelling Aff. ¶ 6, at 2-3

(“Additionally, and attached hereto as Exhibit I, is an itemization of the costs and disbursements I

have necessarily incurred in pursuant of this products liability claim against the Defendants. The

amount of costs incurred are $6,584.59.”). See also Johnson Becker PLLC Customer Balance

Detail at 1-2. The Johnson Becker PLLC Customer Balance Detail, in turn, includes Snelling’s

attorney’s itemized costs related to the litigation, which include costs relating to: (i) retrieving

Snelling’s records from Gerald Champion Regional, University Medical, UMC Health Systems,

Air Methods, and Lubbock Aid Ambulance; (ii) registering with the “Supreme Court Lawyer

Registration”; (iii) paying for international service of process to Shenzhen MXJO; and (iv) paying

for admission pro hac vice to represent Snelling in the District of New Mexico. See Johnson

Becker PLLC Customer Balance Detail at 1-2 Under Tenth Circuit precedent, however, the Court

should not enter default judgment on this amount, because: (i) Snelling’s requested “costs and

disbursements” are more like taxable costs, which are awarded after judgment is entered, see

D.N.M.LR-Civ. 54.1;9 and (ii) in the default judgment context, “attorney's fees may not be

awarded without a hearing to determine the amount,” Hunt v. Inter-Globe Energy, Inc., 770 F.2d



       9
           Rule 54 of the District of New Mexico Local Rules of Civil Procedure provides that:

       54.1 Motion to Tax Costs. A motion to tax costs must be filed and served on
       each party within thirty (30) days of entry of judgment. Failure to file and serve
       within this time period constitutes waiver of a claim to costs. The motion must
       comply with the requirements of D.N.M.LR-Civ. 7 and must include:

                an itemized cost bill documenting costs and including receipts as required
                 by rule or statute; and

                a party's affidavit that the costs are allowable by law, correctly stated and
                 necessary to the litigation.

D.N.M.LR-Civ. 54.1.



                                                - 105 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 106 of 109




at 148 (“Further, we have held that a court may enter a default judgment with a hearing only if the

amount claimed is a liquidated sum or one capable of mathematical calculation. Similarly,

attorney’s fees may not be awarded with a hearing to determine the amount.”)(citing Venable v.

Haislip, 721 F.2d at 297).

       Ultimately, then, although the Court recognizes the possibility of Snelling’s burn-related

injuries being severe, because (i) Snelling’s “General Damages” and “Special Damages” are, at

present, not “capable of mathematical calculation,” Snelling Aff. ¶ 6, at 2; United States v.

Craighead, 176 F. Appx. at 925; and, (ii) Snelling’s ”costs and disbursements” that he incurred

“pursuant to the products liability claim against defendants,” are costs that are awarded after

judgment is entered, Snelling Aff. ¶ 6, at 2; see D.N.M.LR-Civ. 54.1, or attorney’s fees that “may

not be awarded without a hearing to determine the amount,” Hunt v. Inter-Globe Energy, Inc., 770

F.2d at 148, the Court at this time, will not enter default judgment for Snelling’s total damages

award without a jury trial as to establish the “quantum of damages” amount by proof, Flaks v.

Koegel, 504 F.2d at 707. The Court can then determine costs after the judgment is entered. See

D.N.M.LR-Civ. 54.1. See also D.N.M.LR-Civ. 54.2.

V.     THE COURT WILL SET A DATE FOR A JURY TRIAL ON DAMAGES.

       Because Snelling requested a jury in his Complaint, and properly served that Complaint on

Tribal Vapors, and because the Court must determine the amount of damages Snelling is owed

based on Tribal Vapors’ liability, the Court will set a date for a jury trial on Snelling’s damages.

        When a court must determine the amount of damages after a default judgment, rule
       55(b)(2) of the Federal Rules of Civil Procedure authorizes the court to “conduct
       such hearings or order such references as it deems necessary and proper and shall
       accord a right of trial by jury to the parties when and as required by any statute of
       the United States.

Mitchell v. Bd. of Cty. Comm'rs of Cty. of Santa Fe, No. CIV 05-1155 JB/ALM, 2007 WL




                                               - 106 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 107 of 109




2219420, at *9 (quoting Fed. R. Civ. P. 55(b(2)). Furthermore, rule 38(d) provides that, once

made, “a demand for trial by jury . . . may not be withdrawn without the consent of the parties.”

Fed. R. Civ. P. 38(d). The Court discussed the right to a jury trial after entry of default in Mitchell

v. Bd. of Cty. Comm'rs, 2007 WL 2219420, at *11-13. “The Court notes that many cases have

held ‘that the protection of rule 38(d) is extended to the defendant after the entry of default,

when rule 55(b)(2) requires a determination of damages.’” Mitchell v. Bd. of Cty. Comm'rs, 2007

WL 2219420, at *12 (quoting Kormes v. Weis, Voisin & Co., Inc., 61 F.R.D. at 610 (ruling that

the jury demand associated with the damages hearing could not be unilaterally withdrawn in a case

where the defendant made an appearance))(citing Bass v. Hoagland, 172 F.2d 205, and Cinque v.

Langton, 8 Fed. R. Serv. 55 b.224, case 1). The Court held that rule 38(d)’s plain language requires

that the party against whom default is entered must give his or her consent to allow the other party

to withdraw a jury demand. See Mitchell v. Bd. of Cty. Comm'rs, 2007 WL 2219420, at *11-13.

See also Fed. R. Civ. P. 38(d).

       In Part II, the Court determined that (i) Snelling’s “General Damages” and “Special

Damages” are, at present, not “capable of mathematical calculation,” Snelling Aff. ¶ 6, at 2; United

States v. Craighead, 176 F. Appx. at 925; and, (ii) Snelling’s ”costs and disbursements” that he

incurred “pursuant to the products liability claim against defendants,” are costs that are awarded

after judgment is entered, Snelling Aff. ¶ 6, at 2; see D.N.M.LR-Civ. 54.1, or attorney’s fees that

“may not be awarded without a hearing to determine the amount,” Hunt v. Inter–Globe Energy,

Inc., 770 F.2d at 148. To establish Snelling’s damages by proof, therefore, the Court, pursuant to

rule 55(b)(2), must “conduct such hearings or order such references as it deems necessary and

proper.” Fed. R. Civ. P. 55(b)(2). In addition, the Court can determine costs after the judgment is

entered. See D.N.M.LR-Civ. 54.1. See also D.N.M.LR-Civ. 54.2.




                                               - 107 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 108 of 109




       Furthermore, in Part I, the Court determined that Snelling properly served his summons

and Complaint on Tribal Vapors, pursuant to rule 4(m). See Fed. R. Civ. P. 4(m). In the

Complaint, Snelling requested a trial by jury. See Complaint ¶ 199, at 54 (“Plaintiff herby

demands a trial by jury.”). Because Snelling has not withdrawn the jury demand, and, because

Tribal Vapors has not appeared in any capacity in this case, under rule 38(d), the Court must hold

a jury trial on damages. See Fed. R. Civ. P. 38(d) (“[A] demand for trial by jury . . . may not be

withdrawn without the consent of the parties.”). Moreover, even if Snelling had attempted to

withdraw the jury demand, because the Court has held that a party against whom default is entered

-- in this case, Tribal Vapors -- must give consent to allow the other party to withdraw a jury

demand, then the Court would still be obligated to hold a jury trial on damages, because Tribal

Vapors has not consented to Snelling’s withdraw. See Mitchell v. Bd. of Cty. Comm'rs, 2007 WL

2219420, at *11-13. See also Fed. R. Civ. P. 38(d).

       Ultimately, then, the Court will set a date for a jury trial to determine Snelling’s damages.

       IT IS ORDERED that (i) the Plaintiff’s Motion for Entry of Default as to Defendants

Tribal Vapors, Smoke Free Technologies, Inc. d/b/a Vaporbeast.com, and Shenzhen MXJO

Technology Co., Ltd., filed March 30, 2020 (Doc. 8), is granted in part and denied part; (ii) Tribal

Vapors and Smoke Free Technologies, Inc, d/b/a Vaporbeast.com are dismissed based on the

Court’s lack of personal jurisdiction; (ii) the Court enters default judgment as to Tribal Vapors’

liability; (iii) Tribal Vapors shall provide the Pretrial Order to the Court no later than May 12,

2021; (iv) a Pretrial Conference is set for May 13, 2021 at 2:30 p.m.; and (v) the Jury Selection/Jury

Trial is scheduled on the Court’s trailing docket commencing May 24, 2021 at 9:00 a.m.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE




                                               - 108 -
     Case 2:19-cv-00686-JB-GJF Document 17 Filed 03/31/21 Page 109 of 109




Counsel:

Dennis K. Wallin
Alisa Lauer
The Spence Law Firm NM, LLC
Albuquerque, New Mexico

--and--

Adam J. Kress
Johnson Becker, PLLC
St. Paul, Minnesota

          Attorneys for the Plaintiff




                                        - 109 -
